Exhibit 10.31.3

 

AIA® Document A141™ – 2014 Exhibit A Design-Build Amendment

 

This Amendment is incorporated into the accompanying AIA Document A141™–2014,
Standard Form of Agreement Between Owner and Design-Builder dated the  29th of
December 2017 (the “Agreement”). The effective date of this Exhibit A Amendment
(“Third Amendment”) is the 23rd day of January in the year 2019.



(In words, indicate day, month and year.)

for the following PROJECT:

(Name and location or address)



Athenex Dunkirk Plant Project, for
Athenex, Inc. Manufacturing Facility located in

Dunkirk, NY



THE OWNER:

(Name, legal status and address)



Athenex, Inc. ("Athenex")   

 Conventus Building

1001 Main Street, Suite 600

Buffalo, New York   14203





THE DESIGN-BUILDER:

(Name, legal status and address)



Exyte U.S., Inc. ("Exyte” f/k/a M+W U.S. Inc.)

1001 Klein Road, Suite 400

Plano, Texas  75074

 

Design-Builder’s Architect (“Architect” or “Subconsultant”) is:

Genesis Architects

523 Plymouth Road

Plymouth Meeting, PA 19462

 



RECITALS

 

WHEREAS, Owner and Design-Builder entered into that certain Agreement on or
about December 29, 2017;

 

WHEREAS, Owner and Design-Builder entered into the First Amendment to the
Agreement, dated effective March 27, 2018 (“First Amendment”);

 

WHEREAS, Owner and Design-Builder entered into the Second Amendment to the
Agreement (“Second Amendment”), dated effective October 1, 2018;

 

WHEREAS, Owner and Design-Builder desire to amend the Agreement by entering into
this Exhibit A (as referenced in the Agreement) Third Amendment to the
Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Owner and Design-Builder hereby amend the
Agreement as follows.

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

TABLE OF ARTICLES



A.1  CONTRACT SUM



A.2  CONTRACT TIME



A.3  INFORMATION UPON WHICH THIRD AMENDMENT IS BASED



A.4  DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS



A.5  COST OF THE WORK



ARTICLE A.1   CONTRACT SUM

§ A.1.1 The Owner shall pay the Design-Builder the Contract Sum in current funds
for the Design-Builder’s performance of the Contract after the execution of this
Third Amendment.

(Check the appropriate box.)



[    ]    Stipulated Sum, in accordance with Section A.1.2 below



[    ]    Cost of the Work plus the Design-Builder’s Fee, in accordance
with Section A.1.3 below



[  XX  ]    Cost of the Work plus the Design-Builder’s Fee with a Guaranteed
Maximum Price, in accordance with Section A.1.4 below



(Based on the selection above, complete Section A.1.2, A.1.3 or A.1.4 below.)



§ A.1.2    Not used.

 

§ A.1.3    Not used.

 

§ A.1.4    Cost of the Work Plus Design-Builder’s Fee With a Guaranteed Maximum Price

 

§ A.1.4.1 The Cost of the Work is as defined in Article A.5, Cost of the Work.

 

§ A.1.4.2 The Design-Builder’s Fee:  2.5% of Cost of Work

 

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design-Builder’s Fee and the method for adjustment to the Fee
for changes in the Work.)

 

  The Design-Builder’s Fee shall be 2.5% of the Cost of Work.

 

§ A.1.4.3 Guaranteed Maximum Price

 

§ A.1.4.3.1 The sum of the Cost of the Work, the Design-Builder’s Fee, and
Pike’s Fee (defined below) is guaranteed by the Design-Builder not to
exceed       Two hundred twelve million, five hundred ninety four thousand,
eight hundred six dollars ($  212,594,806  ), subject to additions and
deductions for changes in the Work as provided in the Design-Build Documents.
Costs that would cause the Guaranteed Maximum Price (“GMP”) to be exceeded shall
be paid by the Design-Builder without reimbursement by the Owner.

(Insert specific provisions if the Design-Builder is to participate in any
savings.)

 

 Design-Builder is entitled to shared savings based on the final Contract cost
including Fee (“Final Cost”), being delivered under $212,594,806.  If the Final
Cost of the Project is less than $ 212,594,806, then Design-Builder shall be
entitled to the first $150,000 (one-hundred and fifty thousand dollars) of the
total savings. Thereafter, Design-Builder shall be compensated in a shared
savings value, which shall equal Forty Percent (40%) of the difference between
the Final Cost and $ 212,444,806 (GMP - $150,000 = $212,444,806).

 

§ A.1.4.3.2 Itemized Statement of the Guaranteed Maximum Price

Provided below is an itemized statement of the Guaranteed Maximum Price
organized by trade categories, allowances, contingencies, alternates,
the Design-Builder’s Fee, and other items that comprise the Guaranteed Maximum
Price.

 

2

--------------------------------------------------------------------------------

 

(Provide information below or reference an attachment.)



See Exyte Cost Breakdown of Guaranteed Maximum Price, including Design-Builder's
fee, attached hereto as EXHIBIT 1.   

 

The Guaranteed Maximum Price is based on the total dollar value of the Project
and shall not be considered a line-item GMP.  For the avoidance of doubt,
Design-Builder is striving to ensure that that Project’s overall Final Cost is
delivered at or under the GMP amount; however, Design-Builder is not
guaranteeing to meet any particular line-item amount. As such, Design-Builder
shall have the authority to reallocate funds within the GMP value as necessary,
without increasing the GMP budget.  



§ A.1.4.3.3 The Guaranteed Maximum Price is based on the following alternates,
if any, which are described in the Design-Build Documents and are hereby
accepted by the Owner:

(State the numbers or other identification of accepted alternates. If the Owner
is permitted to accept other alternates subsequent to the execution of this
Third Amendment, attach a schedule of such other alternates showing the change
in the Cost of the Work and Guaranteed Maximum Price for each and the deadline
by which the alternate must be accepted.)



 

1)

GMP includes equipment purchases for Boilers, Chillers and Cooling Towers as
outlined in signed Recommendation to Award, (RTA), executed prior to execution
of this Agreement.  

 

2)

Additional requests by Athenex to reduce scope and defer various areas/equipment
are incorporated into this price; however, contract documents (drawings and
specifications) have not been updated to reflect the reduced scope.  Drawings
1-A-214_RJ_Notes_25OCT18 and 1-A-224_RI_Notes_22OCT18 as outlined on the
Drawings list (Exhibit 3) clearly identify the scope reduction areas.  GMP
pricing sheets as shown in Exhibit 1 (dated March 1, 2019) hereto outline the
process equipment and other items removed from the GMP and associated scopes of
work (including but not limited to other disciplines such as mechanical,
electrical, architectural, and controls).  For the avoidance of doubt, the
following packages  have been removed from the GMP and associated scopes of
work:

 

Bid Package Number

Bid Package Description

PQ008

Formulation Tanks and Platforms

PQ009

TCU

PQ011

Transfer and Utility Panels

PQ013

Syringe Assembly and labeling

PQ017

Downflow Booths

PQ018

Mixproof Valve Manifold

 

 

3)

GMP price includes costs for winter conditions, temporary in-fills, temporary
power and temporary heat as previously agreed and currently being executed to
maintain the project schedule.  Owner agrees that these costs are included
within the GMP and shall be reimbursed.    



§ A.1.4.3.4 Unit Prices, if any: 

(Identify item, state the unit price, and state any applicable quantity
limitations.)



Item

Units and Limitations

Price per Unit ($0.00)

 NOT APPLICABLE 







§ A.1.4.3.5 Assumptions, if any, on which the Guaranteed Maximum Price is based:



GMP is based on Phase 1 area only, including equipment lists and User
Requirements Specification Number 5, dated February 20, 2018.

 

 

3

--------------------------------------------------------------------------------

 

User Requirements Specification Number 6, dated October 19, 2018 and issued
November 2, 2018, lists deferred areas and scope reductions captured via the
subcontractor bidding efforts. For the avoidance of doubt, the terms and the
scope in User Requirements Specification Number 6 is not included in this Third
Amendment, the Agreement, and/or all related exhibits and amendments thereto,
and the items outlined in the User Requirements Specifications that are not
included in the drawings are not considered required scope for this Project. The
Parties further understand and agree that the Contract Drawings and
Specifications listed in Exhibits 2 & 3 represent the agreed-upon scope of work,
and therefore, supersede and override the terms of User Requirements
Specifications.

 

The Parties hereto understand and agree that if deferred scope is added back
into the Project, then a Change Order, increasing the GMP cost and Contract Time
, shall be issued to address all additional scope changes,  in accordance with §
6.2 and 8.2 of the Agreement.  



§ A.1.5 Payments

 

§ A.1.5.1 Progress Payments

 

§ A.1.5.1.1 Based upon Applications for Payment submitted to the Owner by
the Design-Builder, the Owner shall make progress payments on account of the
Contract Sum to the Design-Builder as provided below and elsewhere in
the Design-Build Documents.



§ A.1.5.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:

 

§ A.1.5.1.3 Provided that an Application for Payment is received not later than
the  30TH  day of the month, the Owner shall make payment of the certified and
undisputed amount to the Design-Builder not later than the  30TH  day of
the  subsequent  month. Timely payment is a material term to this Agreement.  
Exyte also recognizes that Project funding is being provided to Athenex by the
State of New York.   Amounts remaining unpaid sixty (60) days after certified
and undisputed invoiced amounts are received by Athenex from Exyte shall bear
interest at the rate of 1.5% per month on the unpaid balance.   Exyte
acknowledges that approval of the New York State Empire State Development
Corporation is required under this Contract prior to payment.   Said approval
shall not be unreasonably withheld.   Exyte further acknowledges its
responsibility to provide appropriate documentation required by the New York
State Empire Development Corporation, including, but not limited to, all
required payment application forms and MWBE information/certifications.  

(Federal, state or local laws may require payment within a certain period of
time.)



§ A.1.5.1.4 With each Application for Payment where the Contract Sum is based
upon the Cost of the Work, or the Cost of the Work with a Guaranteed Maximum
Price, the Design-Builder shall submit payrolls, petty cash accounts, receipted
invoices or invoices with check vouchers attached, and any other evidence
required by the Owner to demonstrate that cash disbursements already made
by the Design-Builder on account of the Cost of the Work equal or exceed
(1) progress payments already received by the Design-Builder, less (2) that
portion of those payments attributable to the Design-Builder’s Fee; plus
(3) payrolls for the period covered by the present Application for Payment.



§ A.1.5.1.5 With each Application for Payment where the Contract Sum is based
upon a Stipulated Sum or Cost of the Work with a Guaranteed Maximum
Price, the Design-Builder shall submit the most recent schedule of values in
accordance with the Design-Build Documents. The schedule of values shall
allocate the entire Contract Sum among the various portions of the
Work. Compensation for design services, if any, shall be shown separately. Where
the Contract Sum is based on the Cost of the Work with a Guaranteed Maximum
Price, the Design-Builder’s Fee shall be shown separately. The schedule
of values shall be prepared in such form and supported by such data to
substantiate its accuracy as the Owner may require. This schedule of values,
unless objected to by the Owner, shall be used as a basis for reviewing
the Design-Builder’s Applications for Payment.



§ A.1.5.1.6 In taking action on the Design-Builder’s Applications for Payment,
the Owner shall be entitled to rely on the accuracy and completeness of the
information furnished by the Design-Builder and shall not be deemed to have made
a detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with Sections A.1.5.1.4 or A.1.5.1.5, or other
supporting data; to have made exhaustive or continuous on-site inspections; or
to have made examinations to ascertain how or for what purposes
the Design-Builder has used amounts previously paid. Such examinations, audits
and verifications, if required by the Owner, will be performed by
the Owner’s auditors acting in the sole interest of the Owner.



 

4

--------------------------------------------------------------------------------

 

§ A.1.5.1.7 Except with the Owner’s prior approval, the Design-Builder shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.



§ A.1.5.2 Not used.

 

§ A.1.5.3 Not used.

 

§ A.1.5.4 Progress Payments—Cost of the Work Plus a Fee with a Guaranteed Maximum Price

 

§ A.1.5.4.1 Applications for Payment where the Contract Sum is based upon the
Cost of the Work Plus a Fee with a Guaranteed Maximum Price shall show the
percentage of completion of each portion of the Work as of the end of the period
covered by the Application for Payment. The percentage of completion shall be
the lesser of (1) the percentage of that portion of the Work which has actually
been completed; or (2) the percentage obtained by dividing (a) the expense that
has actually been incurred by the Design-Builder on account of that portion of
the Work for which the Design-Builder has made or intends to make actual payment
prior to the next Application for Payment by (b) the share of the Guaranteed
Maximum Price allocated to that portion of the Work in the schedule of values.



§ A.1.5.4.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

 

.1    Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 6.3.9 of the Agreement.

.2    Add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

.3    Add the Design-Builder’s Fee, less retainage of ten percent
( 10 %). The Design-Builder’s Fee shall be computed upon the Cost of the Work at
the rate stated in Section A.1.4.2 or, if the Design-Builder’s Fee is stated as
a fixed sum in that Section, shall be an amount that bears the same ratio to
that fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

.4    Unless noted otherwise in the individual subcontract(s) or purchase
order(s), the subtract retainage of  ten  percent ( 10 %) from that portion of
the Work that the Design-Builder self-performs;

.5    Subtract the aggregate of previous payments made by the Owner;

.6    Subtract the shortfall, if any, indicated by the Design-Builder in the
documentation required by Section A.1.5.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and

.7    Subtract amounts, if any, for which the Owner has withheld or nullified a
payment as provided in Section 9.5 of the Agreement.



§ A.1.5.4.3 The Owner and Design-Builder shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to the
Architect, Consultants, and Contractors and (2) the percentage of retainage held
on agreements with the Architect, Consultants, and Contractors; and the
Design-Builder shall execute agreements in accordance with those terms.

 

§ A.1.5.4.4  The Owner agrees that Design-Builder’s subcontractor, The Pike
Company (“Pike”) is entitled to a fee (“Pike’s Fee”)  based on Pike’s management
of the Civil/Structural and Architectural scopes of Work (“Pike’s Scope”).
Pike’s fee is a Not to Exceed amount of $1,350,000 M USD (one million
three-hundred and fifty thousand dollars), and is itemized in the GMP breakdown
sheet in Exhibit 1, dated March 1, 2019. The Parties agree that Pike’s Fee as
stated herein is separate and in addition to the consultant management fee in an
amount not to exceed $3,061,360 as referenced in § 4.1 of Design Builder’s
subcontract with Pike dated December 12, 2018. The Parties hereto further
understand and agree that Pike’s Fee is separate and independent from
Design-Builder’s Fee. Design-Builder shall compensate Pike for Pike’s Fee,
provided however, that Owner shall pay Design-Builder for the full amount of
Pike’s Fee, and such amount paid by  the Owner shall equal the amount that
Design-Builder pays for Pike’s Scope of services.



 

5

--------------------------------------------------------------------------------

 

§ A.1.5.5 Final Payment

§ A.1.5.5.1 Final payment, constituting the entire unpaid balance of the
Contract Sum, shall be made by the Owner to the Design-Builder not later than 30
days after the Design-Builder has fully performed the Contract and the
requirements of Section 9.10 of the Agreement have been satisfied, except for
the Design-Builder’s responsibility to correct non-conforming Work discovered
after final payment or to satisfy other requirements, if any, which extend
beyond final payment.



§ A.1.5.5.2 If the Contract Sum is based on the Cost of the Work, the Owner’s
auditors will review and report in writing on the Design-Builder’s final
accounting within 30 days after the Design-Builder delivers the final accounting
to the Owner. Based upon the Cost of the Work the Owner’s auditors report to be
substantiated by the Design-Builder’s final accounting, and provided the other
conditions of Section 9.10 of the Agreement have been met, the Owner will,
within seven days after receipt of the written report of the Owner’s auditors,
either issue a final Certificate for Payment, or notify the Design-Builder in
writing of the reasons for withholding a certificate as provided
in Section 9.5.1 of the Agreement.



ARTICLE A.2   CONTRACT TIME

§ A.2.1 Contract Time, as defined in the Agreement at Section 1.4.13, is the
period of time, including authorized adjustments, for Substantial Completion of
the Work.



§ A.2.2 The Design-Builder shall achieve Substantial Completion of the Work not
later than: January 31, 2020.

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)



Portion of Work

Substantial Completion Date

 Substantial Completion

January 31, 2020



, subject to adjustments of the Contract Time as provided
in the Design-Build Documents. The Parties acknowledge and agree that all
references to the Substantial Completion Date in the Contract, the First
Amendment, the Second Amendment, and/or all Contract exhibits, attachments, or
related documents shall be removed, replaced, and updated with the Substantial
Completion Date stated herein.

 

(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time or for bonus payments for early
completion of the Work.)



Parties have agreed to Liquidated Damages as defined in Section 14.1.7 in the
A141-2017 Agreement Between Owner and Design Builder with the Effective Date of
December 29, 2017 and as superseded by the First Amendment, with a First
Amendment with an Effective Date of March 27, 2018.

 

The Liquidated Damages, as agreed by the First Amendment, start February 1,
2020.



ARTICLE A.3   INFORMATION UPON WHICH THIRD AMENDMENT IS BASED

§ A.3.1 The Contract Sum and Contract Time set forth in this Third Amendment are
based on the following:

See Attachment 1 for summary of the Contract Sum; See Attachment 2 for summary
of the Contract Time.

 

§ A.3.1.1 The Supplementary and other Conditions of the Contract:



Document

Title

Date

Pages

 

First Amendment – 27 MAR 18

Second Amendment - Executed 5 OCT 18

 







 

6

--------------------------------------------------------------------------------

 

§ A.3.1.2 The Specifications:

(Either list the specifications here or refer to an exhibit attached to
this Third Amendment.)



 See Exhibit 2



Section

Title

Date

Pages

 









§ A.3.1.3 The Drawings:

(Either list the drawings here or refer to an exhibit attached to this
Third Amendment.)



See Exhibit 3



Number

Title

Date

 







§ A.3.1.4 The Sustainability Plan, if any:  - NOT USED.

(If the Owner identified a Sustainable Objective in the Owner’s Criteria,
identify the document or documents that comprise the Sustainability Plan by
title, date and number of pages, and include other identifying
information. The Sustainability Plan identifies and describes the Sustainable
Objective; the targeted Sustainable Measures; implementation strategies selected
to achieve the Sustainable Measures; the Owner’s and Design-Builder’s roles and
responsibilities associated with achieving the Sustainable Measures; the
specific details about design reviews, testing or metrics to verify achievement
of each Sustainable Measure; and the Sustainability Documentation required for
the Project, as those terms are defined in Exhibit C to the Agreement.)



Title

Date

Pages

 None 







Other identifying information



None



§ A.3.1.5 Allowances and Contingencies:

(Identify any agreed upon allowances and contingencies, including a statement of
their basis.)



.1     Allowances



Allowances, also identified as “Yet to Buy” costs, for various Scopes of Work
are shown by work package or division.  See Exhibit 1 (dated March 1, 2019).



.2     Contingencies



Contingency is identified in Exhibit 1 (dated March 1, 2019)and is intended to
be used by Design-Build Contractor as required to support project execution.   



§ A.3.1.6 Design-Builder’s assumptions and clarifications:



Client will be responsible for Commissioning of all building systems for both
validated and non-validated systems. Commission, Qualification and Validation
(CQV) requirements for all validated systems have not been provided to the
design-build contractor and efforts to support those requirements are not
included in this GMP .  Client agrees that assembly, execution and acceptance of
all documentation and turn-over packages required to support commissioning
efforts are within their scope. Design-Build contractor will provide labor, via
subcontractors, to support execution of the clients commissioning efforts for
non-validated systems.  



 

7

--------------------------------------------------------------------------------

 

§ A.3.1.7 Deviations from the Owner’s Criteria as adjusted by a Modification:



 There are no known deviations from the Owner’s Criteria at this time, however
several late changes have been excluded (see Exhibit 3, referred to as “Deferred
Scope Drawings”) or identified to be covered under contingency (see Exhibit 1,
dated March 1, 2019).  Drawings and Specifications have been generated and
reviewed with the Owner and all Owner questions or concerns have been addressed
and are accepted by all parties.  Drawing list and pricing back-up identify
deferred scope and applicable price reductions.  Credit for areas and equipment
removed from the scope are incorporated into this GMP.  



§ A.3.1.8 To the extent the Design-Builder shall be required to submit any
additional Submittals to the Owner for review, indicate any such submissions
below:



 Not Applicable 



ARTICLE A.4   DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS

§ A.4.1 The Design-Builder’s key personnel are identified below:

(Identify name, title and contact information.)



.1    Superintendent 



Jerry Robert



.2    Project Manager



Bill Zurek



.3    Others



Lee Ogle – Project Director



§ A.4.2 The Design-Builder shall retain the
following Consultants, Contractors and suppliers, identified below:

(List name, discipline, address and other information.)



 Design-Builder’s Architect (“Architect”) is:

Genesis Architects

523 Plymouth Road

Plymouth Meeting, PA 19462

 

Ryan Biggs/Clark Davis Engineering and Surveying P.C.

257 Ushers Road

Clifton Park, NY 12065

 

Clark Patterson Lee

205 St. Paul Street, Suite 500

Rochester, NY 14604

 

The Pike Company, Inc.

One Circle Street

Rochester, NY 14607



ARTICLE A.5   COST OF THE WORK

§ A.5.1 Cost To Be Reimbursed as Part of the Contract

§ A.5.1.1 Labor Costs

§ A.5.1.1.1 Wages of construction workers directly employed by
the Design-Builder to perform the construction of the Work at the site or, with
the Owner's prior approval, at off-site offices or workshops.

 

8

--------------------------------------------------------------------------------

 



§ A.5.1.1.2 With the Owner’s prior approval, wages or salaries of
the Design-Builder's supervisory and administrative personnel when stationed at
the site.

(If it is intended that the wages or salaries of certain personnel stationed at
the Design-Builder's principal or other offices shall be included in the Cost of
the Work, identify below the personnel to be included, whether for all or only
part of their time, and the rates at which their time will be charged to the
Work.)



Person Included

Status (full-time/part-time)

Rate ($0.00)

Rate (unit of time)

 See Table – Exhibit 4, dated March 1, 2019









§ A.5.1.1.3  Wages and salaries of the Design-Builder's supervisory or
administrative personnel engaged at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the
Work.  Annual rate increases for staffing will be provided in the 2nd Quarter of
each year and incorporated into the billable rates previously provided.  Any
rate increases shall not increase the project GMP Cost.



§ A.5.1.1.4 Costs paid or incurred by the Design-Builder for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Section A.5.1.1.



§ A.5.1.1.5 Not used.



§ A.5.1.2 Contract Costs. Payments made by the Design-Builder to the Architect,
Consultants, Contractors and suppliers in accordance with the requirements of
their subcontracts.



§ A.5.1.3 Costs of Materials and Equipment Incorporated in the Completed Construction

§ A.5.1.3.1 Costs, including transportation and storage, of materials and
equipment incorporated or to be incorporated in the completed construction.



§ A.5.1.3.2 Costs of materials described in the preceding Section A.5.1.3.1 in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become the Owner's property at the
completion of the Work or, at the Owner's option, shall be sold by
the Design-Builder. Any amounts realized from such sales shall be credited to
the Owner as a deduction from the Cost of the Work.



§ A.5.1.4 Costs of Other Materials and Equipment, Temporary Facilities and Related Items

§ A.5.1.4.1 Costs of transportation, storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment and hand tools not customarily owned by construction workers that are
provided by the Design-Builder at the site and fully consumed in the performance
of the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Design-Builder shall mean fair market value.



§ A.5.1.4.2 Rental charges for temporary facilities, machinery, equipment and
hand tools not customarily owned by construction workers that are provided by
the Design-Builder at the site and costs of transportation, installation, minor
repairs, dismantling and removal. The total rental cost of
any Design-Builder-owned item may not exceed the purchase price of any
comparable item. Rates of Design-Builder-owned equipment and quantities of
equipment shall be subject to the Owner's prior approval.



§ A.5.1.4.3 Costs of removal of debris from the site of the Work and its proper
and legal disposal.



§ A.5.1.4.4 Costs of document reproductions, electronic communications, postage
and parcel delivery charges, dedicated data and communications services,
teleconferences, Project websites, extranets and reasonable petty cash expenses
of the site office.



§ A.5.1.4.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, with the Owner's prior approval.



 

9

--------------------------------------------------------------------------------

 

§ A.5.1.5 Miscellaneous Costs

 

§ A.5.1.5.1 Premiums for that portion of insurance and bonds required by the
Design-Build Documents that can be directly attributed to the Contract. With the
Owner's prior approval self-insurance for either full or partial amounts of the
coverages required by the Design-Build Documents.



§ A.5.1.5.2 Sales, use or similar taxes imposed by a governmental authority that
are related to the Work and for which the Design-Builder is liable.



§ A.5.1.5.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Design-Builder is required by
the Design-Build Documents to pay.



§ A.5.1.5.4 Fees of laboratories for tests required by
the Design-Build Documents, except those related to defective or nonconforming
Work for which reimbursement is excluded by Section 15.5.3 of
the Agreement or by other provisions of the Design-Build Documents, and which do
not fall within the scope of Section A.5.1.6.3.



§ A.5.1.5.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Design-Build Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Design-Build Documents; and payments made in accordance with legal
judgments against the Design-Builder resulting from such suits or claims and
payments of settlements made with the Owner's consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Design-Builder's Fee or subject to the Guaranteed Maximum
Price. If such royalties, fees and costs are excluded by the second to last
sentence of Section 3.1.13.2 of the Agreement or other provisions of
the Design-Build Documents, then they shall not be included in the Cost of the
Work.



§ A.5.1.5.6 With the Owner's prior approval, costs for electronic equipment and
software directly related to the Work



§ A.5.1.5.7.Deposits lost for causes other than the Design-Builder's negligence
or failure to fulfill a specific responsibility in the Design-Build Documents.



§ A.5.1.5.8 With the Owner's prior approval, which shall not be unreasonably
withheld, legal, mediation and arbitration costs, including attorneys' fees,
other than those arising from disputes between the Owner and Design-Builder,
reasonably incurred by the Design-Builder after the execution of the Agreement
and in the performance of the Work.



§ A.5.1.5.9 With the Owner’s prior approval, expenses incurred in accordance
with the Design-Builder's standard written personnel policy for relocation, and
temporary living allowances of, the Design-Builder's personnel required for the
Work.



§ A.5.1.5.10 That portion of the reasonable expenses of the Design-Builder's
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.



§ A.5.1.6 Other Costs and Emergencies

§ A.5.1.6.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.



§ A.5.1.6.2 Costs incurred in taking action to prevent threatened damage, injury
or loss in case of an emergency affecting the safety of persons and property.



§ A.5.1.6.3 Costs of repairing or correcting damaged or nonconforming Work
executed by the Design-Builder, Contractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or failure to fulfill
a specific responsibility of the Design-Builder and only to the extent that the
cost of repair or correction is not recovered by the Design-Builder from
insurance, sureties, Contractors, suppliers, or others.



§ A.5.1.7 Related Party Transactions

§ A.5.1.7.1 For purposes of Section A.5.1.7, the term “related party” shall mean
a parent, subsidiary, affiliate or other entity having common ownership or
management with the Design-Builder; any entity in which any stockholder in, or
management employee of, the Design-Builder owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Design-Builder. The term “related party” includes
any member of the immediate family of any person identified above. 



 

10

--------------------------------------------------------------------------------

 

§ A.5.1.7.2 If any of the costs to be reimbursed arise from a transaction
between the Design-Builder and a related party, the Design-Builder shall notify
the Owner of the specific nature of the contemplated transaction, including the
identity of the related party and the anticipated cost to be incurred, before
any such transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Design-Builder shall procure the
Work, equipment, goods or service from the related party, as a Contractor,
according to the terms of Section A.5.4. If the Owner fails to authorize the
transaction, the Design-Builder shall procure the Work, equipment, goods or
service from some person or entity other than a related party according to the
terms of Section A.5.4.



§ A.5.2 Costs Not to Be Reimbursed as Part of this Contract

The Cost of the Work shall not include the items listed below:

.1    Salaries and other compensation of the Design-Builder's personnel
stationed at the Design-Builder's principal office or offices other than the
site office, except as specifically provided in Section A.5.1.1;

.2    Expenses of the Design-Builder's principal office and offices other than
the site office;

.3    Overhead and general expenses, except as may be expressly included
in Section A.5.1;

.4    The Design-Builder's capital expenses, including interest on
the Design-Builder's capital employed for the Work;

.5    Except as provided in Section A.5.1.6.3 of this Agreement, costs due to
the negligence or failure of the Design-Builder, Contractors and suppliers or
anyone directly or indirectly employed by any of them or for whose acts any of
them may be liable to fulfill a specific responsibility of the Contract;

.6    Any cost not specifically and expressly described in Section A.5.1; and

.7    Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.



§ A.5.3 Discounts, Rebates, and Refunds

 

§ A.5.3.1 Cash discounts obtained on payments made by the Design-Builder shall
accrue to the Owner if (1) before making the payment,
the Design-Builder included them in an Application for Payment and received
payment from the Owner, or (2) the Owner has deposited funds with
the Design-Builder with which to make payments; otherwise, cash discounts shall
accrue to the Design-Builder. Trade discounts, rebates, refunds and amounts
received from sales of surplus materials and equipment shall accrue to the
Owner, and the Design-Builder shall make provisions so that they can be
obtained.



§ A.5.3.2 Amounts that accrue to the Owner in accordance with Section A.5.3.1
shall be credited to the Owner as a deduction from the Cost of the Work.



§ A.5.4  Other Agreements

 

§ A.5.4.1 When the Design-Builder has provided a Guaranteed Maximum Price, and a
specific bidder (1) is recommended to the Owner by the Design-Builder; (2) is
qualified to perform that portion of the Work; and (3) has submitted a bid that
conforms to the requirements of the Design-Build Documents without reservations
or exceptions, but the Owner requires that another bid be accepted, then
the Design-Builder may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Design-Builder and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.



§ A.5.4.2 Agreements between the Design-Builder and Contractors shall conform to
the applicable payment provisions of the Design-Build Documents, and shall not
be awarded on the basis of cost plus a fee without the prior consent of the
Owner. If an agreement between the Design Builder and a Contractor is awarded on
a cost plus a fee basis, the Design-Builder shall provide in the agreement for
the Owner to receive the same audit rights with regard to the Cost of the Work
performed by the Contractor as the Owner receives with regard to the
Design-Builder in Section A.5.5, below.



§ A.5.4.3 The agreements between the Design-Builder and Architect and other
Consultants identified in the Agreement shall be in writing. These agreements
shall be promptly provided to the Owner upon the Owner’s written request.



§ A.5.5 Accounting Records

The Design-Builder shall keep full and detailed records and accounts related to
the cost of the Work and exercise such controls as may be necessary for proper
financial management under the Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during

 

11

--------------------------------------------------------------------------------

 

regular business hours and upon reasonable notice, be afforded access to, and
shall be permitted to audit and copy, the Design-Builder’s records and accounts,
including complete documentation supporting accounting entries, books,
correspondence, instructions, drawings, receipts, subcontracts, Contractor’s
proposals, purchase orders, vouchers, memoranda and other data relating to
the Contract. The Design-Builder shall preserve these records for a period of
three years after final payment, or for such longer period as may be required by
law.



§ A.5.6 Relationship of the Parties

The Design-Builder accepts the relationship of trust and confidence established
by this Agreement and covenants with the Owner to exercise the Design-Builder’s
skill and judgment in furthering the interests of the Owner; to furnish
efficient construction administration, management services and supervision; to
furnish at all times an adequate supply of workers and materials; and to perform
the Work in an expeditious and economical manner consistent with the Owner’s
interests. 



§ A.5.7 Additional Terms

 

§ A.5.7.1 The Parties acknowledge, understand, and agree that Design-Builder
underwent a name-change on or about August 31, 2018, wherein Design-Builder
changed its name from “M+W U.S., Inc.” (“M+W”) to “Exyte U.S., Inc.” (“Exyte”).
As such, all references to “M+W” in the Agreement, the First Amendment, the
Second Amendment, and all other related Contract documents, exhibits, and/or
attachments shall be removed and replaced with “Exyte.”

 

§ A.5.7.2 Notwithstanding anything in the Agreement, the First Amendment, the
Second Amendment, and all other related Contract documents, exhibits, and/or
attachments to the contrary, Owner acknowledges and agrees that any and all
warranties related to the pre-purchase of long lead equipment (hereinafter,
“Long Lead Equipment Warranties”, which shall mean equipment purchased by
Design-Builder and assigned to a subcontractor for installation.  Examples
include, but are not limited to: Chillers, Boilers, Cooling Towers, Electrical
Switchgear, and process equipment as identified in the procurement matrix) may
be subject to expiration prior to the warranty periods set forth in the
Agreement. As such, the Parties acknowledge and agree that Design-Builder shall
have no obligation, duty, or liability to correct defective Work following the
expiration of the respective Long Lead Equipment Warranties, and Owner hereby
releases Design-Builder from all damages, costs, or liabilities following the
expiration of such Long Lead Equipment Warranties.

 

§ A.5.7.3   In addition to the limitation of liability outlined in § 3.1.14.3 of
the Agreement, Owner acknowledges and agrees that Design-Builder’s liability
shall be capped for all damages that arise out of or relate to Eaton
Corporation’s (“Eaton”) and/or Mechanical Equipment Corporation, Inc.’s (“MECO”)
acts or omissions, work, or respective subcontract. Notwithstanding anything in
the Agreement, the First Amendment, the Second Amendment, and all other related
Contract documents, exhibits, and/or attachments to the contrary:

A.5.7.3.1  In the event that Eaton causes or contributes to any liabilities,
costs, and/or direct or indirect damages  to Owner (consequential or otherwise),
Design-Builder, and/or the Project (including, but not limited to, the
performance or non-performance of Eaton’s  equipment or work) (collectively,
“Eaton-related Damages”), Owner agrees that Design-Builder’s liability in
connection with the Eaton-related Damages shall not exceed the amount that
Design-Builder actually recovers from Eaton for the Eaton-related Damages. For
the avoidance of doubt, Owner agrees that Design-Builder will not be responsible
for any Eaton-related Damages or costs that exceed the amount that
Design-Builder actually recovers from Eaton.

 

A.5.7.3.2  In the event that MECO causes or contributes to any liabilities,
costs, and/or direct or indirect damages  to Owner (consequential or otherwise),
Design-Builder, and/or the Project (including, but not limited to, the
performance or non-performance of MECO’s  equipment or work) (collectively,
“MECO-related Damages”), Owner agrees that Design-Builder’s liability in
connection with the MECO-related Damages shall not exceed the amount that
Design-Builder actually recovers from MECO for the MECO-related Damages. For the
avoidance of doubt, Owner agrees that Design-Builder will not be responsible for
any MECO-related Damages or costs that exceed the amount that Design-Builder
actually recovers from MECO.

 

§ A.5.7.4 The Owner acknowledges and agrees that should Design-Builder submit
its Applications for Payment in accordance with the terms of the Agreement and
the forms included in Exhibit E to the Agreement, then Owner shall, diligently
and without delay, proceed with issuing a Certification for Payment in
accordance with the seven day timeframe referenced in § 9.4 (“Certificates for
Payment”) of the Agreement. The Parties hereto understand and agree that all
invoiced amounts ending in cents may be rounded to the nearest whole dollar
amount, and as such, the Owner further acknowledges and agrees that the
issuances of a Certification for Payment shall not be delayed, withheld, or
rejected due to matters involving rounding discrepancies and/or mismatches.

 

 

12

--------------------------------------------------------------------------------

 

This Third Amendment to the Agreement entered into as of the day and year first
written above.





 ATHENEX, INC. 



 Exyte U.S., INC. 

/s/ Richard Nassar      March 7, 2019

 

/s/ Todd Muckelroy             March 7, 2019

OWNER (Signature)



DESIGN-BUILDER (Signature)

RICH NASSAR, Vice-President Operations



TODD MUCKELROY, CFO    

(Printed name and title)



(Printed name and title)

 



/s/ Rick Whitney              March 8, 2019

 



DESIGN-BUILDER (Signature)

 



 RICK WHITNEY, President   

 



(Printed name and title)

 

 

 

13

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Summary

Exyte U.S. Inc.

 

 

 

 

 

 

March 2018 BOD Estimate

 

 

Current Commitments

 

PCO Forecast

 

Procurement Forecast

 

Total

 

1

Division 01

General Requirements

$

5,015,730

 

$

465,290

 

 

 

 

$

4,384,717

 

$

4,850,007

 

2

Division 02

Existing Conditions

$

28,766

 

$

28,766

 

 

 

 

$

-

 

$

28,766

 

3

Division 03

Concrete

$

7,727,690

 

$

7,738,324

 

$

3,205,932

 

$

-

 

$

10,944,257

 

4

Division 04

Masonry

$

2,713,860

 

$

-

 

$

-

 

$

2,336,042

 

$

2,336,042

 

5

Division 05

Metals

$

12,038,894

 

$

11,648,614

 

$

4,254,505

 

$

-

 

$

15,903,119

 

6

Division 06

Wood, Plastic & Composites

$

635,459

 

$

-

 

$

-

 

$

-

 

$

-

 

7

Division 07

Thermal & Moisture Protection

$

7,879,221

 

$

5,340,124

 

$

1,684,451

 

$

-

 

$

7,024,575

 

8

Division 08

Openings

$

3,747,181

 

$

704,000

 

$

283,298

 

$

285,000

 

$

1,272,298

 

9

Division 09

Finishes

$

8,440,596

 

$

-

 

$

-

 

$

11,234,602

 

$

11,234,602

 

10

Division 10

Specialties

$

451,326

 

$

-

 

$

-

 

$

602,053

 

$

602,053

 

11

Division 11

Equipment

$

2,528,360

 

$

12,760

 

$

-

 

$

1,375,099

 

$

1,387,859

 

12

Division 12

Furnishings

$

619,073

 

$

-

 

$

-

 

$

753,000

 

$

753,000

 

13

Division 13

Special Construction

$

4,600,078

 

$

-

 

$

-

 

$

4,894,067

 

$

4,894,067

 

14

Division 14

Coveying Equipment

$

470,316

 

$

-

 

$

-

 

$

406,400

 

$

406,400

 

21

Division 21

Fire Suppression

$

2,157,401

 

$

-

 

$

-

 

$

2,064,600

 

$

2,064,600

 

22

Division 22

Plumbing

$

10,826,130

 

$

2,981,686

 

$

306,851

 

$

2,838,839

 

$

6,127,376

 

23

Division 23

Heating, Ventilation & AC

$

41,064,161

 

$

2,183,853

 

$

-

 

$

22,996,572

 

$

25,180,425

 

25

Division 25

Integrated Automation

$

5,869,253

 

$

-

 

$

-

 

$

9,129,149

 

$

9,129,149

 

26

Division 26

Electrical

$

16,044,041

 

$

12,858,263

 

$

518,000

 

$

12,532,000

 

$

25,908,263

 

27

Division 27

Communications

$

1,839,190

 

$

-

 

$

-

 

$

1,551,000

 

$

1,551,000

 

28

Division 28

Electronic Safety and Security

$

1,431,839

 

$

-

 

$

-

 

$

336,758

 

$

336,758

 

31

Division 31

Earthwork

$

7,060,929

 

$

5,813,140

 

$

454,025

 

$

-

 

$

6,267,166

 

32

Division 32

Exterior Improvements

$

2,446,666

 

$

1,787,020

 

$

60,000

 

$

-

 

$

1,847,020

 

33

Division 33

Utilities

$

9,497,824

 

$

4,761,082

 

$

15,000

 

$

659,950

 

$

5,436,032

 

34

Division 34

Transportation

$

-

 

$

-

 

$

-

 

$

-

 

$

-

 

35

Division 35

Waterway & Marine Const.

$

-

 

$

-

 

$

-

 

$

-

 

$

-

 

40

Division 40

Process Integration

$

3,902,677

 

$

-

 

$

-

 

$

-

 

$

-

 

41

Division 41

Materials Processing & Handling Equipment

$

18,251,360

 

$

-

 

$

-

 

$

14,552,248

 

$

14,552,248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

-

 

 

 

COW:

$

177,288,021

 

$

56,322,922

 

$

10,782,063

 

$

92,932,096

 

$

160,037,081

 

 

 

Yet-to-buy

 

 

 

 

 

 

 

 

 

 

 

 

$

4,804,470

 

 

 

Indirects

$

29,541,453

 

 

 

 

 

 

 

 

 

 

$

34,565,930

 

 

 

Contingency

$

31,777,847

 

 

 

 

 

 

 

 

 

 

$

13,187,324

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

$

238,607,321

 

 

 

 

 

 

 

 

 

 

$

212,594,806

 

 

 

 

Exhibit 1 - Page 1 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

[g0k4c4bkua2y000001.jpg]

Athenex GMP Pending Procurement Summary

Exyte U.S. Inc.

 

 

Division

Bid Package Number

Bid Package Description

 

 

FINAL BID Selected for GMP

 

Estimated Amount "Yet to Buy" in Award Value

Recommended Award Value

 

 

Grand Total Contingency

 

 

GMP Value

 

Bidder Selected for Pricing

1

GRxx

General Requirements

 

 

$

3,844,717

 

 

$

3,844,717

 

 

$

-

 

 

$

3,844,717

 

N/A - multiple

1

S101

Security Services (GR's)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

Summerville

1

E102

Building Temporary Power

 

 

$

540,000

 

 

$

540,000

 

 

$

-

 

 

$

540,000

 

Ferguson

1

BP52

Waste Management (Void - GR's)

 

 

$

-

 

 

$

-

 

 

$

-

 

 

$

-

 

GR's

1

BP54

Portable Toilets (Void - GR's)

 

 

$

-

 

 

$

-

 

 

$

-

 

 

$

-

 

GR's

1

BP56

Deck / Stairs Trailers (Void - GR's)

 

 

$

-

 

 

$

-

 

 

$

-

 

 

$

-

 

GR's

1

BP57

Maintain lawns, temp roads, snow plowing (Div 1)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

3

BP44

Concrete Curbs and exterior slabs (In Div. 3)

 

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

State Group

3

BP48

Exterior foundations - out buildings (VOID)

 

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

Void

3

BP61

Polished Concrete Sealer (None shown See

BP50)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

Void

3

 

Concrete floor cutting / core drilling & in-fill (YTB)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

Void

4

BP10

Exterior Stone Veneer

 

 

$

334,000

 

 

$

334,000

 

 

$

-

 

 

$

334,000

 

FSR

4

BP55

Interior CMU

 

 

$

2,002,042

 

 

$

2,002,042

 

 

$

-

 

 

$

2,002,042

 

FSR

5

BP18

Misc. Metals, Lobby Stairs, Railings (In Div. 5)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

Stone Bridge

5

BP24

Stainless Steel Wall Sheathing and equipment

platforms (Void - In Div 5?)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

5

BP51

Exterior Structural Studs (In Committed Log)

 

 

$

-

 

 

$

-

 

 

$

-

 

 

$

-

 

Mader

5

 

Misc. Metals to support MEP penetrations/roof

curbs

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

6

TBD

BUDGET PLACEHOLDER - DIV. 6

 

 

$

635,459

 

 

$

635,459

 

 

$

-

 

 

$

-

 

 

7

BP11

Spray on Fireproofing

 

 

$

-

 

 

$

-

 

 

$

-

 

 

$

-

 

Mader

7

BP12

Insulated Wall Panels/Louvers

 

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

Building Inovations Group (BIG)

7

BP16

Curtain Wall & storefront

 

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

Krueg

7

BP17

Roofing - Need to ensure cutting of deck for MEP

trades.

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

A.W. Farrell

8

BP15

Interior Overhead Coiling Doors (Void - in BP19)

 

 

$

-

 

 

$

-

 

 

$

-

 

 

$

-

 

 

8

BP28

Glass and Glazing; interior storefronts

 

 

$

285,000

 

 

$

285,000

 

 

$

-

 

 

$

285,000

 

R.E. Krug

8

 

BUDGET PLACEHOLDER

 

 

$

2,222,209

 

 

$

2,222,209

 

 

$

-

 

 

$

-

 

Removed for De-scope

9

BP14

Doors/Frames/Hardware - Core and Shell (Void in

BP 27)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

9

BP25

Millwork & Cabinets

 

 

$

989,602

 

 

$

989,602

 

 

$

-

 

 

$

989,602

 

Infinity Northeast (Only Bidder)

9

BP26

Sealants (In BP27)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

9

BP27

Interior gyp board walls, ceilings, ACT ceilling, door/frames/hardware; top of
wall firestopping; wall and corner guards; fire extinguishers; floor

mats

 

 

$

7,300,000

 

 

$

7,300,000

 

 

$

-

 

 

$

7,300,000

 

Huber Construction (Low Bidder)

9

BP29

Ceramic Tile

 

 

$

559,700

 

 

$

559,700

 

 

$

-

 

 

$

559,700

 

Tiede-Zoeller

9

BP32

Resilent Flooring & Carpeting

 

 

$

653,150

 

 

$

653,150

 

 

$

-

 

 

$

653,150

 

Heritage Contract Flooring

9

BP31

Carpeting (In BP32)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

9

BP33

Painting

 

 

$

604,500

 

 

$

604,500

 

 

$

-

 

 

$

604,500

 

ICC (RW)

9

BP37

Toilet/Bath Accessories (In BP27)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

9

BP38

Operable Partitions (In BP27)

 

 

 

 

 

 

$

-

 

 

$

-

 

 

$

-

 

 

9

BP50

Epoxy Resin Flooring

 

 

$

1,127,650

 

 

$

1,127,650

 

 

$

-

 

 

$

1,127,650

 

MJA

10

BP34

Toilet Partitions

 

 

$

91,625

 

 

$

91,625

 

 

$

-

 

 

$

91,625

 

Infinity Northeast (Only Bidder)

10

BP35

Interior Signage (Code & Interior/exterior)

 

 

$

240,000

 

 

$

240,000

 

 

$

-

 

 

$

240,000

 

ASI

10

BP36

Lockers

 

 

$

270,428

 

 

$

270,428

 

 

$

-

 

 

$

270,428

 

Kraftwerks

 

 

 

Exhibit 1 - Page 2 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

[g0k4c4bkua2y000001.jpg]

Athenex GMP Pending Procurement Summary

Exyte U.S. Inc.

 

 

Division

Bid Package Number

Bid Package Description

 

 

FINAL BID Selected for GMP

 

Estimated Amount "Yet to Buy" in Award Value

Recommended Award Value

 

Grand Total Contingency

 

GMP Value

 

Bidder Selected for Pricing

11

BP19

Loading Dock Equipment (Includes BP15 budget)

 

 

$

875,099

 

 

$

875,099

 

$

-

 

$

875,099

 

Rite Hite

11

BP20

Vaults

 

 

$

-

 

 

$

-

 

$

-

 

$

-

 

Custom Vault

11

BP21

Coolers

 

 

$

500,000

 

 

$

500,000

 

$

-

 

$

500,000

 

Darwin Chambers

12

BP40

Laboratory Casework

 

 

$

753,000

 

 

$

753,000

 

$

-

 

$

753,000

 

Kraftwerks

13

C101

Clean Room Systems

 

 

$

4,871,317

 

 

$

4,871,317

 

$

-

 

$

4,871,317

 

PCI

13

BP47

Pre-Cast Building

 

 

$

22,750

 

 

$

22,750

 

$

-

 

$

22,750

 

Hy-Grade Precast

14

BP22

Elevators

 

 

$

406,400

 

 

$

406,400

 

$

-

 

$

406,400

 

Schindler

21

FP101

Fire Protection

 

 

$

2,064,600

 

 

$

2,064,600

 

$

-

 

$

2,064,600

 

SRI

22

M102

Plumbing

 

 

$

2,838,839

 

 

$

2,838,839

 

$

-

 

$

2,838,839

 

 

22

BP23

Underground Plumbing

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

WT Spaeder

23

M101

Wet Mechanical

 

 

$

10,769,004

 

 

$

10,769,004

 

$

-

 

$

10,769,004

 

 

23

M101

Multi-package award credit

 

 

$

(1,298,000

)

 

$

(1,298,000

)

$

-

 

$

(1,298,000

)

JW Danforth

23

M103

Dry Mechanical

 

 

$

13,525,568

 

 

$

13,525,568

 

$

-

 

$

13,525,568

 

JW Danforth

25

E101-040

I&C

 

 

$

9,129,149

 

 

$

9,129,149

 

$

-

 

$

9,129,149

 

U & S

26

E101

Electrical Distirbution (MV)

 

 

$

12,532,000

 

 

$

12,532,000

 

$

-

 

$

12,532,000

 

Ferguson

26

 

Switchyard

 

 

$

-

 

 

$

-

 

$

-

 

$

-

 

Ferguson

26

 

Long Lead Switch Gear

 

 

$

-

 

 

 

 

 

$

-

 

 

 

 

Eaton

26

LLE007

Stand-By Generators

 

 

$

-

 

 

 

 

 

$

-

 

$

-

 

Kinsley (Kohler)

27

E101-027

IT

 

 

$

1,551,000

 

 

$

1,551,000

 

$

-

 

$

1,551,000

 

Ferguson

28

E101-028

Security Safety (Cameras/Badge Readers)

 

 

$

336,758

 

 

$

336,758

 

$

-

 

$

336,758

 

Buffalo Fire and Secuity

28

E101-023

Fire Alarm (Void 0 In E101)

 

 

$

-

 

 

$

-

 

$

-

 

$

-

 

 

32

BP43

Asphalt Paving (In PCO Log)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

St. George

32

BP45

Fencing (Client Request)

 

 

$

-

 

 

$

-

 

$

-

 

$

-

 

St. George

32

BP42

Soil Prep & Landscaping (Void - In BP05)

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

 

33

BP59

Water Storage Tank and Pad

 

 

$

659,950

 

 

$

659,950

 

$

-

 

$

659,950

 

The State Group (only bidder)

40

N/A

Process Automation

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

 

41

P101

Process Piping Systems

 

 

$

5,215,289

 

 

$

5,215,289

 

$

-

 

$

5,215,289

 

JW Danforth

41

PQ001

Parts Washer

 

 

$

342,065

 

 

$

342,065

 

$

-

 

$

342,065

 

Biopharma Systems, LLC

41

PQ002

Terminal Steriler & Autoclaves

 

 

$

283,419

 

 

$

283,419

 

$

-

 

$

283,419

 

Biopharma Systems, LLC

41

PQ003

Pure Steam

 

 

$

218,305

 

 

$

218,305

 

$

-

 

$

218,305

 

AquaChem

41

PQ005

WFI Pretreatment & Generation

 

 

$

1,176,670

 

 

$

1,176,670

 

$

-

 

$

1,176,670

 

Meco

41

PQ006

WFI Storage and Distribution

 

 

$

735,882

 

 

$

735,882

 

$

-

 

$

735,882

 

Meco

41

PQ007

OFCA Generation

 

 

$

328,950

 

 

$

328,950

 

$

-

 

$

328,950

 

Ingersol Rand

41

PQ008

Formulation Tanks and Platforms

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

Deferred

41

PQ009

TCU

 

 

$

-

 

 

$

-

 

$

-

 

 

 

 

Deferred

41

PQ011

Transfer and Utility Panels

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

Deferred

41

PQ013

Syringe Assembly and labeling

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

Deferred

41

PQ014

CIP Skids

 

 

$

335,927

 

 

$

335,927

 

$

-

 

$

335,927

 

TBD - Redesign on-going

41

PQ015

WWT Tanks (Including lift stations/neutralization)

 

 

$

1,056,446

 

 

$

1,056,446

 

$

-

 

$

1,056,446

 

Burt Process Equipment

41

PQ016

pH Neutrailzation and Lift Station (Void in PQ15)

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

In PQ15

41

PQ017

Downflow Booths

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

Deferred

41

PQ018

Mixproof Valve Manifold

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

Deferred

41

PQ010

WFI Cooler

 

 

$

946,700

 

 

$

946,700

 

$

-

 

$

946,700

 

Harrington / Exergy

41

PQ019

Pallet Washer

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

Deferred

41

PQ020

Heat Exchanger (Void - in PQ15)

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

In PQ15

41

PQ021

Centrifugal Pumps (Void - in PQ15)

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

In PQ15

41

PQ022

AODD Pumps (Void - in PQ15)

 

 

 

 

 

 

$

-

 

$

-

 

$

-

 

In PQ15

41

TBD

Remaining Misc. Equipment

 

 

$

3,912,595

 

 

$

3,912,595

 

$

-

 

$

3,912,595

 

Estimate per Equipment List Rev. 6

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet To Buy

 

$

-

 

 

 

$

-

 

$

92,932,096

 

Both Yet to Buy and Contingency Relocated to Cover Sheet 21JAN19

 

 

Exhibit 1 - Page 3 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP - Process Equipment List

.

 

 

*The equipment listed below identifies the process equipment to be procured via
the GMP. With the exception of equipment packages listed on the "Pending
Procurement" sheets, under division 41, equiment which is not listed or funded
below, is not included in the GMP

 

Div.

Description

BOD Estimate

 

Status (Deferred, Athenex, Exyte, Other Package)

GMP Value

41

Utility Panel for Portable Tank

$

19,397

 

Deferred

$

-

41

API Benchtop Powder Hood #1

$

23,387

 

Deferred

$

-

41

API Benchtop Scale #1

$

7,997

 

Deferred

$

-

41

Utility Panel for Portable Tank

$

19,397

 

Deferred

$

-

41

API Benchtop Powder Hood #2

$

23,387

 

Deferred

$

-

41

API Benchtop Scale #2

$

7,997

 

Deferred

$

-

41

IV/Syringe Used-to-clean EQ Pass through

$

20,327

 

Deferred

$

-

41

Walkie Lift

$

4,192

 

Athenex

$

-

41

Isolated Filling Line (2- 100mL) 30 unit/min

$

219,122

 

Deferred

$

-

41

Automated Tub Cover and liner removal

$

38,259

 

Deferred

$

-

41

Syringe Filler #2 30 unit/min

$

38,259

 

Deferred

$

-

41

Plunger Insertion

$

38,259

 

Deferred

$

-

41

Isolator TBD

$

38,259

 

Deferred

$

-

41

VHP Unit for Isolator TBD

$

38,259

 

Deferred

$

-

41

Wash Station

$

4,795

 

Deferred

$

-

41

Utility Carts

$

2,096

 

Deferred

$

-

41

Automated Denester

$

310,685

 

Deferred

$

-

41

Machine Inspection (cosmetic, particulate)

$

1,550,774

 

Deferred

$

-

41

Automated Renester

$

310,149

 

Deferred

$

-

41

Manual Syringe Inspection system in lieu of Automated

$

(1,750,000)

 

Deferred

$

-

41

Placeholder for EQ Line items

$

5,843,675

 

Deferred

$

-

41

Summarized Packaging utility use

$

2,096

 

Deferred

$

-

41

Utility Carts

$

15,206

 

Deferred

$

-

41

Manual Quality Checking Station

$

6,957

 

Deferred

$

-

41

Hand Packing Station

$

6,957

 

Deferred

$

-

41

Case Taper Machine MISC-007

$

4,527

 

Deferred

$

-

41

Label Dispenser MISC-008

$

4,527

 

Deferred

$

-

41

Isolated Filling System 10 unit/min

$

78,798

 

Deferred

$

-

41

Bag Filler (2 head custom filler)

$

12,575

 

Deferred

$

-

41

Isolator TBD

$

21,125

 

Deferred

$

-

41

VHP Unit for Isolator TBD

 

0

 

Deferred

$

-

41

Manual Quality Checking Station

$

3,806

 

Deferred

$

-

41

Hand Packing Station

$

3,806

 

Deferred

$

-

41

Case Taper Machine MISC-009

$

3,806

 

Deferred

$

-

41

Label Dispenser MISC-010

$

5,332

 

Deferred

$

-

41

ISO 5 Laminar Flow Bench #1 8 ft.

$

7,427

 

Athenex

$

-

41

ISO 5 Laminar Flow Bench #2 8 ft.

$

7,427

 

Athenex

$

-

41

ISO 5 Laminar Flow Bench #3 8 ft.

$

9,523

 

Athenex

$

-

41

ISO 5 Laminar Flow Bench #4 8 ft.

$

9,523

 

Athenex

$

-

41

ISO 5 Laminar Flow Bench #5 8 ft.

$

13,715

 

Athenex

$

-

41

ISO 5 Laminar Flow Bench #6 8 ft.

$

4,192

 

Athenex

$

-

41

Terminal Sterilizer #1 (Air/Steam) 380 cf

$

933,551

 

Deferred

$

-

41

Homogenizer 50 L MX-001

$

25,685

 

Athenex

$

-

41

Top-loading balance (Isolator) WS-006

$

12,575

 

Athenex

$

-

41

Process Water POU

$

4,192

 

PQ10 (WFI Coolers)

$

-

41

Sachet Filler 120 unit/min

$

45,468

 

Athenex

$

-

41

Discharge Conveyor

$

2,096

 

Athenex

$

-

41

Ointment Ultrasonic cleaner 10 gal

$

9,791

 

Athenex

$

-

41

Process Water POU

$

26,606

 

PQ10 (WFI Coolers)

$

-

41

Wash Sink

$

32,893

 

Exyte

$

32,893.00

41

Ointment Used-to-clean EQ Pass through MISC-036

$

8,138

 

Deferred

$

-

41

Checkweigher CW-001

$

17,017

 

Athenex

$

-

41

Hand Packing Station

$

3,806

 

Athenex

$

-

41

Case Taper Machine MISC-013

$

3,806

 

Athenex

$

-

41

Label Dispenser MISC-014

$

3,806

 

Athenex

$

-

41

Excipient Bench Scale #1

$

26,606

 

Deferred

$

-

41

Excipient Portable Floor Scale #1 3300 lbs.

$

22,063

 

Deferred

$

-

41

Down flow Booth Solvent or Powder 10 ft.

$

200,876

 

Deferred

$

-

41

3 lab sinks, glassware washer

$

17,302

 

Exyte provide Lab Sinks, Athenex provide Glass

Washers

$

 

17,302.00

41

Misc. Lab Sinks, Benchtop EQ

$

4,192

 

Exyte provide Lab Sinks, Athenex provide Benchtop

Eq.

$

 

4,192.00

41

Misc. Lab Sinks, Benchtop EQ

$

15,206

 

Exyte provide Lab Sinks, Athenex provide Benchtop

Eq.

$

 

15,206.00

41

Decontamination Sterilizer 35 cf AUTO-004

$

376,574

 

PQ2 (Autoclave)

$

-

41

Pallet Washer, Automatic

$

103,187

 

Athenex

$

-

41

Isco Sampler

$

4,376

 

Athenex

$

-

41

Incubators (3)

$

141,750

 

Exyte

$

141,750

41

ISO 5 Laminar Flow Bench #1 - Diana, flow, balances

$

36,500

 

Exyte - Athenex Estimate

$

36,500.00

41

ISO 5 Laminar Flow Bench #2 - Diana, flow, balances

$

36,500

 

Exyte - Athenex Estimate

$

36,500.00

41

ISO 5 Laminar Flow Bench #3 - Diana, flow, balances

$

36,500

 

Exyte - Athenex Estimate

$

36,500.00

41

ISO 5 Laminar Flow Bench #4 - Diana, flow, balances

$

36,500

 

Exyte - Athenex Estimate

$

36,500.00

41

ISO 5 Laminar Flow Bench #5 - Diana, flow, balances

$

36,500

 

Exyte - Athenex Estimate

$

36,500.00

41

ISO 5 Laminar Flow Bench #6 - Diana, flow, balances

$

36,500

 

Exyte - Athenex Estimate

$

36,500.00

41

Carts / Totes / Balance Cable 15 / 100 / 8

$

17,650

 

Exyte - Athenex Estimate

$

17,650.00

 

 

Exhibit 1 - Page 4 of 14

March 1, 2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP - Process Equipment List

.

 

 

Div.

Description

BOD Estimate

 

Status (Deferred, Athenex, Exyte, Other Package)

GMP Value

41

Labler Printers - SW / INK

$

50,500

 

Exyte - Athenex Estimate

$

50,500.00

41

Formulation Isolator

$

200,000

 

Exyte - Athenex Estimate

$

200,000.00

41

Formulation TCU

$

8,000

 

Exyte - Athenex Estimate

$

8,000.00

41

Homogenizer - INCREASE SIZE TO 100L (from 10L)

$

200,000

 

Exyte - Athenex Estimate

$

200,000.00

41

Top-loading balance (Isolator)

$

18,000

 

Exyte - Athenex Estimate

$

18,000.00

41

Top-loading balance (Formulation)

$

18,000

 

Exyte - Athenex Estimate

$

18,000.00

41

Sachet Filler -

$

750,000

 

Exyte - Athenex Estimate

$

750,000.00

41

Discharge Conveyor

$

10,000

 

Exyte - Athenex Estimate

$

10,000.00

41

Ointment Ultrasonic cleaner - INCREASED TO 2 CLEANE

$

12,000

 

Exyte - Athenex Estimate

$

12,000.00

41

Checkweigher - ADDED COST OF CHECKWEIGHER

$

87,000

 

Exyte - Athenex Estimate

$

87,000.00

41

OINTMENT PACKAGING AND SERIALIZATION

$

250,000

 

Exyte - Athenex Estimate

$

250,000.00

41

Filter Integrity Testing Equipment - $46,000 each - 1 only

$

46,000

 

Exyte - Athenex Estimate

$

46,000.00

41

Placeholder for Conveyor Line items

$

15,000

 

Exyte - Athenex Estimate

$

15,000.00

41

Pallet Washer, Automatic

$

103,000

 

Exyte - Athenex Estimate

$

103,000.00

41

Central Stretchwrapper

$

8,000

 

Exyte - Athenex Estimate

$

8,000.00

41

ISCO Sampler

$

4,376

 

Exyte - Athenex Estimate

$

4,376.00

41

Portable Autoclave

$

37,275

 

Exyte - Athenex Estimate

$

37,275.00

41

Laminar Flow Hood #1

$

5,355

 

Exyte - Athenex Estimate

$

5,355.00

41

Laminar Flow Hood #2

$

5,355

 

Exyte - Athenex Estimate

$

5,355.00

41

Biosafety Cabinet #1

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #2

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #3

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #4

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #5

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #6

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #7

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Biosafety Cabinet #8

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

Refrigerator: Reach-in #1

$

10,500

 

Exyte - Athenex Estimate

$

10,500.00

41

Refrigerator: Reach-in #2

$

10,500

 

Exyte - Athenex Estimate

$

10,500.00

41

Refrigerator: Reach-in #5

$

10,500

 

Exyte - Athenex Estimate

$

10,500.00

41

Freezer: Reach-in #1

$

13,650

 

Exyte - Athenex Estimate

$

13,650.00

41

Freezer: Reach-in #2

$

13,651

 

Exyte - Athenex Estimate

$

13,651.00

41

Forced Air Oven, 3.7 cu ft

$

4,200

 

Exyte - Athenex Estimate

$

4,200.00

41

Lab ultrasonic Bath, 2.8 L

$

2,100

 

Exyte - Athenex Estimate

$

2,100.00

41

Milliflex single head pump

$

12,600

 

Exyte - Athenex Estimate

$

12,600.00

41

Milliflex 3 head pump head

$

18,900

 

Exyte - Athenex Estimate

$

18,900.00

41

pH/conductivity meters

$

13,230

 

Exyte - Athenex Estimate

$

13,230.00

41

Plate Reader

$

61,950

 

Exyte - Athenex Estimate

$

61,950.00

41

XPE56 series micro analytical balance

$

81,900

 

Exyte - Athenex Estimate

$

81,900.00

41

XPE205 analytical balance

$

37,800

 

Exyte - Athenex Estimate

$

37,800.00

41

Viscometer, RVDV2T

$

4,095

 

Exyte - Athenex Estimate

$

4,095.00

41

Viscometer, LVDV2T CP

$

4,410

 

Exyte - Athenex Estimate

$

4,410.00

41

Viscometer sample cup

$

945

 

Exyte - Athenex Estimate

$

945.00

41

0.8 deg CP spindle

$

420

 

Exyte - Athenex Estimate

$

420.00

41

3 deg /2.4 cm CP spindle

$

420

 

Exyte - Athenex Estimate

$

420.00

41

TOC Meter, M9 Laboratory

$

38,850

 

Exyte - Athenex Estimate

$

38,850.00

41

TOC Meter, M series autosampler

$

11,550

 

Exyte - Athenex Estimate

$

11,550.00

41

TOC Meter Part 11 compliance package DataPro 2 SW

$

3,465

 

Exyte - Athenex Estimate

$

3,465.00

41

TOC IQOQ Package and on-site validation/calibration

$

8,820

 

Exyte - Athenex Estimate

$

8,820.00

41

micro lab laminar flow bench 36"

$

25,200

 

Exyte - Athenex Estimate

$

25,200.00

41

autotitrator

$

34,650

 

Exyte - Athenex Estimate

$

34,650.00

41

autotitrator 21 CFR Part 11 SW package and validaiton

$

5,250

 

Exyte - Athenex Estimate

$

5,250.00

41

glassware washer

$

48,300

 

Exyte - Athenex Estimate

$

48,300.00

41

glassware washer racks

$

48,300

 

Exyte - Athenex Estimate

$

48,300.00

41

small glassware washer

$

11,550

 

Exyte - Athenex Estimate

$

11,550.00

41

bosch visual inspection hood for lab

$

8,400

 

Exyte - Athenex Estimate

$

8,400.00

41

UPLC - Total of 7

$

735,000

 

Exyte - Athenex Estimate

$

735,000.00

41

software

$

56,994

 

Exyte - Athenex Estimate

$

56,994.00

41

Software SQT

$

8,736

 

Exyte - Athenex Estimate

$

8,736.00

41

annual software maintenance

$

17,850

 

Exyte - Athenex Estimate

$

17,850.00

41

LACE Server

$

42,000

 

Exyte - Athenex Estimate

$

42,000.00

41

annual calibration service - 7 UPLC's

$

162,855

 

Exyte - Athenex Estimate

$

162,855.00

 

Original Estimated Value

$

12,772,811

 

Final GMP Value

$

3,912,595.00

 

 

Exhibit 1 - Page 5 of 14

March 1, 2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Yet To Buy Analysis

.

 

 

Definitions:

Yet-to-buy: Identified tasks, which cannot be quantified or qualified in
sufficient detail during the procurement process, but are necessary to provide a
complete and functional system. The cost for bonds, as deemed necessary by the
design-build contractor, are also included in these funds.

Contingency: Costs for a future event or circumstance which is possible, but can
not be predicted with certainty.

GMP YTB Summary

 

Division

Package

YTB Value

Comments

1

Temp Power

$

18,000

Did not increase Div. 1 total of $4.8M

4

Exterior Stone Veneer

$

20,000

Coordination with exterior devices. Doors, badge readers, etc. Misc.
blocking/coordination with

cold form

4

Interior CMU

$

100,000

Misc. angles/supports and fire stopping required to support late bulletin
changes to CMU package. Includes penetrations for duct, cable tray, not clearly
shown. Include remobilization

for walls left open to support process equipment move-in.

8

Glass and Glazing: interiors

$

30,000

Coordination with stair landings and exterior mullions at lobby. Know this will
required additional

coordination

9

Millwork & Cabinets

$

35,000

Rigging, move-in and coordination with other trades for utilities/power/IT,
including protection of finished product

9

Interiors Package

$

365,000

Significant number of penetrations and late changes will add fire stopping, door
hardware coordination and finish changes. Hold-areas for move-in of equipment.
Coordination with

IT/Secuirty and other hardware issues expected.

9

Ceramic Tile

$

30,000

Additional sub-base excluded by bidders. Includes coordination with other trades
and OT as

needed.

9

Resilent Flooring and Carpet

$

25,000

Coordination with interiors, temporary protection of finished floor and repairs
due to damages.

9

Painting

$

-

 

9

Epoxy Resign Flooring

$

50,000

Coordination with interiors, temporary protection of finished floor and repairs
due to damages.

10

Toilet Partitions

$

8,000

Misc. metals to support hung partitions.

10

Lockers

$

15,000

Protection of final products. Coordination with other trades/services.

10

Interior Signage

$

-

 

11

Loading Dock Equipment

$

85,000

6% Price increase expected 2/1 due to lack of award. Expect to relocate steel
and air-curtains

due to coordination of insulated doors

11

Coolers

$

25,000

Rigging, move-in coordination. POC coordintion locations need to be finalized

12

Laboratory Casework

$

50,000

Coordination with other trades for utilities, rigging and protection of finished
product.

13

Clean Room Systems

$

250,000

Known door changes, additional rough-in for clocks, EMS/PCS devices, extended GC
to hold

open areas for process equipment move-in.

13

Precast Buildings

$

5,000

Additional fans, lights, desk-top items & finish requests

14

Elevators

$

10,000

Pit coordination issue known. Depth/sump locations expected to be changed

21

Fire Protection

$

50,000

Additional heads due to wall changes, height changes. Ductwork blockages will
required added

heads.

22

Plumbing

$

150,000

Overtime and rework of floor drains/restrooms or other coordination
requirements.

23

Wet mechanical

$

500,000

Winter conditions, coordination of deferred scope with end of line by-passes.
Support of IT rooms with potential changes to cooling design. (CRAC's vs rack
cooling) Flushing issues with AHJ or environment groups. (Frac tanks). Includes
OT or shift differential as needed to support

schedule.

23

Dry mechanical

$

850,000

Balancing issues, damper testing for AHJ, exhaust fan issues due to deferred
scope, winter continues, support with dehumidication to support finishes, OT,
winter conditions, potential off- shift differential. Added back AHU-120,
however removed $100K for fencing and $150K for

exterior "A" signage on building.

25

I&C

$

450,000

Relocation of RIO's, I/O's. Coordination with VFD's and owner SOO changes not
currently

available.

26

Electrical Distribution

$

600,000

Panel Schedule changes due to deferred scope, gaps in equipment feeders.
Sequence of Op's/communications plan for generators and ATS. Wiring to Gen
Sets/Communications to primary substations. Includes $120K winter conditions.
Includes potential union wage rate increase. Includes power for dehumidification
units. Includes additional Buss-Ties of approx.

$100k.

27

IT

$

50,000

Changes to clock system, device locations which continue to be on-going. Minor
wiring diagram

changes, supports within rooms.

28

Security

$

50,000

Additional devices, cameras and badge reader support. Cable lengths for 24V
power seems to

be too long and expect additional transformers.

33

Water Storage Tank and Pad

$

20,000

Site leveling/grading and coordination with fire water pump building

41

Process Piping

$

300,000

Rigging coordination, support of CQV efforts which are not identified but are
expected. Spec gases for testing/commissioning support. Costs to relocate
devices based on process

equipment requirements/POC's.

 

 

 

Exhibit 1 - Page 6 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Yet To Buy Analysis

.

 

 

 

41

Parts Washer

$

57,000

$32K in alternates provided by vendor and anticipated to be needed. Coordination
with other trades for POC's and internior configuration of equipment. Includes
expediting submittals/equipment due to schedule.

41

Autoclave

$

54,000

Includes lternates provided by vendor and anticipated to be needed. Coordination
with other trades for rigging and connections to POC's. Includes expediting
submittals/equipment due to

schedule.

41

Pure Steam

$

60,000

Includes additional POC's, filters/start-up concerns. Includes pre-heater,
graphics manager,

other alternates expecting client approval.

41

WFI Pretreatment & Generation

$

150,000

Includes SOO changes expected, additional testing/validation by vendor expected
to be

required. Includes vendor alternates expected to be required by owner.

41

WFI Storage & Distribution

$

50,000

Includes alternates provided by vendor and expected to be requested by owner.

41

OFCA

$

35,000

Includes reduction for smaller dryer (option) and other options.

41

CIP Skids

$

-

 

41

WWT Tanks

$

60,000

Rigging/move-in coordination due to late arrival of equipment. Includes DEC
testing support,

chemicals and minor AHJ requests

41

WFI Coolers

$

35,000

Rigging and start-up support - multiple mobilizations.

41

Remaining process equipment

$

-

 

 

SUBTOTAL

$

4,642,000

 

Fee/Insurance

$

162,470

Added due to request to move this value below COW Value

TOTAL

$

4,804,470

Total value carried "below the line" for YTB.

 

 

 

Exhibit 1 - Page 7 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Indirects Summary

.

 

 

 

Indirect Cost Categories

 

 

Total (Deferred Scope)

Design

 

$

12,557,128

EPCM Services

 

$

12,329,008

EPCM GC's

 

$

2,697,883

EPCM Fee (M+W)

 

$

4,000,927

EPCM Fee (Pike)

 

$

1,350,000

EPCM Insurance

 

$

1,600,371

Pike GL Insurance

 

$

30,613

 

 

 

 

Total:

 

$

34,565,930

 

 

 

 

Design Summary

Description

 

 

Total (Deferred Scope)

Concept Design / Site Conditions

 

$

397,225

Basis of Design including Bridging /PCM Services

 

$

1,920,489

BOD Accelerated Efforts / Pre-Con Services/ PCM Services

 

$

2,247,266

Detail Design Allowance

 

$

5,846,935

Construction Administration

 

$

2,145,213

 

 

 

 

Total

 

$

12,557,128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1 - Page 8 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Indirects Summary

.

 

 

 

Athenex Facility - Dunkirk, NY

 

 

 

 

General Conditions - GMP Value

 

 

 

 

January, 2019

 

 

 

 

 

 

 

 

GEN

ERAL CONDITIONS

 

Cost

Comments

1

Safety Equipment/PPE

$

18,600

 

2

Safety incentives

$

23,250

 

3

Safety training / documentation

$

74,000

 

4

First aid supplies

$

15,000

 

5

Safety signage, type, AHJ Requirements during Construction

$

38,500

 

6

Blue Prints - Drawings/Reprographics

$

57,500

 

7

Bid Advertisement

$

45,000

 

8

Office supplies - printer ink, paper, pens, reproduction, etc.

$

51,000

 

9

Pantry Supplies (Napkins, paper towels, plastic silver ware, etc.)

$

18,500

 

10

Toilet Supplies (toilet paper, hands was liquid, broom, mop, cleaning liquids)

$

16,600

 

11

Cell Phones / Walkie Talkies

$

82,720

 

12

Office Vehicles (Rental, Fuel, Maintenance Costs)

$

22,000

 

13

Team Meetings/Catering/Site Recognition Events

$

19,000

 

14

Computers, software, printers, Copier, Plotters, service maint. contracts, etc.

$

205,530

 

15

Furnishings, white boards, chairs

$

78,000

 

16

Postal/ messenger services

$

26,000

 

17

Staff relocation

$

80,000

 

18

Monthly staff per diem

$

608,200

 

19

Offsite Staff Travel

$

105,500

 

20

Construction waste dumpsters

$

0

General Requirement

21

Construction turnstiles

$

0

Not Required

22

Project signage

$

31,000

 

23

Water truck

$

0

General Requirement

24

Site inspections / Factory inspections M+W Staff only

$

0

Not Required

25

Site trailer (Construction, site meetings) 6-wide 72'x60', Safety 2-wide
24'x60', 2-wide Break 24' x 60'

$

369,200

 

 

Muldowney Warehouse- 7,000sf

$

0

Athenex Paid Direct

 

Muldowney Parking Acreage 3.1

$

0

Athenex Paid Direct

26

Utilities for Muldowney Rented Spaces

$

0

Athenex Paid Direct

27

Site Conex

$

51,300

 

28

Utilities for site trailers (tie-ins for water, power, septic)

$

321,000

 

29

Temp Construction Utilities (e.g. Construction Power, Temp Heat)

$

0

Athenex Paid Direct

30

Permits

$

 

0

Athenex Paid Direct

31

Snow removal

$

0

General Requirement

32

Road sweeping

$

0

General Requirement

33

Site gators ($46,490 Cost to date + $1,500 maintance/repairs if needed)

$

47,990

 

34

Site Security

$

0

General Requirement

35

Site Fencing

$

0

Site Contractor (COW)

35

BIM Coordination Efforts

$

491,800

 

 

 

$

2,897,190

 

 

Adjustments

 

 

 

1

Muldowney Warehouse- 7,000sf

-$

42,000

 

2

Muldowney Parking Acreage 3.1

-$

30,000

 

3

Utilities for Muldowney Rented Spaces

-$

108,000

 

4

National Grid Adjustment - Paid by Athenex

-$

4,236

 

5

National Grid Adjustment - Paid by Athenex

-$

15,071

 

 

 

 

 

 

 

GMP Value - General Conditions

$

2,697,883

 

 

 

 

 

 

 

 

 

Exhibit 1 - Page 9 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

[g0k4c4bkua2y000001.jpg]

Athenex GMP General Conditions

.

 

 

 

Athenex Facility - Dunkirk, NY

 

 

 

 

General Conditions - GMP Value

 

 

 

 

January, 2019

 

 

 

 

 

 

 

 

GEN

ERAL CONDITIONS

 

Cost

Comments

1

Safety Equipment/PPE

$

18,600

 

2

Safety incentives

$

23,250

 

3

Safety training / documentation

$

74,000

 

4

First aid supplies

$

15,000

 

5

Safety signage, type, AHJ Requirements during Construction

$

38,500

 

6

Blue Prints - Drawings/Reprographics

$

57,500

 

7

Bid Advertisement

$

45,000

 

8

Office supplies - printer ink, paper, pens, reproduction, etc.

$

51,000

 

9

Pantry Supplies (Napkins, paper towels, plastic silver ware, etc.)

$

18,500

 

10

Toilet Supplies (toilet paper, hands was liquid, broom, mop, cleaning liquids)

$

16,600

 

11

Cell Phones / Walkie Talkies

$

82,720

 

12

Office Vehicles (Rental, Fuel, Maintenance Costs)

$

22,000

 

13

Team Meetings/Catering/Site Recognition Events

$

19,000

 

14

Computers, software, printers, Copier, Plotters, service maint. contracts, etc.

$

205,530

 

15

Furnishings, white boards, chairs

$

78,000

 

16

Postal/ messenger services

$

26,000

 

17

Staff relocation

$

80,000

 

18

Monthly staff per diem

$

608,200

 

19

Offsite Staff Travel

$

105,500

 

20

Construction waste dumpsters

$

0

General Requirement

21

Construction turnstiles

$

0

Not Required

22

Project signage

$

31,000

 

23

Water truck

$

0

General Requirement

24

Site inspections / Factory inspections M+W Staff only

$

0

Not Required

25

Site trailer (Construction, site meetings) 6-wide 72'x60', Safety 2-wide
24'x60', 2-wide Break 24' x 60'

$

369,200

 

 

Muldowney Warehouse- 7,000sf

$

0

Athenex Paid Direct

 

Muldowney Parking Acreage 3.1

$

0

Athenex Paid Direct

26

Utilities for Muldowney Rented Spaces

$

0

Athenex Paid Direct

27

Site Conex

$

51,300

 

28

Utilities for site trailers (tie-ins for water, power, septic)

$

321,000

 

29

Temp Construction Utilities (e.g. Construction Power, Temp Heat)

$

0

Athenex Paid Direct

30

Permits

$

0

Athenex Paid Direct

31

Snow removal

$

0

General Requirement

32

Road sweeping

$

0

General Requirement

33

Site gators ($46,490 Cost to date + $1,500 maintance/repairs if needed)

$

47,990

 

34

Site Security

$

0

General Requirement

35

Site Fencing

$

0

Site Contractor (COW)

35

BIM Coordination Efforts

$

491,800

 

 

 

$

2,897,190

 

 

Adjustments

 

 

 

1

Muldowney Warehouse- 7,000sf

-$

42,000

 

2

Muldowney Parking Acreage 3.1

-$

30,000

 

3

Utilities for Muldowney Rented Spaces

-$

108,000

 

4

National Grid Adjustment - Paid by Athenex

-$

4,236

 

5

National Grid Adjustment - Paid by Athenex

-$

15,071

 

 

 

 

 

 

 

GMP Value - General Conditions

$

2,697,883

 

 

 

 

 

 

 

 

 

Exhibit 1 - Page 10 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

[g0k4c4bkua2y000001.jpg]

Athenex GMP General Requirement Summary

Division 1.

 

Division 1

 

 

Item

Scope Overview

 

Total ($)

Comments

1

Temporary Heat

$

320,000

Installation/Removal (Not utilities)

2

Temporary Guard Shacks with Security Gate

$

9,900

 

3

Security personnel

$

264,000

 

4

Document Support for Commissioning

$

302,750

 

5

Temporary Construction Power

$

600,000

 

6

Site General Condition

$

-

Civil Contractor (COW)

7

Textura Program

$

-

Not Used

8

Roof Access (Stair Towers) 12 Months

$

75,036

 

9

Lull w/ Operator

$

93,900

 

10

Maintain Perimeter Cable System/Toe Boards for Openings

$

130,061

 

11

First Aid Equip

$

-

General Conditions

12

Safety - Fire Protection

$

100,000

 

13

Temp Floor Protection (Material and Labor)

$

222,893

 

14

Temp Protection at Exteriors & Openings (Material and Labor)

$

399,210

 

15

Temp. Access Pathway for Athenex personell after TCO

$

-

Not Required per Athenex

16

Temp Elevator Protection

$

16,717

 

17

Temp Toilet(Rent - 20 ea @ 20 mos.)

$

78,014

 

18

Parking / Site / Roads (Clearing, Snow/Salting, and Maintenance)

$

356,637

 

19

Lawn Maintenance

$

11,145

 

20

Job Photographs

$

-

Not Required per Athenex

21

Blue Prints

$

-

General Conditions

22

Bid Advertising

$

-

General Conditions

23

Supplies - Postage & Handling

$

-

General Conditions

24

Job Sign

$

17,832

 

25

Job Signs/Temp

$

557

 

26

Surveying - 2-man crew, initial bldg layout, BM's

$

27,862

 

27

Current Cleanup including Slab Maintenance (4 Laborers)

$

551,290

 

28

Rent Dumpster (C&D, Metals, Cardboard) (10/week @ 20 mos)

$

872,202

 

29

Final Cleanup - Core and Shell

$

400,000

 

 

GENERAL REQUIREMENTS TOTAL

$

4,850,007

 

 



Exhibit 1 - Page 11 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

[g0k4c4bkua2y000012.jpg]

September 2017 to February 2018

 

April 2018 to September 2018

February 2018 to September 2019

October 2019 to June 2020

1900

 

Title/Position

Resource

Duration/ Quantity

 

Hr Rate            $$

 

Total

 

Executive Team

 

 

 

 

 

 

 

 

 

-

$

205

$

-

 

Construction Operations Team

 

 

 

 

 

 

 

Project Director

Exyte

3,880

$

206.85

$

802,578

Lee Ogle

Exyte

 

 

 

 

 

Project Manager

Exyte

4,340

$

206.85

$

897,729

Bill Zurek

Exyte

 

 

 

 

 

MEP CM 1 - Process

Exyte

3,600

$

148.75

$

535,500

Gerald Brewster

 

 

 

 

 

 

MEP CM 2 - Mechanical

Exyte

3,640

$

148.75

$

541,450

Derek Maiellaro - Lotus

 

 

 

 

 

 

MEP CM 3 - Electrical/ELVS

Exyte

3,720

$

148.75

$

553,350

Mike Driscoll

 

 

 

 

 

 

MEP CM 4 - ELVS. (LSS/I&C/FMCS)

Exyte

3,320

$

148.75

$

493,850

Tody Montoya

 

 

 

 

 

 

General Super

Exyte

3,440

$

171.25

$

589,100

Jerry Roberts

 

 

 

 

 

 

MV/ELECT SI 1

Exyte

3,480

$

136.85

$

476,238

Tommy Sanders

Exyte

 

 

 

 

 

Electrical SI 2

Exyte

-

$

136.85

$

-

I&C Support - Removed 19OCT

Exyte

 

 

 

 

 

CA SI - 3 Code Support Super

Exyte

2,520

$

136.85

$

344,862

TBD

Exyte

 

 

 

 

 

Project Eng 1

Exyte

4,120

$

106.80

$

440,016

Jarrod Mills

Exyte

 

 

 

 

 

Project Eng 3

Exyte

3,400

$

106.80

$

363,120

John Bauman / Ben Crewdson

Exyte

 

 

 

 

 

EHS

Office

 

 

 

 

 

 

 

Office Admin/Doc Lead

Exyte

4,496

$

78.75

$

354,060

Kellie Saller / Miles Wilson

 

 

 

 

 

 

Office Admin Support

Exyte

3,600

$

78.75

$

283,500

Courtney Rice

 

 

 

 

 

 

EHS

 

 

 

 

 

 

 

 

EHS Manager

Exyte

152

$

171.25

$

26,030

Jeff Dennis

 

 

 

 

 

 

EHS Field

Exyte

3,680

$

97.90

$

360,272

Joseph McGowan

 

 

 

 

 

 

 

 

 

 

Exhibit 1 - Page 12 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

 

 

EHS Adm

Exyte

3,280

$

55.00

$

180,400

Destiny Clemens

 

 

 

 

 

 

Project

Commercial Team

 

 

 

 

 

 

 

 

Exyte

-

 

 

$

-

Procurement

 

 

 

 

 

 

Procurement Specialist

Exyte

1,840

$

137.00

$

252,080

Steve Licursi

 

 

$

0.00

 

 

Procurement Specialist

Exyte

1,640

$

137.00

$

224,680

Nicole Lamarre

 

 

$

0.00

 

 

Estimating

 

 

 

 

 

 

CSA Estimator

Exyte

440

$

143.85

$

63,294

Various

 

 

 

 

 

 

MEP/Process Estimator

Exyte

440

$

143.85

$

63,294

Various

 

 

 

 

 

 

Electrical Estimator

Exyte

440

$

124.95

$

54,978

Various

 

 

 

 

 

 

Scheduling

 

 

 

 

 

 

Scheduler

Exyte

2,200

$

143.85

$

316,470

Vu Tran

 

 

 

 

 

 

Cost / Finance

 

 

 

 

 

 

Assit PC

Exyte

640

$

93.45

$

59,808

Denise Fry

 

 

 

 

 

 

Assit PC

Exyte

2,040

$

93.45

$

190,638

Susan Marcinak

 

 

 

 

 

 

Assit PC

Exyte

1,680

$

93.45

$

156,996

Carol Drayton

 

 

 

 

 

 

Commerial Manager

Exyte

600

$

171.25

$

102,750

Bill Zurek - PM as of 6/15

 

 

 

 

 

 

Cost Control 1

Exyte

3,960

$

107.10

$

424,116

Carrie Ogle

 

 

 

 

 

 

Cost Control 2

 

680

$

112.30

$

76,364

Patrick Mulready

 

 

 

 

 

 

 

QAQC

 

 

 

 

 

 

 

Commissioning Specialist

Exyte

-

$

150.00

$

-

Removed - Athenex Scope

 

 

 

 

 

 

DC Asst

Exyte

-

$

52.50

$

-

Removed - Not Expect

 

 

 

 

 

 

DC Department Lead

Exyte

428

$

93.75

$

40,125

Terrie Smith

 

 

 

 

 

 

 

Total Labor

 

71696

 

 

$

9,267,648

 

 

FULL TIME EQUIVALENTS (FTE)

 

 

11.8

 

 

 

 

 

Hrs per month

Exyte Cost

 

$

-

$

-

$            9,267,648

PIke Cost

 

 

 

 

 

$            3,061,360

 

 

Total Labor        $           12,329,008

 

Exhibit 1 - Page 13 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Exhibit C - Pike CM Labor Forecast

[g0k4c4bkua2y000014.jpg]

 

 

 

Hours & Costs Billed thru January 31, 2019

F-19

M-19

A-19

M-19

J-19

J-19

A-19

S-19

O-19

N-19

D-19

J-20

Forecasted Total Billing Hours thru March 19

 

 

 

Title/Position

 

 

 

Resource

 

 

 

Hrly Billing Rate

 

 

Total Hours thru 1/31/19

 

 

Total Billed thru 2/28/19 (costs thru 1/31/19)

 

Month 16

 

Month 17

 

Month 18

 

Month 19

 

Month 20

 

Month 21

 

Month 22

 

Month 23

 

Month 21

 

Month 22

 

Month 23

 

Month 24

 

Hrly Billing Rate Effective 4/1/19

 

Hours (2018

Rates)

 

 

Hours (2019 Rates)

 

 

Total Incurred & Forecasted Billing

Executive Team

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Executive

PIKE

$

205

175.00

$

35,875

16

16

16

16

16

16

16

16

16

16

16

16

213.06

32.00

160

$

76,525

Construction Operations Team

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

Project Director (Justin F)

PIKE

$

205

2,444.00

$

501,020

173

173

173

173

173

173

173

173

173

173

173

173

213.06

346.00

1,730

$

940,544

General Superintendent (Joe A)

PIKE

$

135

1,920.00

$

259,200

173

173

173

173

173

173

173

173

173

173

173

173

155.25

346.00

1,730

$

574,493

Site Superintendent (Dave R)

PIKE

$

100

2,050.00

$

205,000

173

173

173

173

173

173

173

173

173

173

173

173

125.00

346.00

1,730

$

455,850

Building Superintendent (Dave Z)

PIKE

$

100

192.00

$

19,200

173

173

173

173

173

173

173

173

173

173

173

173

125.00

346.00

1,730

$

270,050

Project Engineer (Ikea & Tim)

PIKE

$

65

1,702.00

$

110,630

346

346

346

346

346

346

346

346

346

346

346

346

85.00

692.00

3,460

$

449,710

EHS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

Field Safety

PIKE

$

85

24.00

$

2,040

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

$

2,040

Commercial Team

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

Procurement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

Procurement Specialist

PIKE

$

100

1,839.00

$

183,900

20

10

 

 

 

 

 

 

 

 

 

 

115.00

30.00

-

$

186,900

Estimating

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

CSA Estimator

PIKE

$

100

1,459.00

$

145,900

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

$

145,900

Cost / Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

Cost Accountant (Toni & Mary)

PIKE

$

65

375.00

$

24,375

40

40

40

40

40

40

40

40

40

40

40

40

85.00

80.00

400

$

63,575

Cost Engineer (Andrea)

PIKE

$

95

974.00

$

92,530

173

173

173

173

173

173

173

173

173

173

173

173

110.31

346.00

1,730

$

316,236

Doc Control 2 (Danelle)

PIKE

$

55

2,132.00

$

117,260

173

173

173

173

173

173

173

173

173

173

173

173

96.25

346.00

1,730

$

302,803

Misc. Shared Support Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

 

 

 

Scheduler (John?)

PIKE

$

109

1,165.50

$

127,040

85

85

85

85

85

85

85

85

85

85

85

85

128.62

170.00

850

$

254,897

Total Labor

 

 

 

16,451.50

$

1,823,970

1545

1535

1525

1525

1525

1525

1525

1525

1525

1525

1525

1525

 

 

15,250

$

4,039,521

 

 

 

 

 

 

 

 

 

 

 

FULL TIME EQUIVALENTS (FTE)

 

 

 

 

9

 

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

9

8.80

 

 

 

 

Exhibit 1 - Page 14 of 14

March 1, 2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Specificatio

Exhibit 2 (p. 1 of 5)

 

 

Spec No.

Name

Rev

Set Name

Issuance Date

01 10 10

General Requirements

0

Div. 1 Specs

11/1/2018

01 21 00

Allowances

1

Bulletin0020-IFCPermitIssue

12/14/2018

01 30 00

Administrative Requirements

0

Div. 1 Specs

11/1/2018

01 33 00

Submittal Procedures

1

Bulletin0020-IFCPermitIssue

12/14/2018

01 40 00

Quality Requirements

1

Bulletin0020-IFCPermitIssue

12/14/2018

01 42 00

References

0

Div. 1 Specs

11/1/2018

01 45 33

Code-Required Special Inspections and Procedures

0

Div. 1 Specs

11/1/2018

01 50 00

Temporary Facilities and Controls

0

Div. 1 Specs

11/1/2018

01 58 13

Temporary Project Signage

0

Div. 1 Specs

11/1/2018

01 60 00

Product Requirements

0

Div. 1 Specs

11/1/2018

01 73 00

Execution

0

Div. 1 Specs

11/1/2018

01 74 19

Construction Waste Management and Disposal

0

Div. 1 Specs

11/1/2018

01 74 19ESD

ESD Waste Management

NA

Div. 1 Specs

11/1/2018

01 77 00

Closeout Procedures

0

Div. 1 Specs

11/1/2018

01 78 23

Operation and Maintenance Data

0

Div. 1 Specs

11/1/2018

01 78 39

Project Record Documents

0

Div. 1 Specs

11/1/2018

01 79 00

Demonstration and Training

0

Div. 1 Specs

11/1/2018

01 80 00

BIM Standards

0

Div. 1 Specs

11/1/2018

01 91 13

General Commissioning Requirements

0

Div. 1 Specs

11/1/2018

02 41 19

Selective Demolition

0

IFC Specs

4/23/2018

03 30 00

Cast-In-Place Concrete-Civil

0

IFC Specs

4/23/2018

03 30 00

Cast-In-Place Concrete-Structural

0

IFC Specs

4/23/2018

03 30 20

Concrete Slab on Grade

0

IFC Specs

4/23/2018

03 30 25

Concrete Slan on Deck

1

BOD Issue

2/8/2018

04 20 00

Unit Masonry

A

BOD Issue

2/8/2018

04 43 13 16

Adhered Stone Masonry Veneer

1

Bulletin0020-IFCPermitIssue

12/14/2018

05 12 00

Structural Steel Framing

A

BOD Issue

2/8/2018

05 30 00

Metal Decking

A

BOD Issue

2/8/2018

05 40 00

Cold-Formed Metal Framing

1

Bulletin0020-IFCPermitIssue

12/14/2018

05 50 00

Metal Fabrications

1

Bulletin0020-IFCPermitIssue

12/14/2018

05 51 13

Metal Pan Stairs

1

Bulletin0020-IFCPermitIssue

12/14/2018

05 51 19

Metal Grating Stairs

1

Bulletin0020-IFCPermitIssue

12/14/2018

05 52 13

Pipe and Tube Railings

1

Bulletin0020-IFCPermitIssue

12/14/2018

05 72 13

Clean Room Equipment Platform & Stairs

0

PQ007-9&11

9/7/2018

05 73 13

Glazed Decorative Metal Railings

1

Bulletin0020-IFCPermitIssue

12/14/2018

06 10 53

Miscellaneous Rough Carpentry

1

Bulletin0020-IFCPermitIssue

12/14/2018

06 16 00

Sheathing

1

Bulletin0020-IFCPermitIssue

12/14/2018

06 41 16

Plastic-Laminate-Faced Architectural Cabinets

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 13 26

Self-Adhering Sheet Waterproofing

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 14 16

Cold Fluid Applied Water Proofing

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 21 00

Thermal Insulation

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 21 19

Foamed-in-Place Insulation

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 27 26

Fluid-Applied Membrane Air Barriers

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 42 13 19

Insulated Metal Wall Panels

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 54 19

Polyvinyl-Chloride (PVC) Roofing

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 62 00

Sheet Metal Flashing and Trim

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 81 00

Applied Fireproofing

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 84 13

Penetration Firestopping

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 84 43

Joint Firestopping

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 91 00

Preformed Joint Seals

1

Bulletin0020-IFCPermitIssue

12/14/2018

07 92 00

Joint Sealants

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 11 13

Hollow Metal Doors and Frames

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 11 19

Stainless-Steel Doors and Frames

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 31 13

Access Doors and Frames

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 33 23

Overhead Coiling Doors

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 33 23 13

High Performance Overhead Coiling Fabric Doors

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 41 13

Aluminum-Framed Entrances and Storefronts

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 44 13

Glazed Aluminum Curtain Walls

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 71 00

Door Hardware

1

Bulletin0020-IFCPermitIssue

12/14/2018

08 80 00

Glazing

2

Bulletin0020-IFCPermitIssue

12/14/2018

08 91 19

Fixed Louvers

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 21 16 23

Gypsum Board Shaft Wall Assemblies

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 22 16

Non-Structural Metal Framing

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 29 00

Gypsum Board

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 30 13

Ceramic Tiling

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 30 23

Glass Mosaic Tiling

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 51 13

Acoustical Panel Ceilings

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 54 23

Linear Multi-Box Metal Ceilings

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 65 13

Resilient Base and Accessories

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 65 19

Resilient Tile Flooring

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 65 36

Static-Control Resilient Flooring

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 65 66

Resilient Athletic Flooring

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 67 23

Resinous Flooring

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 68 13

Tile Carpeting

1

Bulletin0020-IFCPermitIssue

12/14/2018

09 70 00

Wall Finishes

1

Bulletin0020-IFCPermitIssue

12/14/2018

 

1/30/2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Specificatio

Exhibit 2 (p. 2 of 5)

 

 

Spec No.

Name

Rev

Set Name

Issuance Date

09 91 23

Interior Painting

1

Bulletin0020-IFCPermitIssue

12/14/2018

10 21 13 14

Stainless-Steel Toilet Compartments

1

Bulletin0020-IFCPermitIssue

12/14/2018

10 21 13 17

Phenolic-Core Toilet Compartments

A

Issue for Bid

10/12/2018

10 22 39

Folding Panel Partitions

1

IFC Package

12/7/2018

10 26 00

Wall and Door Protection

0

Bulletin0020-IFCPermitIssue

12/14/2018

10 44 13

Fire Protection Cabinets

1

Bulletin0020-IFCPermitIssue

12/14/2018

10 44 16

Fire Extinguishers

1

Bulletin0020-IFCPermitIssue

12/14/2018

10 51 13

Metal Lockers

1

Bulletin0020-IFCPermitIssue

12/14/2018

10 56 13

Metal Storage Shelving

1

Bulletin0020-IFCPermitIssue

12/14/2018

11 05 13

Common Motor Requirements for Equipment

0

Issue for Bid

8/15/2018

11 13 13

Loading Dock Bumpers

1

Bulletin0020-IFCPermitIssue

12/14/2018

11 13 16

Loading Dock Seals and Shelters

1

Bulletin0020-IFCPermitIssue

12/14/2018

11 13 19

Master Control Panels

1

Bulletin0020-IFCPermitIssue

12/14/2018

11 13 19 01

Stationary Loading Dock Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

11 53 13

Laboratory Fume Hoods

1

Bulletin0020-IFCPermitIssue

12/14/2018

12 24 13

Roller Window Shades

1

Bulletin0020-IFCPermitIssue

12/14/2018

12 35 53 13

Metal Laboratory Casework

1

Bulletin0020-IFCPermitIssue

12/14/2018

12 48 16

Entrance Floor Grilles

1

Bulletin0020-IFCPermitIssue

12/14/2018

13 00 00

Clean Room Pre-engineered Modular Wall and Ceiling System

1

Bulletin0020-IFCPermitIssue

12/14/2018

13 21 26

Cold Storage Rooms

0

Issue for Bid

10/12/2018

13 27 00

Vaults

A

Core and Shell

6/29/2018

14 21 23 16

Machine Room-Less Electric Traction Passenger Elevators

1

Bulletin0020-IFCPermitIssue

12/14/2018

14 24 13

Hydraulic Freight Elevators

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 05 13

Common Motor Requirements for Fire-Suppression Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 05 17

Sleeves and Sleeve Seals fir Fire-Supression Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 05 18

Escutcheons for Fire-Suppression Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 05 23

General-Duty Valves for Fire Protection Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 05 29

Hangers & Supports for Fire Suppression Piping & Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 05 53

Identification for Fire-Suppression Piping and Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 11 00

Facility Fire-Suppression Water-Service Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 11 19

Fire Department Cpnnections

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 12 00

Fire-Suppression Standpipes

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 13 13

Wet-Pipe Sprinkler Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 13 16

Dry-Pipe Spinkler Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 22 00

Clean-Agent Fire-Suppression Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 31 16

Diesel-Drive, Fire Pump

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 34 13

Pressure-mainetance Pumps

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 39 00

Controllers for Fire-Pump Drivers

1

Bulletin0020-IFCPermitIssue

12/14/2018

21 44 00

Fire Protection Water Storage Tanks

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 13

Common Motor Requirements for Plumbing Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 16

Expansion Fittings and Loops for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 17

Sleeves And Sleeve Seals for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 18

Escutcheons for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 19

Meters and Gages for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 23 12

Ball Valves for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 23 13

Butterfly Valves for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 23 14

Check Valves for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 23 15

Gate Valves for Plumbing Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 29

Hangers and Supports for Plumbing Piping and Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 05 53

Identification for Plumbing Piping and Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 07 19

Plumbing Piping Insulation

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 11 13

Facility Water Distribution Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 11 13CPL

Facility Water Distribution Piping

0

IFC Specs

4/23/2018

22 11 16

Domestic Water Piping

0

Bulletin0020-IFCPermitIssue

12/14/2018

22 11 16 01

Domestic Water Piping

1

Pricing Issue

8/31/2018

22 11 17

Gray-Water Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 11 19

Domestic Water Piping Specialties

0

Bulletin0020-IFCPermitIssue

12/14/2018

22 11 19 01

Domestic Water Piping Specialties

1

Pricing Issue

8/31/2018

22 11 23 13

Domestic-Water Packaged Booster Pumps

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 11 23 21

Inline, Domestic-Water Pipes

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 13 13

Facility Sanitary Sewers

0

Pricing Issue

8/31/2018

22 13 16

Sanitary Waste and Vent Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 13 19

Sanitary Waste Piping Specialties

0

Pricing Issue

8/31/2018

22 13 19 01

Sanitary Waste Piping Specialties

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 14 13

Facility Storm Drainage Piping

0

Pricing Issue

8/31/2018

22 14 13 01

Facility Storm Drainage

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 14 23

Storm Drainage Piping Specialties

0

Pricing Issue

8/31/2018

22 14 23 01

Storm Drainage Piping Specialties

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 14 29

Sump Pumps

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 31 00

Domestic Water Softeners

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 32 00

Grey-Water Harvesting Equipment & Filtration System

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 33 00

Electric Domestic Water Heaters

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 35 00

Domestic-Water Heat Exchangers

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 42 13 13

Commercial Water Closets

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 42 13 16

Commercial Urinals

1

Bulletin0020-IFCPermitIssue

12/14/2018

 

1/30/2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Specificatio

Exhibit 2 (p. 3 of 5)

 

 

Spec No.

Name

Rev

Set Name

Issuance Date

22 42 16 13

Commercial Lavatories

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 42 16 16

Commercial Sinks

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 42 23

Commerical Showers

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 45 00

Emergency Plumbing Fixtures

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 47 16

Pressure Water Coolers

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 61 13

Compressed-Air Piping for Laboratory and Healthcare Facilities

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 63 14

Compressed Gas Piping for Laboratory and Pharmaceutical Facilities

1

Bulletin0020-IFCPermitIssue

12/14/2018

22 66 00

Chemical-Waste Systems for Laboratory and Healthcare Facilities

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 13

Common Motor Requirements for Equipment

B

Issue for Bid

10/12/2018

23 05 16

Expansion Fittings and Loops for HVAC Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 17

Sleeves and Sleeve Seals for HVAC Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 18

Escutcheons For HVAC Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 19

Meters and Gages for HVAC Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 23

General-Duty Valves for HVAC Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 29

Hangers and Supports for HVAC Piping and Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 48

Vibration and Seismic Controls for Piping and Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 53

Identification for HVAC and Piping and Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 05 93

Testing, Adjusting, and Balancing for HVAC

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 07 00

Equipment, Vessels, Piping, and Duct Insulation

0

PQ007-9&11

9/7/2018

23 07 13

Duct Insulation

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 07 16

HVAC Equipment Insulation

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 07 19

HVAC Piping Insulation

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 09 23

Building Management System (BMS)

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 09 23 01

BMS Instrumentation for HVAC Controls

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 09 23 11

Control Valves

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 09 23 12

Control Dampers

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 09 93 11

Sequence of Operations for HVAC DDC

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 11 23

Facility Natural-Gas Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 21 13

Hydronic Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 21 23

Hydronic Pumps

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 22 13

Steam and Condensate Heating Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 25 00

HVAC Water Treatment

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 31 13

Metal Ducts

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 31 19 16

Manufactured HVAC Outdoor Air Intake Plenum Casings

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 33 00

Air Duct Accessories

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 34 16

Centrifugal HVAC Fans

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 34 23 01

HVAC Power Ventilators

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 34 33

Air Curtains

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 36 00

Air Terminal Units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 37 13

Diffusers, Registers, and Grilles

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 37 23

HVAC Gravity Ventilators

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 41 33

High-Efficiency Particulate Filtration

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 51 00

Breechings, Chimneys, and Stacks

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 52 39

Firetube Boilers

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 53 16

Deaerator and Surge Tank

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 53 18

Boiler Blowdown Equipment

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 57 00

Heat Exchangers for HVAC

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 57 10

Unfired Steam Generators

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 64 16

Centrifugal Water Chillers

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 65 00

Cooling Towers

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 73 13 01

Indoor Central-Station Air-Handling Units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 73 13 19

Indoor Custom Air Handling Units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 74 00

Air Rotation Units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 74 33

Dedicated Outdoor-Air Units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 81 23 03

Computer Room Air Conditioners, Console units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 82 16

Air Coils

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 82 19

Fan Coil Units

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 82 29

Radiators

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 82 36

Finned-Tube Radiation Heaters

1

Bulletin0020-IFCPermitIssue

12/14/2018

23 82 39

Unit Heaters

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 00 01

Electrical Work General

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 04 45

Elevator Control Switches

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 13

Medium-Voltage Cables

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 19

Low-Voltage Electrical Power Conductors and Cables

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 26

Grounding and Bonding for Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 29

Hangers and Supports for Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 33

Raceway and Boxes for Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 36

Cable Trays for Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 43

Underground Ducts and Raceways for Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 44

Sleeves and Sleeve Seals for Electrical Raceways and Cabling

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 53

Identification for Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 73

Arc-Flash Hazard Analysis

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 05 85

Electrical Requirements for Packaged Equipment

0

PQ007-9&11

9/7/2018

26 08 00

Commissioning of Electrical Systems

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 09 13

Electrical Power Monitoring and Control

1

Bulletin0020-IFCPermitIssue

12/14/2018

 

1/30/2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Specificatio

Exhibit 2 (p. 4 of 5)

 

 

Spec No.

Name

Rev

Set Name

Issuance Date

26 09 23

Lighting Control Devices

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 11 01

115kV Substation with Seconday Switchgear

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 11 16 11

Secondary Unit Substations with Switchgear Secondary

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 22 13

Low-Voltage Distribution Transformers

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 24 13

Switchboards

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 24 16

Panelboards

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 25 00

Enclosed Bus Assemblies

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 27 13

Electricity Metering

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 27 26

Wiring Devices

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 28 13

Fuses

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 28 16

Enclosed Switches and Circuit Breakers

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 29 13 03

Enclosed Controllers

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 29 23

Variable-Frequency Motor Controllers

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 32 13 13

Engine Generators

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 33 53

Static Uninterruptible Power Supply

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 36 00

Transfer Switches

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 41 13

Lightning Protection for Structures

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 51 19

LED Interior Lighting

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 52 13

Emergency and Exit Lighting

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 56 19

Exterior Lighting

1

Bulletin0020-IFCPermitIssue

12/14/2018

26 58 00

Heat Tracing for HVAc Piping

1

Bulletin0020-IFCPermitIssue

12/14/2018

28 05 37 11

Bi-Directional Amplifiers

1

Bulletin0020-IFCPermitIssue

12/14/2018

28 31 11

Digital, Addressable Fire-Alarm System

1

Bulletin0020-IFCPermitIssue

12/14/2018

31 10 00

Site Clearing

0

IFC Specs

4/23/2018

31 20 00

Earth Moving

0

IFC Specs

4/23/2018

31 23 01

Excavation Backfill and Compaction Building Areas

0

IFC Specs

4/23/2018

31 23 16

Excavation

0

IFC Specs

4/23/2018

31 23 19

Dewatering

0

IFC Specs

4/23/2018

31 23 23

Soil Compaction

0

IFC Specs

4/23/2018

31 25 00

Erosion and Sedimentation Control

0

IFC Specs

4/23/2018

31 50 00

Evacuation Support and Protection

0

IFC Specs

4/23/2018

32 12 16

Asphalt Paving

0

IFC Specs

4/23/2018

32 13 13

Concrete Paving

0

IFC Specs

4/23/2018

32 17 23

Pavement Markings

0

IFC Specs

4/23/2018

32 31 13

Chain Link Fences and Gates

0

IFC Specs

4/23/2018

32 32 23

Segmental Retaining Walls

0

IFC Specs

4/23/2018

32 92 00

Turf and Grasses

0

IFC Specs

4/23/2018

33 05 00

Common Work Results for Utilities

0

IFC Specs

4/23/2018

33 41 00

Storm Utility Drainage Piping

0

IFC Specs

4/23/2018

33 46 00

Subdrainage

0

IFC Specs

4/23/2018

33 93 00

Storm-Sanitary Manholes

0

IFC Specs

4/23/2018

40 05 13 74

PVC and CPVC Piping

0

Issue for Bid

10/12/2018

40 05 13 77

PP Piping

A

BOD Issue

2/8/2018

40 53 10

Piping Fabrication, Installation, and Testing

0

Issue for Bid

1/11/2018

40 53 10.01_dat

Process Piping Data Sheet

1

Issue for Bid

10/12/2018

40 53 10.02_dat

Process Valve Data Sheet

1

Issue for Bid

10/12/2018

40 53 10.11

Copper Tubing

0

Pricing Issue

8/31/2018

40 53 10.20

Stainless Steel Piping

0

PQ007-9&11

9/7/2018

40 53 10.21

Stainless Steel Tubing

1

PQ007-9&11

9/7/2018

40 53 10.30

Carbon Steel Pipe

0

Pricing Issue

8/31/2018

40 53 10.77

Polypropylene Pipe

B

Pricing Issue

8/31/2018

40 61 13

Process Control Syste, (PCS) Specification

B

A101 Bid Package Addendum

10/24/2018

40 90 00_01

Process Instrument List

B

A101 Bid Package Addendum

10/24/2018

40 90 00_02

Process Control System Input/Output List

B

A101 Bid Package Documents

10/4/2018

40 90 00_03

Environment Monitoring System Input.Output List

B

A101 Bid Package Addendum

10/24/2018

40 90 10

Instrumentation & Control Components Furnished with Equipment

A

PQ007-9&11

9/7/2018

40 90 11.01

Pressure Indicator Transmitter (Sanitary) Data Sheet

A

A101 Bid Package Documents

10/4/2018

40 90 11.02

Pressure Indicator Transmitter (Standard) Data Sheet

A

A101 Bid Package Documents

10/4/2018

40 90 11.03

Differential Pressure indicator Transmitter Data Sheet

A

A101 Bid Package Documents

10/4/2018

40 90 15.07_OFCA

Sequence of Operation, Oil-free Compressed Air

0

PQ007-9&11

9/7/2018

40 90 15.08_PW1

Sequence of Operation, Process Waste 1

A

PQ0013-0018

9/20/2018

40 90 15.09_PW2

Sequence of Operation, Process Waste 2

A

PQ0013-0018

9/20/2018

40 90 20.01

Temperature Transmitter with RTD (Standard Specification)

A

A101 Bid Package Documents

10/4/2018

40 90 20.02

Temperature Transmitter with RTD (Sanitary Specification)

A

A101 Bid Package Documents

10/4/2018

40 90 20.04

Environment Monitoring System (EMS) Specification

B

A101 Bid Package Addendum

10/24/2018

40 90 30.01

Level Indicator Transmitter (D/P Type) Data Sheet

A

A101 Bid Package Documents

10/4/2018

40 90 31.01

Guided Wave Radar Level Indicator Transmitter Data Sheet

A

A101 Bid Package Documents

10/4/2018

40 90 50_01

Weight Transmitter with Load Cells Specification

A

Issue for Bid

10/12/2018

40 90 50_02

Weight scale with Transmitter Specifications (Floor Scale)

A

Issue for Bid

10/12/2018

40 90 50_03

Weight Scale Transmitter Specifications (Bench Scale)

A

Issue for Bid

10/12/2018

42 10 10

Heat Exchangers

0

Pricing Issue

8/31/2018

42 10 10.01 _dat

Heat Exchanger Data Sheet

0

Pricing Issue

8/31/2018

43 12 10

Clean Dry Air System

A

PQ007-9&11

9/7/2018

43 12 10 01 _dat

Clean Dry Air System Data Sheets

A

PQ007-9&11

9/7/2018

43 12 10 01_SIT

Clean Dry Air System Submittal, Inspection and Testing (SIT) Form

A

PQ007-9&11

9/7/2018

 

1/30/2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Specificatio

Exhibit 2 (p. 5 of 5)

 

 

Spec No.

Name

Rev

Set Name

Issuance Date

43 21 00

Process Pumps

0

Issue for Bid

10/12/2018

43 21 00.01_dat

Centrifugal Pump Data Sheets

0

Pricing Issue

8/31/2018

43 21 00.06_dat

AODD Pump Data Sheets

0

Pricing Issue

8/31/2018

43 21 00.07_dat

Waste Transfer Unit Data Sheets

0

PQ0013-0018

9/20/2018

43 21 00.07_sit

Waste Transfer Unit Submittal, Inspection, and Testing (SIT) Form

0

PQ0013-0018

9/20/2018

43 41 16

Plastic Tanks

0

PQ0013-0018

9/20/2018

43 41 16.01 _dat

Plastic Tanks Data Sheet

0

Process Spec Review II- 1 of 2

8/1/2018

45 53 01 01

General Requirements for Biopharm Equipment

0

PQ0013-0018

9/20/2018

45 53 01 10

Submittals, Inspections, and Testing Requirements

0

PQ0013-0018

9/20/2018

45 53 12 01

Biopharm Centrifugal Pump

0

PQ0013-0018

9/20/2018

45 53 12 03_dat

Peristaltic Pump Data Sheet

A

Pricing Issue

8/31/2018

45 53 12 03_SIT

Peristaltic Pump Submittals, Inspection, and Testing (SIT) Form

A

Pricing Issue

8/31/2018

45 53 12.03

Peristaltic Pump

A

Pricing Issue

8/31/2018

45 53 15 01

Biopharm Vessels

0

PQ0013-0018

9/20/2018

45 53 15 01._SIT

Biopharm Vessels Submittals, Inspection, and Testing (SIT) Form

A

PQ007-9&11

9/7/2018

45 53 15 01.dat

Biopharm Vessels Data Sheet

1

PQ007-9&11

9/7/2018

45 53 17 11

Biopharm Magnetic Drive Mixer

A

PQ007-9&11

9/7/2018

45 53 17 11_dat

Biopharm Magnetic Drive Mixer Datasheet

A

PQ007-9&11

9/7/2018

45 53 19 01_SIT

Transfer Panels Submittals, Inspection, and Testing (SIT) Form

A

PQ007-9&11

9/7/2018

45 53 19 05

Utility Panels

A

PQ007-9&11

9/7/2018

45 53 19 05._SIT

Utility Panels Submittals, Inspection, and Testing (SIT) Form

A

PQ007-9&11

9/7/2018

45 53 19 05.dat

Utility Panels Data Sheet

1

PQ007-9&11

9/7/2018

45 53 19.01

Transfer Panels

A

PQ007-9&11

9/7/2018

45 53 19.01.dat

Transfer Panels Data Sheet

A

PQ007-9&11

9/7/2018

45 53 19.21

Mix-Proof Valve Manifold

0

PQ0013-0018

9/20/2018

45 53 19.21_dat

Mix-Proof Valve Manifold Data Sheet

0

PQ0013-0018

9/20/2018

45 53 19.21_SIT

Mix-Proof Valve Manifold Submittals, Inspection, and Testing (SIT) Form

0

PQ0013-0018

9/20/2018

45 53 21 01

Biopharm Shell and Tube Heat Exchangers

0

PQ0013-0018

9/20/2018

45 53 21 01.dat

Biopharm Shell and Tube Heat Exchangers Data Sheet

A

Process Spec Review II- 1 of 2

8/1/2018

45 53 21 01_SIT

Biopharm Shell and Tube Heat Exchangers Submittals, Inspection, and Testing
(SIT) For

A

Process Spec Review II- 1 of 2

8/1/2018

45 53 21 51

Temperature Control Unit Skid Assembly

A

PQ007-9&11

9/7/2018

45 53 21 51_SIT

Temperature Control Unit Skid Assembly Submittals, Inspection, and Testing (SIT)
Form

A

PQ007-9&11

9/7/2018

45 53 21.16

Biopharm Point of Use Heat Exchanger

0

Pricing Issue

8/31/2018

45 53 21.16_dat

Biopharm Point of Use Heat Exchanger Data Sheet

0

Pricing Issue

8/31/2018

45 53 21.16_SIT

Biopharm Point of Use Heat Exchanger Submittals, Inspection, and Testing (SIT)
Form

0

Pricing Issue

8/31/2018

45 53 21.51.01_dat

Temperature Control Unit Skid Assembly Data Sheet

0

PQ007-9&11

9/7/2018

45 53 25 02

Hygenic Cartridge Filters

1

PQ0013-0018

9/20/2018

45 53 25 02.dat

Hygenic Cartridge Filters Data Sheet

A

Pricing Issue

8/31/2018

45 53 25 02_SIT

Hygenic Cartridge Filters Data Sheet Submittals, Inspection, and Testing (SIT)
Form

A

Pricing Issue

8/31/2018

45 53 54 11

GMP Parts Washer / Dryer

0

PQ001-PQ003

8/10/2018

45 53 54 11_dat

GMP Parts Washer / Dryer Data Sheet

2

AddendumtoProcessSpecUpdates

11/26/2018

45 53 54 11_SIT

GMP Parts Washer / Dryer Data Sheet Submittals, Inspection, and Testing (SIT)
Form

0

PQ001-PQ003

8/10/2018

45 53 54.01

Clean in Place Skid

0

PQ0013-0018

9/20/2018

45 53 54.01_dat

Clean in Place Skid Data Sheet

0

PQ0013-0018

9/20/2018

45 53 54.01_SIT

Clean in Place Skid Submittals, Inspection, and Testing (SIT) Form

0

PQ0013-0018

9/20/2018

45 53 55 01

GMP Autoclave

0

PQ001-PQ003

8/10/2018

45 53 55 01_SIT

GMP Autoclave Data Sheet Submittals, Inspection, and Testing (SIT) Form

0

PQ001-PQ003

8/10/2018

45 53 55.01 dat

GMP Autoclave Data Sheet

0

PQ001-PQ003

8/10/2018

45 53 61 22

WFI Vapor Compression Still

0

PQ005-PQ006

8/20/2018

45 53 61 22.dat

WFI Vapor Compression Still Data Sheet

0

PQ005-PQ006

8/20/2018

45 53 61 22_SIT

WFI Vapor Compression Still Submittals, Inspection, and Testing (SIT) Form

0

PQ005-PQ006

8/20/2018

45 53 61.31

Pure Steam Generator

0

PQ001-PQ003

8/10/2018

45 53 61.31_dat

Pure Steam Generator Data Sheet

0

PQ001-PQ003

8/10/2018

45 53 61.31_SIT

Pure Steam Generator Submittals, Inspection, and Testing (SIT) Form

0

PQ001-PQ003

8/10/2018

45 53 61.41

Compendial Water Storage and Distribution

0

PQ005-PQ006

8/20/2018

45 53 61.41_dat

Compendial Water Storage and Distribution Data Sheet

1

PQ005-PQ006

8/20/2018

45 53 61.41_SIT

Compendial Water Storage and Distribution Submittals, Inspection, and Testing
(SIT) Fo

0

PQ005-PQ006

8/20/2018

45 53 65 16

Water Pretreatment Skid

0

PQ005-PQ006

8/20/2018

45 53 65 16.dat

Water Pretreatment Skid Data Sheet

0

PQ005-PQ006

8/20/2018

45 53 65 16_SIT

Water Pretreatment Skid Submittals, Inspection, and Testing (SIT) Form

0

PQ005-PQ006

8/20/2018

45 53 97.60

pH Neutralization System

0

PQ0013-0018

9/20/2018

45 53 97.60_dat

pH Neutralization System_Data Sheet

0

PQ0013-0018

9/20/2018

45 53 97.60_SIT

pH Neutralization System Submittals, Inspection, and Testing (SIT) Form

0

PQ0013-0018

9/20/2018

 

 

 

1/30/2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 1 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-CS-001

GENERAL PROJECT COVER SHEET - VOLUME 1

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-CS-002

GENERAL PROJECT DRAWING LIST - VOLUME 1

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-CS-003

GENERAL PROJECT COVER SHEET - VOLUME 2

2

Bulletin0021-MechanicalUpdates

Dec 14, 2018 12:00 AM

1-CS-004

GENERAL PROJECT DRAWING LIST - VOLUME 2

2

Bulletin0021-MechanicalUpdates

Dec 14, 2018 12:00 AM

1-CS-005

GENERAL PROJECT COVER SHEET - VOLUME 3

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-CS-006

GENERAL PROJECT DRAWING LIST - VOLUME 3

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-CS-007

GENERAL PROJECT COVER SHEET - VOLUME 4

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-CS-008

GENERAL PROJECT DRAWING LIST - VOLUME 4

2

Bulletin0024-Electrical

Jan 11, 2019 12:00 AM

1-CS-010

GENERAL PROJECT SITE AND BUILDING LOCATION PLANS

2

Bulletin0024-Electrical

Jan 11, 2019 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 2 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-G-010

GENERAL PHASING DIAGRAM - FIRST FLOOR

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-020

GENERAL PHASING DIAGRAM - SECOND FLOOR

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-100

GENERAL BUILDING CODE ANALYSIS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-110

GENERAL LIFE SAFETY AND BUILDING CODE COMPLIANCE PLANS - FIRST

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-115

GENERAL LIFE SAFETY AND BUILDING CODE COMPLIANCE PLANS -

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-120

GENERAL LIFE SAFETY AND BUILDING CODE COMPLIANCE PLANS - SECOND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-130

GENERAL TRAVEL DISTANCE DIAGRAM - FIRST FLOOR NORTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-131

GENERAL TRAVEL DISTANCE DIAGRAM - FIRST FLOOR SOUTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-132

GENERAL TRAVEL DISTANCE DIAGRAM - SECOND FLOOR NORTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-133

GENERAL TRAVEL DISTANCE DIAGRAM - SECOND FLOOR SOUTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-310

GENERAL SECOND FLOOR FRAMING PLAN - FIREPROOFING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-G-320

GENERAL ROOF FRAMING PLAN - FIREPROOFING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 3 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

C-000

GENERAL NOTES, LEGEND AND SHEET LAYOUT

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-100

EXISTING CONDITIONS DEMOLITION SITE PLAN

-

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-200

OVERALL SITE PLAN

14

Bulletin 0022 - Struct & Civil

Jan 3, 2019 12:00 AM

C-201

PROPOSED SITE PLAN

14

Bulletin 0022 - Struct & Civil

Jan 3, 2019 12:00 AM

C-202

PROPOSED SITE PLAN

14

Bulletin 0022 - Struct & Civil

Jan 3, 2019 12:00 AM

C-203

PROPOSED GRADING PLAN

12

Bulletin 0015 - Civil Update

Nov 1, 2018 12:00 AM

C-204

PROPOSED GRADING PLAN

12

Bulletin 0014 - Civil & Structural

Oct 29, 2018 12:00 AM

C-205

PROPOSED UTILITY PLAN

12

Bulletin 0014 - Civil & Structural

Oct 29, 2018 12:00 AM

C-206

PROPOSED UTILITY PLAN

12

Bulletin 0014 - Civil & Structural

Oct 29, 2018 12:00 AM

C-207

PROPOSED UTILITY PLAN

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-208

PROPOSED SANITARY SEWER SITE PLAN AND PROFILE VIEW

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-209

PROPOSED PERIMETER DRIVEWAY ALIGNMENT

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-210

PROPOSED PERIMETER DRIVEWAY PROFILES

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-211

PROPOSED STORM MANAGEMENT FACILITY PONDS

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-212

PROPOSED LIGHTING PLAN

-

Civil-Addendum Info_R7

Mar 8, 2018 12:00 AM

C-300

GENERAL NOTES, LEGEND AND SHEET LAYOUT

0

Civil-FrozenScope/Town

Jan 19, 2018 12:00 AM

C-301

MISCELLANEOUS DETAILS

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-302

MISCELLANEOUS DETAILS

12

Bulletin 0014 - Civil & Structural

Oct 29, 2018 12:00 AM

C-303

MISCELLANEOUS DETAILS

11

Bulletin 0011

Oct 12, 2018 12:00 AM

C-304

MISCELLANEOUS DETAILS

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-305

MAINTENANCE AND PROTECTION OF TRAFFIC

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

C-306

LANDSCAPE DETAILS

0

Bulletin 0006 - R10

Sep 12, 2018 12:00 AM

Survey

Topographic Survey

J

Civil-Site Plan Submission_R5

Feb 9, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 4 of 21)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-S-101

STRUCTURAL GENERAL NOTES

1

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-102

STRUCTURAL GENERAL NOTES CONTINUED

0

Structural Steel Issue

May 23, 2018 12:00 AM

1-S-103

STRUCTURAL SCHEDULE OF SPECIAL INSPECTIONS FOR BUILDING

0

Structural Steel Issue

May 23, 2018 12:00 AM

1-S-104

STRUCTURAL SECOND FLOOR FRAMING PLAN - DESIGN LOADS

1

Structural Steel Issue

May 23, 2018 12:00 AM

1-S-105

STRUCTURAL ROOF PLAN - DESIGN LOADS

1

Structural Steel Issue

May 23, 2018 12:00 AM

1-S-106

STRUCTURAL FRAMING PLAN STEEL AND DECK PAINTING

0

Structural Steel Issue

May 23, 2018 12:00 AM

1-S-210A

STRUCTURAL FOUNDATION PLAN - SECTOR A

9

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-210B

STRUCTURAL FOUNDATION PLAN - SECTOR B

4

Bulletin 0007 - Structural Revisions

Jul 27, 2018 12:00 AM

1-S-210C

STRUCTURAL FOUNDATION PLAN - SECTOR C

5

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-210D

STRUCTURAL FOUNDATION PLAN - SECTOR D

7

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-210E

STRUCTURAL FOUNDATION PLAN - SECTOR E

5

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-210F

STRUCTURAL FOUNDATION PLAN - SECTOR F

3

Bulletin 0007 - Structural Revisions

Jul 27, 2018 12:00 AM

1-S-210G

STRUCTURAL FOUNDATION PLAN - SECTOR G

5

Bulletin 0010 - Structural Updates

Sep 20, 2018 12:00 AM

1-S-210H

STRUCTURAL FOUNDATION PLAN - SECTOR H

7

Bulletin 0010 - Structural Updates

Sep 20, 2018 12:00 AM

1-S-210J

STRUCTURAL FOUNDATION PLAN - SECTOR J

9

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-211

STRUCTURAL FOUNDATION PLAN - EQUIPMENT YARD

1

Bulletin 0016 - Structural Revisions

Nov 9, 2018 12:00 AM

1-S-212

STRUCTURAL FOUNDATION PLAN - TRUCK RAMPS

0

Bulletin 0016 - Structural Revisions

Nov 9, 2018 12:00 AM

1-S-214A

STRUCTURAL FIRST FLOOR KNEE WALL PLAN - SECTOR A

0

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-215

STRUCTURAL INTERSTITIAL FLOOR FRAMING PLAN

2

Bulletin 0008 - Structural Revisions

Aug 15, 2018 12:00 AM

1-S-220A

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR A

6

Bulletin 0023 - Structural Updates Sector A

Jan 09, 2019 12:00AM

1-S-220B

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR B

3

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-220C

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR C

3

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-220D

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR D

5

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-220E

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR E

5

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-220F

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR F

3

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-220G

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR G

1

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-220H

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR H

3

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-220J

STRUCTURAL SECOND FLOOR FRAMING PLAN - SECTOR J

5

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-221

STRUCTURAL PIPE RACK FRAMING PLAN

2

Bulletin 0007 - Structural Revisions

Jul 27, 2018 12:00 AM

1-S-222

STRUCTURAL HUNG PIPE RACK FRAMING PLAN

0

Bulletin 0005 - Foundation

Jun 19, 2018 12:00 AM

1-S-231

STRUCTURAL ROOF FRAMING PLAN - SECTOR A, B, E, F, G

8

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-232

STRUCTURAL ROOF FRAMING PLAN - SECTOR C, D, H, J

5

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-233

STRUCTURAL PARTIAL ROOF FRAMING PLANS

6

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-234

STRUCTURAL LOBBY ROOF FRAMING PLAN AND SECTIONS

4

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-235

STRUCTURAL VESTIBULE ROOF FRAMING PLAN AND SECTIONS

2

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-236

STRUCTURAL VESTIBULE ROOF FRAMING PLAN, SECTIONS AND DETAILS

1

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-237

STRUCTURAL VESTIBULE ROOF FRAMING PLAN, SECTIONS AND DETAILS

2

Bulletin 0023 - Structural Updates Sector A

Jan 09, 2019 12:00AM

1-S-301

STRUCTURAL FOUNDATION SECTIONS AND DETAILS

4

Bulletin 0007 - Structural Revisions

Jul 27, 2018 12:00 AM

1-S-302

STRUCTURAL FOUNDATION SECTIONS AND DETAILS

3

Bulletin 0005 - Foundation

Jun 19, 2018 12:00 AM

1-S-303

STRUCTURAL FOUNDATION SECTIONS AND DETAILS

5

Bulletin 0010 - Structural Updates

Sep 20, 2018 12:00 AM

1-S-304

STRUCTURAL FOUNDATION SECTIONS AND DETAILS

7

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-401

STRUCTURAL CMU WALL PLAN - SECTOR A,B,E,F,G

1

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-402

STRUCTURAL CMU WAL PLAN - SECTOR C,D,H,J

1

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-403

STRUCTURAL MASONRY WALL SECTIONS

1

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-404

STRUCTURAL MASONRY WALL SECTIONS AND DETAILS

0

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-501

STRUCTURAL BRACED FRAME ELEVATIONS

2

Bulletin 0008 - Structural Revisions

Aug 15, 2018 12:00 AM

1-S-502

STRUCTURAL BRACED FRAME ELEVATIONS

2

Bulletin 0012 - Structural Updates

Oct 3, 2018 12:00 AM

1-S-503

STRUCTURAL COLUMN SCHEDULE

1

Bulletin 0005 - Foundation

Jun 19, 2018 12:00 AM

1-S-504

STRUCTURAL BASE PLATE DETAILS AND SCHEDULES

1

Bulletin 0010 - Structural Updates

Sep 20, 2018 12:00 AM

1-S-505

STRUCTURAL FRAMING SECTIONS AND DETAILS

3

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-506

STRUCTURAL EXTERIOR WALL FRAMING ELEVATIONS

1

Bulletin 0013 - Girt Framing at Sector E

Oct 22, 2018 12:00 AM

1-S-507

STRUCTURAL EXTERIOR WALL FRAMING SECTIONS AND DETAILS

0

Bulletin 0007 - Structural Revisions

Jul 27, 2018 12:00 AM

1-S-508

STRUCTURAL EXTERIOR WALL FRAMING SECTIONS AND DETAILS

2

Bulletin 0007 - Structural Revisions

Jul 27, 2018 12:00 AM

1-S-509

STRUCTURAL FRAMING SECTIONS AND DETAILS

4

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-510

STRUCTURAL FRAMING SECTIONS AND DETAILS

2

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-511

STRUCTURAL EXTERIOR WALL FRAMING SECTIONS AND DETAILS

0

Bulletin 0009 - Structural Revisions

Aug 29, 2018 12:00 AM

1-S-512

STRUCTURAL EXTERIOR WALL FRAMING SECTIONS AND DETAILS

3

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-513

STRUCTURAL FRAMING SECTIONS AND DETAILS

2

Bulletin 0018 - Structural Updates

Nov 28, 2018 12:00 AM

1-S-514

STRUCTURAL FRAMING SECTIONS AND DETAILS

2

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-515

STRUCTURAL LOBBY STAIR FRAMING PLAN, SECTIONS AND DETAILS

0

Bulletin 0012 - Structural Updates

Oct 3, 2018 12:00 AM

1-S-516

STRUCTURAL FRAMING SECTIONS AND DETAILS

1

Bulletin 0022 - Struct & Civil Updates

Jan 01, 2019 12:00AM

1-S-517

STRUCTURAL FRAMING SECTIONS AND DETAILS

0

Bulletin 0017 - Structural Update

Nov 13, 2018 12:00 AM

1-S-518

STRUCTURAL FRAMING SECTIONS AND DETAILS

0

Bulletin 0023 - Structural Updates Sector A

Jan 09, 2019 12:00AM

 

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 5 of 21)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-A-000

ARCHITECTURAL FLOOR PLAN NOTES, LEGENDS, AND ABBREVIATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-100

ARCHITECTURAL SITE PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-210

ARCHITECTURAL FIRST FLOOR PLAN - EDGE OF SLAB

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-211

ARCHITECTURAL FIRST FLOOR PLAN - BUILDING ENVELOPE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-212

ARCHITECTURAL FIRST FLOOR PLAN - BUILDING ENVELOPE - NORTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-213

ARCHITECTURAL FIRST FLOOR PLAN - BUILDING ENVELOPE - SOUTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214

ARCHITECTURAL FIRST FLOOR PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214 Defer

ARCHITECTURAL FIRST FLOOR PLAN 1-A-214_RJ_Notes_25OCT18

0

Deferred Scope Mark-up

Oct 25, 2018 12:00 AM

1-A-214A

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214B

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR B

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214C

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR C

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214D

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214E

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR E

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214F

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214G

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214H

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-214J

ARCHITECTURAL FIRST FLOOR PLAN - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-215

ARCHITECTURAL INTERSTITIAL LEVEL ONE PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-215F

ARCHITECTURAL INTERSTITIAL LEVEL ONE PLAN - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-215H

ARCHITECTURAL INTERSTITIAL LEVEL ONE PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-215J

ARCHITECTURAL INTERSTITIAL LEVEL ONE PLAN - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-220

ARCHITECTURAL SECOND FLOOR PLAN - EDGE OF SLAB

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-221

ARCHITECTURAL SECOND FLOOR PLAN - BUILDING ENVELOPE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-222

ARCHITECTURAL SECOND FLOOR PLAN - BUILDING ENVELOPE - NORTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-223

ARCHITECTURAL SECOND FLOOR PLAN - BUILDING ENVELOPE - SOUTH

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224

ARCHITECTURAL SECOND FLOOR PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224 Defer

ARCHITECTURAL FIRST FLOOR PLAN 1-A-224_RJ_Notes_22OCT18

0

Deferred Scope Mark-up

Oct 22, 2018 12:00 AM

1-A-224A

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224B

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR B

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224C

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR C

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224D

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224E

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR E

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224F

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224G

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224H

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-224J

ARCHITECTURAL SECOND FLOOR PLAN - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-225H

ARCHITECTURAL INTERSTITIAL LEVEL TWO PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-230

ARCHITECTURAL ROOF PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-231

ARCHITECTURAL ROOF PLANS - LOBBY, STAIRS AND ENTRANCE CANOPIES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-301

ARCHITECTURAL EXTERIOR ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-302

ARCHITECTURAL ENLARGED EXTERIOR ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-310

ARCHITECTURAL METAL PANEL TYPE PLAN DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-311

ARCHITECTURAL METAL PANEL TYPE 1 LAYOUT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-311A

ARCHITECTURAL METAL PANEL TYPE 1 LAYOUT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-312

ARCHITECTURAL METAL PANEL TYPE 2 LAYOUT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-313

ARCHITECTURAL METAL PANEL TYPE 3 LAYOUT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-314

ARCHITECTURAL METAL PANEL TYPE 3 LAYOUT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-320

ARCHITECTURAL CURTAIN WALL TYPES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-321

ARCHITECTURAL CURTAIN WALL TYPES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-322

ARCHITECTURAL CURTAIN WALL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-323

ARCHITECTURAL CURTAIN WALL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-324

ARCHITECTURAL CURTAIN WALL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-325

ARCHITECTURAL STOREFRONT TYPES AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-326

ARCHITECTURAL LOUVER TYPES AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-327

ARCHITECTURAL EXTERIOR DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-400

ARCHITECTURAL STAIR PLANS AND SECTIONS - AS1 & BS1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-401

ARCHITECTURAL STAIR PLANS AND SECTION - DS1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-402

ARCHITECTURAL STAIR PLANS AND SECTION - DS2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-403

ARCHITECTURAL STAIR PLANS AND SECTION - ES1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-404

ARCHITECTURAL STAIR PLANS AND SECTION - ES2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-405

ARCHITECTURAL STAIR PLANS AND SECTION - HS1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-406

ARCHITECTURAL STAIR PLANS AND SECTION - JS1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-407

ARCHITECTURAL STAIR PLANS AND SECTION - JS2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-408

ARCHITECTURAL STAIR PLANS AND SECTIONS - GROUND FLOOR

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-409

ARCHITECTURAL STAIR PLANS, SECTIONS AND DETAILS - EXTERIOR STAIRS AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-410

ARCHITECTURAL STAIR AND RAIL DETAILS

0

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-411

ARCHITECTURAL STAIR PLANS AND SECTIONS - INTERSTITIAL LEVEL & SECOND FLOOR

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-412

ARCHITECTURAL STAIR AND RAIL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-420

ARCHITECTURAL ENLARGED LOBBY PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-421

ARCHITECTURAL LOBBY STAIR SECTIONS AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-422

ARCHITECTURAL ENLARGED LOBBY REFLECTIVE CEILING PLAN & DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-430

ARCHITECTURAL PASSENGER ELEVATOR PLANS, SECTIONS AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-431

ARCHITECTURAL FREIGHT ELEVATOR PLANS, SECTIONS AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-432

ARCHITECTURAL ELEVATOR DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-440

ARCHITECTURAL ENLARGED VESTIBULE PLANS, SECTIONS AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-450

ARCHITECTURAL ENLARGED TOILET ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-451

ARCHITECTURAL ENLARGED TOILET ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-452

ARCHITECTURAL ENLARGED TOILET ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-453

ARCHITECTURAL ENLARGED TOILET ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-454

ARCHITECTURAL ENLARGED TOILET ROOM PLANS, ELEVATIONS AND SCHEDULE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 6 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-A-460

ARCHITECTURAL ENLARGED LOCKER ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-461

ARCHITECTURAL ENLARGED LOCKER ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-462

ARCHITECTURAL ENLARGED LOCKER ROOM PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-470

ARCHITECTURAL ENLARGED GOWNING ROOM PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-471

ARCHITECTURAL ENLARGED GOWNING ROOM PLANS, ELEVATION AND SCHEDULE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-480

ARCHITECTURAL ENLARGED DENSITY STORAGE PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-500

ARCHITECTURAL LAB STANDARDS AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-501

ARCHITECTURAL LAB STANDARDS AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-502

ARCHITECTURAL OVERHEAD UTILITY PANELS DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-510

ARCHITECTURAL ENLARGED LAB FLOOR PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-511

ARCHITECTURAL ENLARGED LAB FLOOR PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-512

ARCHITECTURAL ENLARGED LAB FLOOR PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-513

ARCHITECTURAL ENLARGED LAB FLOOR PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-514

ARCHITECTURAL ENLARGED LAB FLOOR PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-515

ARCHITECTURAL ENLARGED LAB, STORAGE FLOOR PLANS AND ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614A

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614B

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR B

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614C

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR C

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614D

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614E

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR E

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614F

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614G

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614H

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-614J

ARCHITECTURAL FIRST FLOOR REFLECTED CEILING PLAN - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624A

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624B

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR B

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624C

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR C

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624D

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624E

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR E

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624F

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624G

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624H

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-624J

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-710

ARCHITECTURAL PARTITION TYPES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-712

ARCHITECTURAL PARTITION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-713

ARCHITECTURAL PARTITION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-714

ARCHITECTURAL PARTITION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-715

ARCHITECTURAL WALL PROTECTION AND PARTITION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-720

ARCHITECTURAL DOOR SCHEDULE AND DETAILS - BUILDING ENVELOPE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-721

ARCHITECTURAL DOOR SCHEDULE - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-722

ARCHITECTURAL DOOR SCHEDULE - SECTOR B, C, D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-723

ARCHITECTURAL DOOR SCHEDULE - SECTOR E, F, G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-724

ARCHITECTURAL DOOR SCHEDULE - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-725

ARCHITECTURAL DOOR SCHEDULE - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-726

ARCHITECTURAL DOOR DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-727

ARCHITECTURAL DOOR DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-728

ARCHITECTURAL INTERIOR STOREFRONT SYSTEM ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-730

ARCHITECTURAL INTERIOR DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-731

ARCHITECTURAL INTERIOR DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-740

ARCHITECTURAL FINISH SCHEDULE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-741

ARCHITECTURAL FINISH SCHEDULE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-742

ARCHITECTURAL FINISH LEGEND AND DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-750

ARCHITECTURAL FIRST FLOOR FINISH PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-751

ARCHITECTURAL FIRST FLOOR FINISH PLAN - SECTOR D, E, F, J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-752

ARCHITECTURAL SECOND FLOOR FINISH PLAN - SECTOR A, H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-760

ARCHITECTURAL FIRST FLOOR FURNITURE PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-761

ARCHITECTURAL FIRST FLOOR FURNITURE PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-762

ARCHITECTURAL FIRST FLOOR FURNITURE PLAN - SECTOR D, E, F, G, J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-770

ARCHITECTURAL SECOND FLOOR FURNITURE PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-771

ARCHITECTURAL SECOND FLOOR FURNITURE PLAN - SECTOR A, D, H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-810

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-811

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-812

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-813

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-814

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-815

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-816

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-817

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-818

ARCHITECTURAL WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-820

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-821

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-822

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-823

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-824

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-825

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-827

ARCHITECTURAL WALL SECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-830

ARCHITECTURAL EXTERIOR PLAN DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-831

ARCHITECTURAL EXTERIOR PLAN DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 7 of 20)

 

Athenex GMP Drawing List

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-A-832

ARCHITECTURAL EXTERIOR PLAN DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-833

ARCHITECTURAL EXTERIOR PLAN DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-834

ARCHITECTURAL EXTERIOR PLAN DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-835

ARCHITECTURAL EXTERIOR PLAN DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-841

ARCHITECTURAL ROOF DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-911

ARCHITECTURAL INTERIOR WALL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-920

ARCHITECTURAL MILLWORK DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-921

ARCHITECTURAL MILLWORK DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-922

ARCHITECTURAL MILLWORK DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-923

ARCHITECTURAL MILLWORK DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-924

ARCHITECTURAL INTERIOR ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-925

ARCHITECTURAL INTERIOR ELEVATIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-A-940

ARCHITECTURAL INTERIOR SIGNAGE DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

 

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 8 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-M-001

MECHANICAL COVER SHEET

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011

MECHANICAL FIRST FLOOR PLAN - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011A

MECHANICAL FIRST FLOOR PLAN - SECTOR A - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011B

MECHANICAL FIRST FLOOR PLAN - SECTOR B - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011C

MECHANICAL FIRST FLOOR PLAN - SECTOR C - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011D

MECHANICAL FIRST FLOOR PLAN - SECTOR D - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011E

MECHANICAL FIRST FLOOR PLAN - SECTOR E - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011F

MECHANICAL FIRST FLOOR PLAN - SECTOR F - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011G

MECHANICAL FIRST FLOOR PLAN - SECTOR G - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011H

MECHANICAL FIRST FLOOR PLAN - SECTOR H - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-011J

MECHANICAL FIRST FLOOR PLAN - SECTOR J - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-012

MECHANICAL SECOND FLOOR PLAN - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-012A

MECHANICAL SECOND FLOOR PLAN - SECTOR A - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-012D

MECHANICAL SECOND FLOOR PLAN - SECTOR D - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-012H

MECHANICAL SECOND FLOOR PLAN - SECTOR H - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-012J

MECHANICAL SECOND FLOOR PLAN - SECTOR J - AHU ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021

MECHANICAL FIRST FLOOR PLAN - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021A

MECHANICAL FIRST FLOOR PLAN - SECTOR A - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021C

MECHANICAL FIRST FLOOR PLAN - SECTOR C - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021D

MECHANICAL FIRST FLOOR PLAN - SECTOR D - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021E

MECHANICAL FIRST FLOOR PLAN - SECTOR E - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021F

MECHANICAL FIRST FLOOR PLAN - SECTOR F - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021G

MECHANICAL FIRST FLOOR PLAN - SECTOR G - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021H

MECHANICAL FIRST FLOOR PLAN - SECTOR H - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-021J

MECHANICAL FIRST FLOOR PLAN - SECTOR J - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022

MECHANICAL SECOND FLOOR PLAN - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022A

MECHANICAL SECOND FLOOR PLAN - SECTOR A - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022B

MECHANICAL SECOND FLOOR PLAN - SECTOR B - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022D

MECHANICAL SECOND FLOOR PLAN - SECTOR D - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022E

MECHANICAL SECOND FLOOR PLAN - SECTOR E - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022H

MECHANICAL SECOND FLOOR PLAN - SECTOR H - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-022J

MECHANICAL SECOND FLOOR PLAN - SECTOR J - EXHAUST ZONING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031A

MECHANICAL FIRST FLOOR PLAN - SECTOR A - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031B

MECHANICAL FIRST FLOOR PLAN - SECTOR B - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031C

MECHANICAL FIRST FLOOR PLAN - SECTOR C - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031D

MECHANICAL FIRST FLOOR PLAN - SECTOR D - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031F

MECHANICAL FIRST FLOOR PLAN - SECTOR F - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031G

MECHANICAL FIRST FLOOR PLAN - SECTOR G - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031H

MECHANICAL FIRST FLOOR PLAN - SECTOR H - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-031J

MECHANICAL FIRST FLOOR PLAN - SECTOR J - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-032D

MECHANICAL SECOND FLOOR PLAN - SECTOR D - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-032H

MECHANICAL SECOND FLOOR PLAN - SECTOR H - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-032J

MECHANICAL SECOND FLOOR PLAN - SECTOR J - PRESSURIZATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210

MECHANICAL FIRST FLOOR PLAN - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210A1

MECHANICAL FIRST FLOOR PLAN - SECTOR A1 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210A2

MECHANICAL FIRST FLOOR PLAN - SECTOR A2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210A3

MECHANICAL FIRST FLOOR PLAN - SECTOR A3 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210A4

MECHANICAL FIRST FLOOR PLAN - SECTOR A4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210B1

MECHANICAL FIRST FLOOR PLAN - SECTOR B1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210B2

MECHANICAL FIRST FLOOR PLAN - SECTOR B2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210C1

MECHANICAL FIRST FLOOR PLAN - SECTOR C1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210C2

MECHANICAL FIRST FLOOR PLAN - SECTOR C2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210C4

MECHANICAL FIRST FLOOR PLAN - SECTOR C4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210D1

MECHANICAL FIRST FLOOR PLAN - SECTOR D1 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210D2

MECHANICAL FIRST FLOOR PLAN - SECTOR D2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210D3

MECHANICAL FIRST FLOOR PLAN - SECTOR D3 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210D4

MECHANICAL FIRST FLOOR PLAN - SECTOR D4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210D5

MECHANICAL FIRST FLOOR PLAN - SECTOR D5 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210D6

MECHANICAL FIRST FLOOR PLAN - SECTOR D6 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210E1

MECHANICAL FIRST FLOOR PLAN - SECTOR E1 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210E2

MECHANICAL FIRST FLOOR PLAN - SECTOR E2 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-210F1

MECHANICAL FIRST FLOOR PLAN - SECTOR F1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210F2

MECHANICAL FIRST FLOOR PLAN - SECTOR F2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210F3

MECHANICAL FIRST FLOOR PLAN - SECTOR F3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210F4

MECHANICAL FIRST FLOOR PLAN - SECTOR F4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210G1

MECHANICAL FIRST FLOOR PLAN - SECTOR G1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210G2

MECHANICAL FIRST FLOOR PLAN - SECTOR G2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210H1

MECHANICAL FIRST FLOOR PLAN - SECTOR H1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210H2

MECHANICAL FIRST FLOOR PLAN - SECTOR H2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210H3

MECHANICAL FIRST FLOOR PLAN - SECTOR H3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210H4

MECHANICAL FIRST FLOOR PLAN - SECTOR H4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210J1

MECHANICAL FIRST FLOOR PLAN - SECTOR J1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210J2

MECHANICAL FIRST FLOOR PLAN - SECTOR J2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210J3

MECHANICAL FIRST FLOOR PLAN - SECTOR J3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-210J4

MECHANICAL FIRST FLOOR PLAN - SECTOR J4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220

MECHANICAL SECOND FLOOR PLAN - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220A1

MECHANICAL SECOND FLOOR PLAN - SECTOR A1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220A2

MECHANICAL SECOND FLOOR PLAN - SECTOR A2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220A3

MECHANICAL SECOND FLOOR PLAN - SECTOR A3 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220B1

MECHANICAL SECOND FLOOR PLAN - SECTOR B1 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220B2

MECHANICAL SECOND FLOOR PLAN - SECTOR B2 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220C1

MECHANICAL SECOND FLOOR PLAN - SECTOR C1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220C2

MECHANICAL SECOND FLOOR PLAN - SECTOR C2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220C3

MECHANICAL SECOND FLOOR PLAN - SECTOR C3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220C4

MECHANICAL SECOND FLOOR PLAN - SECTOR C4 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220D2

MECHANICAL SECOND FLOOR PLAN - SECTOR D2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 9 of 20)

 

 

1-M-220D3

MECHANICAL SECOND FLOOR PLAN - SECTOR D3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220D4

MECHANICAL SECOND FLOOR PLAN - SECTOR D4 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220D5

MECHANICAL SECOND FLOOR PLAN - SECTOR D5 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220D6

MECHANICAL SECOND FLOOR PLAN - SECTOR D6 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220E1

MECHANICAL SECOND FLOOR PLAN - SECTOR E1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220E2

MECHANICAL SECOND FLOOR PLAN - SECTOR E2 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220F1

MECHANICAL SECOND FLOOR PLAN - SECTOR F1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220F2

MECHANICAL SECOND FLOOR PLAN - SECTOR F2 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220F3

MECHANICAL SECOND FLOOR PLAN - SECTOR F3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220F4

MECHANICAL SECOND FLOOR PLAN - SECTOR F4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220G1

MECHANICAL SECOND FLOOR PLAN - SECTOR G1 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220G2

MECHANICAL SECOND FLOOR PLAN - SECTOR G2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220H1

MECHANICAL SECOND FLOOR PLAN - SECTOR H1 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220H2

MECHANICAL SECOND FLOOR PLAN - SECTOR H2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220H3

MECHANICAL SECOND FLOOR PLAN - SECTOR H3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220H4

MECHANICAL SECOND FLOOR PLAN - SECTOR H4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220J1

MECHANICAL SECOND FLOOR PLAN - SECTOR J1 - DUCTWORK

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-220J2

MECHANICAL SECOND FLOOR PLAN - SECTOR J2 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220J3

MECHANICAL SECOND FLOOR PLAN - SECTOR J3 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-220J4

MECHANICAL SECOND FLOOR PLAN - SECTOR J4 - DUCTWORK

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-230

MECHANICAL ROOF PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310

MECHANICAL FIRST FLOOR PLAN - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310A1

MECHANICAL FIRST FLOOR PLAN - SECTOR A1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310A2

MECHANICAL FIRST FLOOR PLAN - SECTOR A2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310A3

MECHANICAL FIRST FLOOR PLAN - SECTOR A3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310A4

MECHANICAL FIRST FLOOR PLAN - SECTOR A4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310B1

MECHANICAL FIRST FLOOR PLAN - SECTOR B1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310B2

MECHANICAL FIRST FLOOR PLAN - SECTOR B2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310C1

MECHANICAL FIRST FLOOR PLAN - SECTOR C1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310C2

MECHANICAL FIRST FLOOR PLAN - SECTOR C2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310C3

MECHANICAL FIRST FLOOR PLAN - SECTOR C3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310C4

MECHANICAL FIRST FLOOR PLAN - SECTOR C4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310D1

MECHANICAL FIRST FLOOR PLAN - SECTOR D1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310D2

MECHANICAL FIRST FLOOR PLAN - SECTOR D2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310D3

MECHANICAL FIRST FLOOR PLAN - SECTOR D3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310D4

MECHANICAL FIRST FLOOR PLAN - SECTOR D4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310D5

MECHANICAL FIRST FLOOR PLAN - SECTOR D5 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310D6

MECHANICAL FIRST FLOOR PLAN - SECTOR D6 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310E1

MECHANICAL FIRST FLOOR PLAN - SECTOR E1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310E2

MECHANICAL FIRST FLOOR PLAN - SECTOR E2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310F1

MECHANICAL FIRST FLOOR PLAN - SECTOR F1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310F2

MECHANICAL FIRST FLOOR PLAN - SECTOR F2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310F3

MECHANICAL FIRST FLOOR PLAN - SECTOR F3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310F4

MECHANICAL FIRST FLOOR PLAN - SECTOR F4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310G1

MECHANICAL FIRST FLOOR PLAN - SECTOR G1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310G2

MECHANICAL FIRST FLOOR PLAN - SECTOR G2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310H1

MECHANICAL FIRST FLOOR PLAN - SECTOR H1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310H2

MECHANICAL FIRST FLOOR PLAN - SECTOR H2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310H3

MECHANICAL FIRST FLOOR PLAN - SECTOR H3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310H4

MECHANICAL FIRST FLOOR PLAN - SECTOR H4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310J1

MECHANICAL FIRST FLOOR PLAN - SECTOR J1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310J2

MECHANICAL FIRST FLOOR PLAN - SECTOR J2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310J3

MECHANICAL FIRST FLOOR PLAN - SECTOR J3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-310J4

MECHANICAL FIRST FLOOR PLAN - SECTOR J4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320

MECHANICAL SECOND FLOOR PLAN - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320A1

MECHANICAL SECOND FLOOR PLAN - SECTOR A1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320A2

MECHANICAL SECOND FLOOR PLAN - SECTOR A2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320A3

MECHANICAL SECOND FLOOR PLAN - SECTOR A3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320B1

MECHANICAL SECOND FLOOR PLAN - SECTOR B1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320B2

MECHANICAL SECOND FLOOR PLAN - SECTOR B2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320C1

MECHANICAL SECOND FLOOR PLAN - SECTOR C1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320C2

MECHANICAL SECOND FLOOR PLAN - SECTOR C2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320C3

MECHANICAL SECOND FLOOR PLAN - SECTOR C3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320C4

MECHANICAL SECOND FLOOR PLAN - SECTOR C4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320D3

MECHANICAL SECOND FLOOR PLAN - SECTOR D3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320D4

MECHANICAL SECOND FLOOR PLAN - SECTOR D4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320D5

MECHANICAL SECOND FLOOR PLAN - SECTOR D5 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320D6

MECHANICAL SECOND FLOOR PLAN - SECTOR D6 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320E1

MECHANICAL SECOND FLOOR PLAN - SECTOR E1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320E2

MECHANICAL SECOND FLOOR PLAN - SECTOR E2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320F1

MECHANICAL SECOND FLOOR PLAN - SECTOR F1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320F2

MECHANICAL SECOND FLOOR PLAN - SECTOR F2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320F3

MECHANICAL SECOND FLOOR PLAN - SECTOR F3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320F4

MECHANICAL SECOND FLOOR PLAN - SECTOR F4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320G1

MECHANICAL SECOND FLOOR PLAN - SECTOR G1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320G2

MECHANICAL SECOND FLOOR PLAN - SECTOR G2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320H1

MECHANICAL SECOND FLOOR PLAN - SECTOR H1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320H2

MECHANICAL SECOND FLOOR PLAN - SECTOR H2 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320H3

MECHANICAL SECOND FLOOR PLAN - SECTOR H3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320H4

MECHANICAL SECOND FLOOR PLAN - SECTOR H4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320J1

MECHANICAL SECOND FLOOR PLAN - SECTOR J1 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320J3

MECHANICAL SECOND FLOOR PLAN - SECTOR J3 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-320J4

MECHANICAL SECOND FLOOR PLAN - SECTOR J4 - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-401

MECHANICAL ENLARGED FIRST FLOOR PLAN - EQUIPMENT YARD

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-402

MECHANICAL ENLARGED SECOND FLOOR PLAN - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-403

MECHANICAL ENLARGED ROOF PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-411

MECHANICAL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-412

MECHANICAL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 10 of 20)

 

 

1-M-413

MECHANICAL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-414

MECHANICAL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-415

MECHANICAL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-416

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-417

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-418

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-419

MECHANICAL SECTIONS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-501

MECHANICAL AIR FLOW DIAGRAM - AHU 100, 110, 120, 130, 140, 150

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-502

MECHANICAL AIR FLOW DIAGRAM - EF-100, 110, 120, 130, 300, 310, 200, 210, 220,

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-520

MECHANICAL AIR FLOW DIAGRAM - AHU 230

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-521

MECHANICAL AIR FLOW DIAGRAM - AHU 231

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-522

MECHANICAL AIR FLOW DIAGRAM - AHU 233

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-523

MECHANICAL AIR FLOW DIAGRAM - AHU 241

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-524

MECHANICAL AIR FLOW DIAGRAM - AHU 243, 245, 247, 249

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-525

MECHANICAL AIR FLOW DIAGRAM - AHU 250

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-526

MECHANICAL AIR FLOW DIAGRAM - AHU 251

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-527

MECHANICAL AIR FLOW DIAGRAM - AHU 260

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-528

MECHANICAL AIR FLOW DIAGRAM - AHU 262, 264

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-530

MECHANICAL AIR FLOW DIAGRAM - AHU 300

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-531

MECHANICAL AIR FLOW DIAGRAM - AHU 300 (CONTINUED), 302

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-532

MECHANICAL AIR FLOW DIAGRAM - AHU 301

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-533

MECHANICAL AIR FLOW DIAGRAM - AHU 301 (CONTINUED)

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-540

MECHANICAL AIR FLOW DIAGRAM - AHU 401, 402, 403, 420

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-541

MECHANICAL AIR FLOW DIAGRAM - IQC LAB

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-542

MECHANICAL AIR FLOW DIAGRAM - AHU 430, 500

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-550

MECHANICAL AIR FLOW DIAGRAM - AHU 510

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-551

MECHANICAL AIR FLOW DIAGRAM - AHU 520

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-552

MECHANICAL AIR FLOW DIAGRAM - AHU 541

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-553

MECHANICAL AIR FLOW DIAGRAM - AHU 540

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-554

MECHANICAL AIR FLOW DIAGRAM - AHU 540 (CONTINUED)

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-555

MECHANICAL AIR FLOW DIAGRAM - AHU 550, 551

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-556

MECHANICAL AIR FLOW DIAGRAM - AHU 570, 571, 580

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-557

MECHANICAL AIR FLOW DIAGRAM - MECHANICAL AND ELECTRICAL ROOMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-558

MECHANICAL AIR FLOW DIAGRAM - FAN COIL UNITS AND MISCELLANEOUS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-601

MECHANICAL PIPING DIAGRAM - CONDENSER WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-602

MECHANICAL PIPING DIAGRAM - PRIMARY CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-611

MECHANICAL PIPING DIAGRAM - PRIMARY CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-621

MECHANICAL PIPING DIAGRAM - SECONDARY CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-631

MECHANICAL PIPING DIAGRAM - PROCESS CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-641

MECHANICAL PIPING DIAGRAM - PROCESS CONDENSER WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-651

MECHANICAL PIPING DIAGRAM - BOILER 401 - STEAM GENERATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-652

MECHANICAL PIPING DIAGRAM - BOILER 401 - FUEL SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-653

MECHANICAL PIPING DIAGRAM - BOILER 402 - STEAM GENERATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-654

MECHANICAL PIPING DIAGRAM - BOILER 402 - FUEL SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-655

MECHANICAL PIPING DIAGRAM - BOILER 403 - STEAM GENERATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-656

MECHANICAL PIPING DIAGRAM - BOILER 403 - FUEL SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-657

MECHANICAL PIPING DIAGRAM - SURGE TANK ST-401

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-658

MECHANICAL PIPING DIAGRAM - DEAERATOR DA-401

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-659

MECHANICAL PIPING DIAGRAM - BOILER BLOWDOWN SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-661

MECHANICAL PIPING DIAGRAM - STEAM DISTRIBUTION

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-662

MECHANICAL PIPING DIAGRAM - STEAM DISTRIBUTION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-663

MECHANICAL PIPING DIAGRAM - STEAM DISTRIBUTION

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-664

MECHANICAL PIPING DIAGRAM - STEAM DISTRIBUTION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-671

MECHANICAL PIPING DIAGRAM - HEATING HOT WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-681

MECHANICAL PIPING DIAGRAM - GLYCOL HEATING HOT WATER SYSTEM -

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-682

MECHANICAL PIPING DIAGRAM - GLYCOL HEATING HOT WATER SYSTEM -

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-691

MECHANICAL HUMIDIFICATION STEAM SYSTEM - DISTRIBUTION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-701

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-702

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-703

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-704

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-705

MECHANICAL DETAILS

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-706

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-707

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-708

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-709

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-720

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-721

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-722

MECHANICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-801

MECHANICAL SCHEDULES

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-802

MECHANICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-803

MECHANICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-804

MECHANICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-805

MECHANICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-810

MECHANICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-811

MECHANICAL SCHEDULES

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-812

MECHANICAL SCHEDULES

2

Bulletin 0021 - Mechanical Updates

Dec 18, 2018 12:00 AM

1-M-901

MECHANICAL I&C COVER SHEET

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-902

MECHANICAL I&C DIAGRAM - BMS NETWORK RISER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-910

MECHANICAL I&C DIAGRAM - TYPICAL CENTRAL AIR SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-920

MECHANICAL I&C DIAGRAM - TYPICAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-921

MECHANICAL I&C DIAGRAM - TYPICAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-922

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-923

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-924

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-925

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-926

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-927

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 11 of 20)

 

 

1-M-928

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS GMP AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-930

MECHANICAL I&C DIAGRAM - TYPICA AIR SYSTEMS OFFICE AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-931

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS OFFICE AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-932

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS OFFICE AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-933

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS OFFICE AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-940

MECHANICAL I&C DIAGRAM - TYPICAL AIR SYSTEMS WAREHOUSE AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-941

MECHANICAL I&C DIAGRAM - TYPICAL SUPPORT AIR SYSTEM AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-942

MECHANICAL I&C DIAGRAM - TYPICAL SUPPORT AIR SYSTEM AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-943

MECHANICAL I&C DIAGRAM - TYPICAL SUPPORT AIR SYSTEM AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-950

MECHANICAL I&C DIAGRAM - AIR SYSTEMS SPINE CORRIDOR AREA

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-951

MECHANICAL I&C DIAGRAM - AIR SYSTEMS LAB SUPPORT AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-952

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL CHEMISTRY LAB AIR SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-953

MECHANICAL I&C DIAGRAM - CHEMISTRY LAB AIR SYSTEMS SUPPORT AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-954

MECHANICAL I&C DIAGRAM - TYPICAL AIR SYSTEMS SUPPORT AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-955

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS SUPPORT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-956

MECHANICAL I&C DIAGRAM - TYPICAL AIR SYSTEMS SUPPORT AREAS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-957

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS SUPPORT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-958

MECHANICAL I&C DIAGRAM - TYPICAL TERMINAL AIR SYSTEMS SUPPORT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-959

MECHANICAL I&C DIAGRAM - CHILLER ROOM TERMINAL AIR SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-960

MECHANICAL I&C DIAGRAM - FAN COIL UNIT CONTROLS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-961

MECHANICAL I&C DIAGRAM - MISCELLANEOUS MONITORING AND CONTROLS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-970

MECHANICAL I&C DIAGRAM - CONDENSER WATER SYSTEM - GENERATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-971

MECHANICAL I&C DIAGRAM - CONDENSER WATER SYSTEM - DISTRIBUTION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-972

MECHANICAL I&C DIAGRAM - PRIMARY CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-973

MECHANICAL I&C DIAGRAM - PROCESS CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-974

MECHANICAL I&C DIAGRAM - SECONDARY CHILLED WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-975

MECHANICAL I&C DIAGRAM - PROCESS CONDENSER WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-980

MECHANICAL I&C DIAGRAM - BOILER PLANT CONTROLS NETWORK INTERFACE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-981

MECHANICAL I&C DIAGRAM - BOILER 401, 402, & 403 - STEAM GENERATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-982

MECHANICAL I&C DIAGRAM - BOILER 401, 402, & 403 - FUEL SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-983

MECHANICAL I&C DIAGRAM - SURGE TANK ST-401

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-984

MECHANICAL I&C DIAGRAM - DEAERATOR DA-401

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-985

MECHANICAL I&C DIAGRAM - HEATING HOT WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-M-986

MECHANICAL I&C DIAGRAM - GLYCOL HEATING HOT WATER SYSTEM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 12 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-E-000

ELECTRICAL COVER SHEET

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-001

ELECTRICAL SITE PLAN - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-002

ELECTRICAL SITE PLAN - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-002A

ELECTRICAL SITE PLAN - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-003

ELECTRICAL SITE PLAN - GROUNDING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-004

ELECTRICAL SITE PLAN - 115KV SUBSTATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-005

ELECTRICAL SITE PLAN - 115KV SUBSTATION - GROUNDING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210A

ELECTRICAL FIRST FLOOR PLAN - SECTOR A - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210B

ELECTRICAL FIRST FLOOR PLAN - SECTOR B - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210C

ELECTRICAL FIRST FLOOR PLAN - SECTOR C - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210D

ELECTRICAL FIRST FLOOR PLAN - SECTOR D - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210E

ELECTRICAL FIRST FLOOR PLAN - SECTOR E - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210F

ELECTRICAL FIRST FLOOR PLAN - SECTOR F - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210G

ELECTRICAL FIRST FLOOR PLAN - SECTOR G - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210H

ELECTRICAL FIRST FLOOR PLAN - SECTOR H - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-210J

ELECTRICAL FIRST FLOOR PLAN - SECTOR J - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-215F

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR F - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-215H

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR H - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-215J

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR J - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220A

ELECTRICAL SECOND FLOOR PLAN - SECTOR A - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220B

ELECTRICAL SECOND FLOOR PLAN - SECTOR B - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220C

ELECTRICAL SECOND FLOOR PLAN - SECTOR C - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220D

ELECTRICAL SECOND FLOOR PLAN - SECTOR D - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220E

ELECTRICAL SECOND FLOOR PLAN - SECTOR E - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220F

ELECTRICAL SECOND FLOOR PLAN - SECTOR F - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220G

ELECTRICAL SECOND FLOOR PLAN - SECTOR G - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220H

ELECTRICAL SECOND FLOOR PLAN - SECTOR H - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-220J

ELECTRICAL SECOND FLOOR PLAN - SECTOR J - LIGHTING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310A

ELECTRICAL FIRST FLOOR PLAN - SECTOR A - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310B

ELECTRICAL FIRST FLOOR PLAN - SECTOR B - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310C

ELECTRICAL FIRST FLOOR PLAN - SECTOR C - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310D

ELECTRICAL FIRST FLOOR PLAN - SECTOR D - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310E

ELECTRICAL FIRST FLOOR PLAN - SECTOR E - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310F

ELECTRICAL FIRST FLOOR PLAN - SECTOR F - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310G

ELECTRICAL FIRST FLOOR PLAN - SECTOR G - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310H

ELECTRICAL FIRST FLOOR PLAN - SECTOR H - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-310J

ELECTRICAL FIRST FLOOR PLAN - SECTOR J - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-315F

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR F - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-315H

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR H - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-315J

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR J - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320A

ELECTRICAL SECOND FLOOR PLAN - SECTOR A - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320B

ELECTRICAL SECOND FLOOR PLAN - SECTOR B - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320C

ELECTRICAL SECOND FLOOR PLAN - SECTOR C - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320D

ELECTRICAL SECOND FLOOR PLAN - SECTOR D - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320E

ELECTRICAL SECOND FLOOR PLAN - SECTOR E - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320F

ELECTRICAL SECOND FLOOR PLAN - SECTOR F - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320G

ELECTRICAL SECOND FLOOR PLAN - SECTOR G - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320H

ELECTRICAL SECOND FLOOR PLAN - SECTOR H - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-320J

ELECTRICAL SECOND FLOOR PLAN - SECTOR J - POWER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-330

ELECTRICAL ROOF PLAN - NORTH - POWER & SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-331

ELECTRICAL ROOF PLAN - SOUTH - POWER & SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410A

ELECTRICAL FIRST FLOOR PLAN - SECTOR A - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410B

ELECTRICAL FIRST FLOOR PLAN - SECTOR B - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410C

ELECTRICAL FIRST FLOOR PLAN - SECTOR C - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410D

ELECTRICAL FIRST FLOOR PLAN - SECTOR D - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410E

ELECTRICAL FIRST FLOOR PLAN - SECTOR E - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410F

ELECTRICAL FIRST FLOOR PLAN - SECTOR F - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410G

ELECTRICAL FIRST FLOOR PLAN - SECTOR G - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410H

ELECTRICAL FIRST FLOOR PLAN - SECTOR H - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-410J

ELECTRICAL FIRST FLOOR PLAN - SECTOR J - FIRE ALARM AND SYSTEMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-411

ELECTRICAL FIRST FLOOR PLAN - NORTH - RACEWAY

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-412

ELECTRICAL FIRST FLOOR PLAN - SOUTH - RACEWAY

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-415F

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR F - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-415H

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR H - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-415J

ELECTRICAL INTERSTITIAL FLOOR PLAN - SECTOR J - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420A

ELECTRICAL SECOND FLOOR PLAN - SECTOR A - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420B

ELECTRICAL SECOND FLOOR PLAN - SECTOR B - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420C

ELECTRICAL SECOND FLOOR PLAN - SECTOR C - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420D

ELECTRICAL SECOND FLOOR PLAN - SECTOR D - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420E

ELECTRICAL SECOND FLOOR PLAN - SECTOR E - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420F

ELECTRICAL SECOND FLOOR PLAN - SECTOR F - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420G

ELECTRICAL SECOND FLOOR PLAN - SECTOR G - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-420H

ELECTRICAL SECOND FLOOR PLAN - SECTOR H - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 13 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-E-420J

ELECTRICAL SECOND FLOOR PLAN - SECTOR J - FIRE ALARM AND

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-421

ELECTRICAL SECOND FLOOR PLAN - NORTH - RACEWAY

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-422

ELECTRICAL SECOND FLOOR PLAN - SOUTH - RACEWAY

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-501

ELECTRICAL SINGLE LINE DIAGRAM - UTILITY SUBSTATION

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-502

ELECTRICAL SINGLE LINE DIAGRAM - RELAY SCHEME

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-503

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR D - MECH CUP

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-504

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR D - MECH CUP

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-505

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR D - PROCESS CUP

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-506

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR D - PROCESS CUP

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-507

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR D - PROCESS CUP

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-508

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR D - PROCESS CUP

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-509

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR J - PROCESS 1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-510

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR J - PROCESS 1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-511

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR J - PROCESS 1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-512

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR J - PROCESS 1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-513

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR E - ADMIN PROCESS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-514

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR E - ADMIN PROCESS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-515

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR E - ADMIN PROCESS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-516

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR B - PROCESS 2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-517

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR B - PROCESS 2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-518

ELECTRICAL SINGLE LINE DIAGRAM - SECTOR B - PROCESS 2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-600

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-601

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-602

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-603

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-604

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-605

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-606

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-607

ELECTRICAL ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-701

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-701A

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-702

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-703

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-704

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-705

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-706

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-707

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-708

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-709

ELECTRICAL DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-710

ELECTRICAL HAZARDOUS BOUNDARY DIAGRAM

0

Bulletin0024-Electrical

Jan 11, 2019 12:00 AM

1-E-801

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-802

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-803

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-804

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-805

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-806

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-807

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-808

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-809

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-810

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-811

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-812

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-813

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-814

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-815

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-816

ELECTRICAL SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-901

ELECTRICAL WIRING DIAGRAMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-902

ELECTRICAL WIRING DIAGRAMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-903

ELECTRICAL WIRING DIAGRAMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-904

ELECTRICAL WIRING DIAGRAMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-905

ELECTRICAL WIRING DIAGRAMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-E-906

ELECTRICAL WIRING DIAGRAMS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 14 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-P-000

PLUMBING COVER SHEET

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-200

PLUMBING UNDERGROUND PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210

PLUMBING FIRST FLOOR - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210A

PLUMBING FIRST FLOOR PLAN - SECTOR A - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210B

PLUMBING FIRST FLOOR PLAN - SECTOR B - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210C

PLUMBING FIRST FLOOR PLAN - SECTOR C - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210D

PLUMBING FIRST FLOOR PLAN - SECTOR D - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210E

PLUMBING FIRST FLOOR PLAN - SECTOR E - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210F

PLUMBING FIRST FLOOR PLAN - SECTOR F - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210G

PLUMBING FIRST FLOOR PLAN - SECTOR G - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210H

PLUMBING FIRST FLOOR PLAN - SECTOR H - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-210J

PLUMBING FIRST FLOOR PLAN - SECTOR J - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220

PLUMBING SECOND FLOOR PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220A

PLUMBING SECOND FLOOR PLAN - SECTOR A - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220B

PLUMBING SECOND FLOOR PLAN - SECTOR B - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220C

PLUMBING SECOND FLOOR PLAN - SECTOR C - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220D

PLUMBING SECOND FLOOR PLAN - SECTOR D - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220E

PLUMBING SECOND FLOOR PLAN - SECTOR E - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220F

PLUMBING SECOND FLOOR PLAN - SECTOR F - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220G

PLUMBING SECOND FLOOR PLAN - SECTOR G - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220H

PLUMBING SECOND FLOOR PLAN - SECTOR H - UTILITY PIPING

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-220J

PLUMBING SECOND FLOOR PLAN - SECTOR J - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300

PLUMBING UNDERGROUND PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300A

PLUMBING UNDERGROUND PLAN - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300B

PLUMBING UNDERGROUND PLAN - SECTOR B

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300C

PLUMBING UNDERGROUND PLAN - SECTOR C

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300D

PLUMBING UNDERGROUND PLAN - SECTOR D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300E

PLUMBING UNDERGROUND PLAN - SECTOR E

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300F

PLUMBING UNDERGROUND PLAN - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300G

PLUMBING UNDERGROUND PLAN - SECTOR G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300H

PLUMBING UNDERGROUND PLAN - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-300J

PLUMBING UNDERGROUND PLAN - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310

PLUMBING FIRST FLOOR PLAN - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310A

PLUMBING FIRST FLOOR PLAN - SECTOR A - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310B

PLUMBING FIRST FLOOR PLAN - SECTOR B - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310C

PLUMBING FIRST FLOOR PLAN - SECTOR C - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310D

PLUMBING FIRST FLOOR PLAN - SECTOR D - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310E

PLUMBING FIRST FLOOR PLAN - SECTOR E - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310F

PLUMBING FIRST FLOOR PLAN - SECTOR F - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310G

PLUMBING FIRST FLOOR PLAN - SECTOR G - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310H

PLUMBING FIRST FLOOR PLAN - SECTOR H - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-310J

PLUMBING FIRST FLOOR PLAN - SECTOR J - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320

PLUMBING SECOND FLOOR PLAN - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320A

PLUMBING SECOND FLOOR PLAN - SECTOR A - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320B

PLUMBING SECOND FLOOR PLAN - SECTOR B - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320C

PLUMBING SECOND FLOOR PLAN - SECTOR C - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320D

PLUMBING SECOND FLOOR PLAN - SECTOR D - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320E

PLUMBING SECOND FLOOR PLAN - SECTOR E - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320F

PLUMBING SECOND FLOOR PLAN - SECTOR F - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320G

PLUMBING SECOND FLOOR PLAN - SECTOR G - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320H

PLUMBING SECOND FLOOR PLAN - SECTOR H - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-320J

PLUMBING SECOND FLOOR PLAN - SECTOR J - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-330

PLUMBING ROOF PLAN - DRAINAGE PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-420

PLUMBING ENLARGED PLANS

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-421

PLUMBING ENLARGED PLANS

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-422

PLUMBING ENLARGED PLANS

2

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-423

PLUMBING EXTERIOR FLOOR PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-430

PLUMBING ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-431

PLUMBING ENLARGED PLANS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-510

PLUMBING DOMESTIC WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-511

PLUMBING DOMESTIC WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-512

PLUMBING DOMESTIC WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-513

PLUMBING DOMESTIC WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-514

PLUMBING GREY WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-515

PLUMBING NON-POTABLE WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-520

PLUMBING TEPID WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-521

PLUMBING TEPID WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-522

PLUMBING TEPID WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-530

PLUMBING PROCESS WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 15 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-P-531

PLUMBING PROCESS WATER FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-540

PLUMBING SANITARY RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-541

PLUMBING SANITARY RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-542

PLUMBING SANITARY RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-543

PLUMBING SANITARY RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-550

PLUMBING STORMWATER RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-551

PLUMBING STORMWATER RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-552

PLUMBING STORMWATER RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-553

PLUMBING STORMWATER RISER DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-560

PLUMBING PROCESS WASTE RISER DIAGRAM - PW1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-561

PLUMBING PROCESS WASTE RISER DIAGRAM - PW1

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-570

PLUMBING PROCESS WASTE RISER DIAGRAM - PW2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-571

PLUMBING PROCESS WASTE RISER DIAGRAM - PW2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-572

PLUMBING PROCESS WASTE RISER DIAGRAM - PW2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-573

PLUMBING PROCESS WASTE RISER DIAGRAM - PW2

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-580

PLUMBING NATURAL GAS FLOW DIAGRAM

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-701

PLUMBING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-702

PLUMBING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-703

PLUMBING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-704

PLUMBING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-705

PLUMBING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-706

PLUMBING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-801

PLUMBING SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-802

PLUMBING SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-P-803

PLUMBING SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

2-P-300

PLUMBING DRAINAGE PLAN

 

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 16 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-FP-000

FIRE PROTECTION COVER SHEET

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010

FIRE PROTECTION FIRST FLOOR ZONING PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010A

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR A - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010B

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR B - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010C

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR C - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010D

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR D - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010E

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR E - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010F

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR F - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010G

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR G - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010H

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR H - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-010J

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR J - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-015

FIRE PROTECTION INTERSTITIAL ZONING PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-015F

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR F - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-015H

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR H - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-015J

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR J - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020

FIRE PROTECTION SECOND FLOOR ZONING PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020A

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR A - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020B

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR B - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020C

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR C - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020D

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR D - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020E

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR E - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020F

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR F - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020G

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR G - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020H

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR H - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-020J

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR J - DENSITY PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-200

FIRE PROTECTION UNDERGROUND PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210

FIRE PROTECTION FIRST FLOOR PLAN - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210A

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR A - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210B

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR B - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210C

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR C - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210D

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR D - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210E

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR E - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210F

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR F - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210G

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR G - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210H

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR H - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-210J

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR J - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-215

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-215F

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR F - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-215H

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR H - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-215J

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR J - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220

FIRE PROTECTION SECOND FLOOR PLAN - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220A

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR A - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220B

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR B - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220C

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR C - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220D

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR D - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220E

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR E - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220F

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR F - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220G

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR G - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220H

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR H - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-220J

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR J - SPRINKLER

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310

FIRE PROTECTION FIRST FLOOR PLAN - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310A

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR A - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310B

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR B - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310C

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR C - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310D

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR D - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310E

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR E - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310F

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR F - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310G

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR G - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310H

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR H - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-310J

FIRE PROTECTION FIRST FLOOR PLAN - SECTOR J - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-315

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-315F

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR F - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-315H

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR H - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-315J

FIRE PROTECTION INTERSTITIAL FLOOR PLAN - SECTOR J - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320

FIRE PROTECTION SECOND FLOOR PLAN - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320A

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR A - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320B

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR B - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320C

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR C - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320D

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR D - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320E

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR E - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320F

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR F - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320G

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR G - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320H

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR H - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-320J

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR J - PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-420D

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR D - CLEAN AGENT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-422D

FIRE PROTECTION SECOND FLOOR PLAN - SECTOR D - CLEAN AGENT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-701

FIRE PROTECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-702

FIRE PROTECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-703

FIRE PROTECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-704

FIRE PROTECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800A

FIRE PROTECTION SCHEDULES - SECTOR A

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 17 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-FP-800B

FIRE PROTECTION SCHEDULES - SECTOR B

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800C

FIRE PROTECTION SCHEDULES - SECTOR C

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800D

FIRE PROTECTION SCHEDULES - SECTOR D

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800E

FIRE PROTECTION SCHEDULES - SECTOR E

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800F

FIRE PROTECTION SCHEDULES - SECTOR F

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800G

FIRE PROTECTION SCHEDULES - SECTOR G

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800H

FIRE PROTECTION SCHEDULES - SECTOR H

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-FP-800J

FIRE PROTECTION SCHEDULES - SECTOR J

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

2-FP-010

FIRE PROTECTION FIRST FLOOR DENSITY PLAN - FIRE PUMP HOUSE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

2-FP-701

FIRE PROTECTION FIRST FLOOR PLAN - FIRE PUMP HOUSE

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

2-FP-702

FIRE PROTECTION DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 18 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

1-PR-000

PROCESS PIPING COVER SHEET

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210

PROCESS PIPING FIRST FLOOR PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210A

PROCESS PIPING FIRST FLOOR PLAN - SECTOR A - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210B

PROCESS PIPING FIRST FLOOR PLAN - SECTOR B - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210C

PROCESS PIPING FIRST FLOOR PLAN - SECTOR C - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210D

PROCESS PIPING FIRST FLOOR PLAN - SECTOR D - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210F

PROCESS PIPING FIRST FLOOR PLAN - SECTOR F - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210G

PROCESS PIPING FIRST FLOOR PLAN - SECTOR G - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210H

PROCESS PIPING FIRST FLOOR PLAN - SECTOR H - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-210J

PROCESS PIPING FIRST FLOOR PLAN - SECTOR J - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220

PROCESS PIPING SECOND FLOOR PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220A

PROCESS PIPING SECOND FLOOR PLAN - SECTOR A - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220B

PROCESS PIPING SECOND FLOOR PLAN - SECTOR B - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220C

PROCESS PIPING SECOND FLOOR PLAN - SECTOR C - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220D

PROCESS PIPING SECOND FLOOR PLAN - SECTOR D - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220F

PROCESS PIPING SECOND FLOOR PLAN - SECTOR F - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220G

PROCESS PIPING SECOND FLOOR PLAN - SECTOR G - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-220H

PROCESS PIPING SECOND FLOOR PLAN - SECTOR H - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-401

PROCESS PIPING EXTERIOR FLOOR PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-402

PROCESS PIPING ENLARGED PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-403

PROCESS PIPING ENLARGED PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-404

PROCESS PIPING ENLARGED PLAN - UTILITY PIPING

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-410

PROCESS PIPING PROCESS EQUIPMENT - ARRANGEMENT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-411

PROCESS PIPING WASTE NEUTRALIZATION EQUIPMENT - ARRANGEMENT

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-451

PROCESS ENLARGED PIPING PLAN SECOND FLOOR SECTOR H

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-452

PROCESS ENLARGED PIPING PLAN SECOND FLOOR SECTOR H

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-510

PROCESS PIPING PROCESS EQUIPMENT - HOUSEKEEPING PAD PLAN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-511

PROCESS PIPING WASTE NEUTRALIZATION EQUIPMENT - HOUSEKEEPING PAD

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-551

PROCESS PIPING SECTIONS SECOND FLOOR

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-552

PROCESS PIPING SECTIONS SECOND FLOOR

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-810

PROCESS PIPING SCHEDULES

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-901

PROCESS DETAIL SHEET #1 OFF-LOAD BOX, TP-002 & TP-003

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-902

PROCESS DETAIL SHEET #2 WASTE TANKS TK-026 & TK-027

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-903

PROCESS DETAIL SHEET #3 UTILITY PANELS UP-002 & UP-003

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-904

PROCESS DETAIL SHEET #4 FORMULATION #2 & #3 PLATFORMS

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-905

PROCESS DETAIL SHEET #5 FORMULATION TANKS TK-002 & TK-003

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-906

PROCESS DETAIL SHEET #6 FORMULATION TANKS TK-002 & TK-003

0

IFC Package

Dec 7, 2018 12:00 AM

1-PR-910

PROCESS PIPING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-911

PROCESS PIPING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-912

PROCESS PIPING DETAILS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PR-920

PROCESS PIPING 3D VIEWS

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

1-PRP-210G

PROCESS PIPING PLAN FIRST FLOOR SECTOR G

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRP-210H

PROCESS PIPING PLAN FIRST FLOOR SECTOR H

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRP-220G

PROCESS PIPING PLAN SECOND FLOOR SECTOR G

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRP-220H

PROCESS PIPING PLAN SECOND FLOOR SECTOR H

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRQ-210F

EQUIPMENT ARRANGEMENT FIRST FLOOR PLAN SECTOR F

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRQ-210G

EQUIPMENT ARRANGEMENT FIRST FLOOR PLAN SECTOR G

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRQ-210H

EQUIPMENT ARRANGEMENT FIRST FLOOR PLAN SECTOR H

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRQ-210J

EQUIPMENT ARRANGEMENT FIRST FLOOR PLAN SECTOR J

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRQ-220G

EQUIPMENT ARRANGEMENT SECOND FLOOR PLAN SECTOR G

0

IFC Package

Dec 7, 2018 12:00 AM

1-PRQ-220H

EQUIPMENT ARRANGEMENT SECOND FLOOR PLAN SECTOR H

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7001

PROCESS & INSTRUMENTATION DIAGRAM LEGEND SHEET #1

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7002

PROCESS & INSTRUMENTATION DIAGRAM LEGEND SHEET #2

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7003

PROCESS & INSTRUMENTATION DIAGRAM LEGEND SHEET #3

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7011

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE & IV FORMULATION SUITE

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7012

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE & IV FORMULATION SUITE

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7014

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE & IV FORMULATION

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7016

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE & IV API DISPENSING

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7017

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE & IV FORMULATION WASH

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7020

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE FILLERS 1 & 2

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7021

PROCESS & INSTRUMENTATION DIAGRAM IV FILLERS

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7022

PROCESS & INSTRUMENTATION DIAGRAM TERMINAL STERILIZER

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7023

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE PACKAGING LINE &

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7030

PROCESS & INSTRUMENTATION DIAGRAM SMALL VOLUME 503B

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7040

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE & IV FILLER PARTS

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7041

PROCESS & INSTRUMENTATION DIAGRAM SYRINGE/IV FILLER AUTOCLAVE

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7050

PROCESS & INSTRUMENTATION DIAGRAM OINTMENT HOMOGENIZER & SACHET

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7051

PROCESS & INSTRUMENTATION DIAGRAM OINTMENT SUITE WASH

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7150

PROCESS & INSTRUMENTATION DIAGRAM CENTRAL PHARMACY DOWNFLOW

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7151

PROCESS & INSTRUMENTATION DIAGRAM MICRO LAB AUTOCLAVE

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7152

PROCESS & INSTRUMENTATION DIAGRAM ENVIRONMENTAL CHAMBERS SHEET

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7153

PROCESS & INSTRUMENTATION DIAGRAM ENVIRONMENTAL CHAMBERS SHEET

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7160

PROCESS & INSTRUMENTATION DIAGRAM PARENTERAL CIP SKID 1

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7161

PROCESS & INSTRUMENTATION DIAGRAM PARENTERAL CIP SKID 2

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7163

PROCESS & INSTRUMENTATION DIAGRAM CIP DISTRIBUTION

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7301

PROCESS & INSTRUMENTATION DIAGRAM WATER PRETREATMENT

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7320

PROCESS & INSTRUMENTATION DIAGRAM WFI GENERATORS

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7322

PROCESS & INSTRUMENTATION DIAGRAM WFI TANK & PUMPS

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7323

PROCESS & INSTRUMENTATION DIAGRAM WFI DISTRIBUTION SHEET #1

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7324

PROCESS & INSTRUMENTATION DIAGRAM WFI DISTRIBUTION SHEET #2

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7325

PROCESS & INSTRUMENTATION DIAGRAM WFI DISTRIBUTION SHEET #3

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7330

PROCESS & INSTRUMENTATION DIAGRAM ROW SYSTEM

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7401

PROCESS & INSTRUMENTATION DIAGRAM PURE STEAM GENERATOR

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7402

PROCESS & INSTRUMENTATION DIAGRAM PURE STEAM DISTRIBUTION

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7501

PROCESS & INSTRUMENTATION DIAGRAM OFCA SYSTEM

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7502

PROCESS & INSTRUMENTATION DIAGRAM OFCA DISTRIBUTION SHEET #1

0

IFC Package

Dec 7, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 19 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

PR-7503

PROCESS & INSTRUMENTATION DIAGRAM OFCA DISTRIBUTION SHEET #2

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7650

P&ID NITROGEN

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7651

P&ID HELIUM

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7652

P&ID ARGON

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

PR-7653

P&ID HYDROGEN

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

PR-7660

P&ID OIL FREE COMPRESSED AIR - LAB

1

Bulletin0020-IFCPermitIssue

Dec 14, 2018 12:00 AM

PR-7701

PROCESS & INSTRUMENTATION DIAGRAM PW2 LIFT STATION

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7702

PROCESS & INSTRUMENTATION DIAGRAM PW2 SUMP PUMP

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7703

PROCESS & INSTRUMENTATION DIAGRAM PW2 EQUALIZATION TANKS & PUMPS

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7704

PROCESS & INSTRUMENTATION DIAGRAM pH NEUTRALIZATION

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7706

PROCESS & INSTRUMENTATION DIAGRAM PW1 LIFT STATION

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7707

PROCESS & INSTRUMENTATION DIAGRAM PW1 COLLECTION TANK

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7801

PROCESS & INSTRUMENTATION DIAGRAM PROCESS COOLING TOWER WATER

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7802

PROCESS & INSTRUMENTATION DIAGRAM PROCESS CHILLED WATER

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7803

PROCESS & INSTRUMENTATION DIAGRAM PROCESS CHILLED WATER

0

IFC Package

Dec 7, 2018 12:00 AM

PR-7804

PROCESS & INSTRUMENTATION DIAGRAM PROCESS CHILLED WATER

0

IFC Package

Dec 7, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Drawing List

Exhibit 3 (p. 20 of 20)

 

 

Sheet No.

Sheet Name

Rev

Set Name

Issuance Date

IC-201

PROCESS CONTROLS SYSTEM ARCHITECTURE PART 1

C

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-202

PROCESS CONTROLS SYSTEM ARCHITECTURE PART 2

F

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-203

PROCESS CONTROLS SYSTEM ARCHITECTURE PART 3

B

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-221

ENVIRONMENTAL MONITORING SYSTEM NETWORK ARCHITECTURE

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-301

INSTRUMENT LOCATION DRAWING FIRST FLOOR PLAN SECTOR H

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-302

INSTRUMENT LOCATION DRAWING FIRST FLOOR PLAN SECTOR G

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-303

INSTRUMENT LOCATION DRAWING FIRST FLOOR PLAN SECTOR H

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-304

INSTRUMENT LOCATION DRAWING FIRST FLOOR PLAN SECTOR J

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-305

INSTRUMENT LOCATION DRAWING SECOND FLOOR PLAN SECTOR G

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-306

INSTRUMENT LOCATION DRAWING SECOND FLOOR PLAN SECTOR H

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-307

INSTRUMENT LOCATION DRAWING ENLARGED PLAN - UTILITY PIPING SHEET 2

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-308

INSTRUMENT LOCATION DRAWING ENLARGED PLAN - UTILITY PIPING SHEET 1

A

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-321

EMS INSTRUMENT LOCATION PLAN FIRST FLOOR SECTOR D

E

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-322

EMS INSTRUMENT LOCATION PLAN FIRST FLOOR SECTOR F

C

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-323

EMS INSTRUMENT LOCATION PLAN FIRST FLOOR SECTOR G

C

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-324

EMS INSTRUMENT LOCATION PLAN FIRST FLOOR SECTOR H

C

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-325

EMS INSTRUMENT LOCATION PLAN FIRST FLOOR - SECTOR J

D

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-326

EMS INSTRUMENT LOCATION PLAN SECOND FLOOR SECTOR H

E

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-327

EMS CONTROL PANEL LAYOUT FIRST FLOOR SECTOR D

E

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-328

EMS CONTROL PANEL LAYOUT FIRST FLOOR SECTOR G

C

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-329

EMS CONTROL PANEL LAYOUT FIRST FLOOR SECTOR J

D

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

IC-SK-330

EMS CONTROL PANEL LAYOUT SECOND FLOOR SECTOR J

C

A101 Bid Package Documents

Oct 4, 2018 12:00 AM

 

1/13/2019

--------------------------------------------------------------------------------

[g0k4c4bkua2y000001.jpg]

Athenex GMP Staffing

EXHIBIT 4

[g0k4c4bkua2y000014.jpg]

 

 

Athenex Staffing

Exyte U.S. Inc & Pike Company

Project Number:21559

Project Name:Athenex Mnfg. Facility

 

Name

Role

Full or Part

 

Hourly Rate

Location

Unit of Time

Time

 

Effective 4/1/19

Remote/On-site

Anibaldi, Joe

General Superintendent - Pike

Full Time

$

155.25

On-site

Through Completion

Atkinson, Robert J

Project Estimator L1

Part Time

$

148.17

Remote

Part time for procurement

Bauman, John

Construction Project Engineer

Full Time

$

110.00

On-site

Complete as of 1/11/19

Brennan, Niall

MEP Superintendent L3

Full Time

$

140.96

On-site

Through Completion

Brewster, Gerald

MEP Construction Manager Mgmt L1

Full Time

$

153.21

On-site

Through Completion

Cain, Andrew J (Drew)

Project Estimator L1

Part Time

$

148.17

Remote

Part time for procurement

Carlson, Carl J

Sr. Process Engineer

Part Time

$

128.70

Remote

Part time for design

Ciminelli, Gloria

Procurement Manager - Pike

Part Time

$

115.00

Remote

Part time for procurement

Clancy, Andrea

Cost Control L1 - Pike

Full Time

$

110.31

On-site

Through Completion

Clemens, Destiny

EHS Administration Support L1

Full Time

$

56.65

On-site

Through Completion

Crewdson, Benjamin H (Ben)

Construction Project Engineer

Full Time

$

110.00

On-site

Through Completion

Crowe, Timmy

Sr. Project Management

Part Time

$

213.06

Remote

Part time for design

Davis, William F (Bill)

Sr. CAD/Piping Designer

Part Time

$

128.70

Remote

Part time for design

Diaz, Juan O

Sr. Process Engineer

Part Time

$

128.70

Remote

Part time for design

Drayton, Carol

Project Acctg/Admin

Full Time

$

96.25

Remote

Through Completion

Driscoll, Michael J.

MEP Construction Manager Mgmt L1

Full Time

$

153.21

On-site

Through Completion

England, Christopher B.S. (Chris)

Process QA L3

Part Time

$

105.06

Remote

Part time for design

Falanga, Dylan

CAD/BIM Designer - Pike

Part Time

$

110.31

Remote

As-Needed

Francis, Justin

Project Director - Pike

Full Time

$

213.06

On-site

Through Completion

Holden, Gareth J

Project Estimator L1

Part Time

$

148.17

Remote

Part time for procurement

Jehring, John R.

Sr. Manager Architectural

Part Time

$

176.39

Remote

As-Needed

Jenkins, Ikea

Construction Project Engineer - Pike

Full Time

$

85.00

On-site

Through Completion

Kalb, John

Scheduler - Pike

Part Time

$

128.62

Remote

As-Needed

Kane, Toni

Project Acctg/Admin - Pike

Part Time

$

85.00

Remote

As-Needed

Kelly, Robert J (Rob)

CAD/BIM Designer

Part Time

$

110.31

Remote

Part time for design

Knight, Roger O

Project Estimator L1

Part Time

$

148.17

Remote

Part time for procurement

Kotosky, Richard (Rick)

Architectural Lead

Part Time

$

176.39

Remote

Part time for design

Kretzschmar, Jon

Project Estimator L1

Part Time

$

148.17

Remote

Part time for procurement

LaMarre, Nicole

Procurement Manager

Part Time

$

141.11

Remote

Part time for procurement

Langley, Derrick D

CAD/BIM Designer

Part Time

$

110.31

Remote

As-Needed

Licursi, Steven (Steve)

Procurement Manager

Part Time

$

141.11

Remote

Part time for procurement

Lou, Raymond

Sr. Project Management

Part Time

$

213.06

Remote

Complete as of 1/11/19

Madrigal, Luis A.

MEP Construction Manager Mgmt L1

Part Time

$

153.21

Remote

As-Needed

Maeillaro, Derek

MEP Construction Manager Mgmt L1

Full Time

$

153.21

On-site

Through Completion

Marcinak, Susan A (Susan)

Project Acctg/Admin

Full TIme

$

96.25

Remote

Through Completion

Mascho, Danelle

Project Acctg/Admin - Pike

Full Time

$

96.25

On-site

Through Completion

McGowan, Joseph

EHS Field

Full Time

$

100.84

On-site

Through Completion

Mehltretter, Peter Glenn

Sr. Manager Architectural

Part Time

$

176.39

Remote

As-Needed

Mills, Jarrod L

Construction Project Engineer

Full Time

$

110.00

On-site

Through Completion

Montoya, Tody A

MEP Construction Manager Mgmt L1

Full Time

$

153.21

On-site

Through Completion

Moyer, Paul

Project Executive - Pike

Part Time

$

213.06

Remote

As-Needed

Murray, Marc

Project Estimator L1 - Pike

Part Time

$

115.00

Remote

As-Needed

Nabaty, Fadi S

Project Estimator L1

Part Time

$

148.17

Remote

Part time for procurement

Nguyen, Kim T. (Kimmie)

Administration/Doc Control

Part Time

$

81.11

Remote

Part time for procurement

Ogle, Carrie A

Cost Control L1

Full Time

$

110.31

On-site

Through Completion

Ogle, John L III (Lee)

Sr. Project Management

Full Time

$

213.06

On-site

Through Completion

Olsen, Daniel O

Sr. Project Management

Part Time

$

213.06

Remote

As-Needed

Paolotto, Mary

Project Acctg/Admin - Pike

Part Time

$

85.00

Remote

As-Needed

Pearce, William M (Michael)

Architectural Lead

Part Time

$

176.39

Remote

As-Needed

Rajski, Dave

CSA Superintendent L3 - Pike

Full Time

$

125.00

On-site

Through Completion

Rice, Courtney

Administration/Doc Control

Full Time

$

81.11

On-site

Through Completion

Reed, Tim

Construction Project Engineer - Pike

Full Time

$

85.00

On-site

Through Completion

Retzlaff, Scott

Project Estimator L1 - Pike

Part Time

$

115.00

Remote

As-Needed

Roberts, Gerald (Jerry)

General Superintendent

Full Time

$

176.39

On-site

Through Completion

Sanders, Tommy G

MEP Superintendent L3

Full Time

$

140.96

On-site

Through Completion

Stropoli, Carmine Marco

Process Director

Part Time

$

213.06

Remote

Through Completion

Tang, Keith L

Process Engineer L2

Part Time

$

96.25

Remote

Through Completion

Thompson, David Mike (Mike)

MEP Construction Manager Mgmt L1

Part Time

$

153.21

Remote

As-Needed

Tran, Vu

Cost Control L1

Part Time

$

110.31

Remote

Transition to Scheduler 2/1/19

Tran, Vu

Scheduler

Part Time

$

148.17

Remote

Through Completion

Traylor, Joneta

CAD/BIM Designer - Pike

Part Time

$

110.31

Remote

As-Needed

Urschel, Debra D

Administration/Doc Control

Part Time

$

81.11

Remote

As-Needed

Wilson, Miles

Administration/Doc Control

Full Time

$

81.11

On-site

Through Completion

Zakroczemski, Dave

CSA Superintendent L3 - Pike

Full Time

$

125.00

On-site

Through Completion

Zurek, William A.

Project Management

Full Time

$

213.06

On-site

Through Completion

 

 

 

 

3/1/2019

CONFIDENTIAL

.

 

--------------------------------------------------------------------------------

 

 

 

Exyte U.S., Inc.

 

 

[g0k4c4bkua2y000042.jpg]

March 9, 2019

 

Athenex

Attention: Mr. Rich

Nassar 1001Main

Street, Suite 600

Buffalo, NY 14203

 

 

Contact

LeeOgle

Phone               845.775.6739

Lee,Ogle@exyte.net

 

 

 

 

 

 

Via email to: Rich Nassar<massar@athenex.com>

RE: Athenex Project - GMP and 703 Invoice Dear Mr.Nassar

 

 

 

 

As requested, this letter is to confirm the Invoicing for the GMP, executed
3/8/19, shall be processed via the format of the attached AIA document. (Please
see page 2, "Athenex GMP -Agreed G-703 for Invoicing")

 

The executed GMP value of $212,594,806 shall be the basis of the Invoicing and
will only change via approved change orders between Athenex and Exyte.

 

Please confirm Athenex agreement by signing below.

 

Sincerely,

 

 

Lee Ogle Exyte U.S. Inc. Project Director

 

 

Rich Nassar

Athenex

 

 

 

Vice President of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cc: KenAnthony - Vice President             Bill Zurek - Project Manager

 

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

Contractor's signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

A

B

 

 

E

 

F

 

 

G

 

 

 

DESCRIPTION OF WORK

 

 

 

 

Vendor

 

 

 

 

 

 

 

ITEM

 

SCHEDULED

 

CHANGE

 

 

REVISED

NO.

 

VALUE

 

ORDERS

 

 

SCHEDULED

 

CONSULTING SERVICES AGREEMENT EXHIBIT A - CONCEPTUAL DESIGN REVIEW

 

 

 

 

 

 

 

 

1

PO 091716 - Concept Revisit - M+W

Exyte

$

251,640.00

$

0.00

 

$

251,640.00

2

Genesis Engineering

Genesis

$

43,360.00

$

0.00

 

$

43,360.00

 

 

 

 

 

 

 

 

 

 

 

CSA- EXHIBIT B- LIMITED SITE SERVICES (PRELIMINARY SITE WORK)

 

 

 

 

 

 

 

 

3

PO AP091706 Early Civil Works & PO AP091707 Borings & Test Pits - CPL

 

CPL

$

 

28,100.00

$

 

11,000.00

 

$

 

39,100.00

4

PO AP091704 Brush Clearing

Pike

$

25,000.00

$

3,403.00

 

$

28,403.00

5

PO AP091708 CM Services

Pike

$

20,000.00

$

0.00

 

$

20,000.00

6

PO AP091708 CM Services Fee

Exyte

$

1,125.00

-$

500.00

 

$

625.00

7

PO 121708 Concept Revisit Design Mgmt

Exyte

$

17,000.00

$

0.00

 

$

17,000.00

 

CSA-REVISION 1 - EXHIBIT D - BOD

BRIDGING - PO 091717

 

 

 

 

 

 

 

 

8

Accelerated BOD (1,309,885.00)

 

 

 

 

 

 

 

 

9

Genesis

Genesis

$

552,659.00

$

0.00

 

$

552,659.00

10

Exyte

Exyte

$

657,226.00

-$

400.00

 

$

656,826.00

11

Ryan Biggs SE

Ryan Biggs

$

100,000.00

$

0.00

 

$

100,000.00

12

Exyte

Exyte

$

22,000.00

$

0.00

 

$

22,000.00

13

Pike

Pike

$

13,000.00

$

0.00

 

$

13,000.00

14

Pike

Pike

$

67,000.00

$

0.00

 

$

67,000.00

15

Exyte

Exyte

$

102,000.00

$

0.00

 

$

102,000.00

16

Fencing

 

$

135,000.00

-$

135,000.00

 

$

0.00

17

Civil EngineeringCPL

CPL

$

134,600.00

$

0.00

 

$

134,600.00

18

Detailed Design ServicesCPL

CPL

$

65,700.00

$

400.00

 

$

66,100.00

19

M+W Travel Allowance - PO 011825

Exyte

$

50,000.00

$

46,303.57

 

$

96,303.57

 

AIA BOD FINAL PO 121715

 

 

 

 

 

 

 

 

20

Exyte Design Estimate

M+W

$

747,647.00

$

0.00

 

$

747,647.00

21

PAS Consulting Instrumentation

PAS

$

85,302.00

$

0.00

 

$

85,302.00

22

Genesis MEP

Genesis

$

552,659.00

$

0.00

 

$

552,659.00

23

Genesis Adds: Lab-Utilities

Genesis

$

82,500.00

$

0.00

 

$

82,500.00

24

Genesis Add MEP Diagrams

Genesis

$

39,158.00

$

0.00

 

$

39,158.00

25

Exyte Construction Estimate

Exyte

$

75,000.00

$

0.00

 

$

75,000.00

26

Exyte Construction Team

Exyte

$

180,000.00

$

0.00

 

$

180,000.00

27

Ryan Biggs SE

Ryan Biggs

$

350,000.00

$

0.00

 

$

350,000.00

28

Pike CSA Team

Pike

$

110,000.00

$

0.00

 

$

110,000.00

 

AIA DETAIL DESIGN ALLOWANCE - PO

041816

 

 

 

 

 

 

 

 

29

Exyte Design

 

Exyte

$

 

2,088,956.90

$

0.00

 

$

 

2,088,956.90

30

Consulting Instrumentation

PAS

$

 

372,928.00

$

 

0.00

 

$

 

372,928.00

31

Genesis MEP

Genesis

Genesis

$

 

2,218,318.00

$

 

0.00

 

$

 

2,218,318.00

32

Ryan Biggs SE

 

$

100,000.00

$

0.00

 

$

100,000.00

33

Civil Engineering

CPL

$

 

0.00

$

 

15,000.00

 

$

 

15,000.00

34

Lynn Critical

Lynn Critical

$

 

75,000.00

$

 

0.00

 

$

 

75,000.00

35

Uncommitted

 

$

 

613,961.00

-$

 

330,861.00

 

$

283,100.00

36

Exyte Printing,Postage

 

Exyte

$

 

200,000.00

$

 

0.00

 

$

 

200,000.00

37

Exyte Travel Allowance

 

Exyte

$

 

102,120.00

$

 

315,861.00

 

$

 

417,981.00

 

AIA DESIGN CONSTRUCTION ADMINISTRATION PO 041816

 

 

 

 

 

 

 

 

38

Uncommitted

 

0

$

 

1,230,128.00

$

 

416,530.00

 

$

 

813,598.00

39

Exyte Design

 

Exyte

$

 

955,821.53

$

 

0.00

 

$

 

955,821.53

40

Genesis MEP

 

Genesis

$

 

159,660.00

-$

 

416,530.00

 

$

 

576,190.00

41

Ryan Biggs SE

 

$

 

75,000.00

$

 

0.00

 

$

 

75,000.00

42

Civil Engineering

CPL

$

 

131,100.00

$

 

0.00

 

$

 

131,100.00

43

Exyte Printing, Postage

 

Exyte

$

 

25,000.00

$

 

0.00

 

$

 

25,000.00

44

ExyteTravel Allowance

 

Exyte

$

 

15,000.00

$

 

0.00

 

$

 

15,000.00

 

AIA EPCM SERVICES - PO 041816

 

 

 

 

 

 

 

 

45

Exyte Construction

Exyte

$

9,267,648.00

$

0.00

 

$

9,267,648.00

46

Pike Construction

Pike

$

2,851,378.00

$

0.00

 

$

2,851,378.00

 

AIA EPCM GENERAL CONDITIONS - PO

041816

 

 

 

 

 

 

 

 

47

Exyte Construction

 

Exyte

$

 

560,000.00

$

 

0.00

 

$

 

560,000.00

48

Pike Construction

 

Pike

$

 

40,000.00

$

 

0.00

 

$

 

40,000.00

 

Uncommitted

 

Exyte

$

 

2,097,883.00

$

 

0.00

 

$

 

2,097,883.00

 

SUBTOTAL COSTS

 

$

27,687,578.43

-$

74,793.43

 

$

27,612,785.00

 

GENERAL REQUIREMENTS

 

 

 

 

 

 

 

 

49

Division 01 - General Requirements

 

 

 

 

 

 

 

 

Uncommitted

 

$

4,407,422.50

-$

14,872.01

 

$

4,392,550.49

 

American Rated Cable

Exyte

$

145,500.00

-$

4,754.94

 

$

140,745.06

 

Dell Marketing

Exyte

$

3,069.36

$

0.00

 

$

3,069.36

 

Rodriquez Construction

Exyte

$

33,140.00

$

8,076.37

 

$

41,216.37

 

Williams Scotsman

Exyte

$

228,311.96

$

9,210.00

 

$

237,521.96

 

DFT Communications

Exyte

$

28,601.00

$

0.00

 

$

28,601.00

 

Franz & Russell Sanitary Svc

Pike

$

1,472.18

$

0.00

 

$

1,472.18

 

Saia Communications

Exyte

$

2,490.00

$

0.00

 

$

2,490.00

 

S St George

S St George

$

0.00

$

2,340.58

 

$

2,340.58

50

Division 03 - Concrete

 

 

 

 

 

 

 

 

Uncommitted

 

$

5,163,257.00

-$

1,293,675.42

 

$

3,869,581.58

 

State Group

State Group

$

5,781,000.00

$

1,293,675.42

 

$

7,074,675.42

54

Division 04 - Masonry

 

 

 

 

 

 

 

 

Uncommitted

 

$

2,336,042.00

$

0.00

 

$

2,336,042.00

51

Division 05 - Metals

 

 

 

 

 

 

 

 

Stonebridge

Stone Bridge

$

9,044,647.97

$

1,909,089.73

 

$

10,953,737.70

 

Mader

Mader

$

703,860.00

$

0.00

 

$

703,860.00

 

--------------------------------------------------------------------------------

 

 

Uncommitted

 

$

6,154,611.03

-$

1,909,089.73

 

$

4,245,521.30

52

Division 07 - Thermal Moisture Protection

 

 

 

 

 

 

 

 

Uncommitted

 

$

1,699,492.00

$

0.00

 

$

1,699,492.00

AW Farrell

AW Farrell

$

2,772,000.00

$

0.00

 

$

2,772,000.00

Building Innovations

Building

Innovations

$

 

2,553,083.00

$

 

0.00

 

$

 

2,553,083.00

53

Division 08 - Openings

 

 

 

 

 

 

 

 

Uncommitted

 

$

1,272,298.00

$

0.00

 

$

1,272,298.00

54

Division 09 - Finishes

 

 

 

 

 

 

 

 

Uncommitted

 

$

11,234,602.00

$

0.00

 

$

11,234,602.00

53

Division 10 - Specialties

 

 

 

 

 

 

 

 

Uncommitted

 

$

602,053.00

$

0.00

 

$

602,053.00

55

Division 11 - Equipment

 

 

 

 

 

 

 

 

Uncommitted

 

$

1,375,099.00

$

0.00

 

$

1,375,099.00

Custom Vault

Custom Vault

$

12,760.00

$

0.00

 

$

12,760.00

53

Division 12 - Furnishings

 

 

 

 

 

 

 

 

Uncommitted

 

$

753,000.00

$

0.00

 

$

753,000.00

56

Division 13 - Special Construction

 

 

 

 

 

 

 

 

Uncommitted

 

$

4,894,067.00

$

0.00

 

$

4,894,067.00

57

Division 14 - Conveying Equipment

 

 

 

 

 

 

 

 

Uncommitted

 

$

406,400.00

$

0.00

 

$

406,400.00

58

Division 21 - Fire Protection

 

 

 

 

 

 

 

 

Uncommitted

 

$

2,064,600.00

$

0.00

 

$

2,064,600.00

 

FACILITY SERVICES

 

 

 

 

 

 

 

 

59

Division 22 - Plumbing

 

 

 

 

 

 

 

 

Uncommitted

 

$

3,534,337.00

$

0.00

 

$

3,534,337.00

WM Spaeder

WM Spaeder

$

2,593,039.00

$

0.00

 

$

2,593,039.00

60

Division 23 - HVAC

 

 

 

 

 

 

 

 

Uncommitted

 

$

22,812,798.00

$

0.00

 

$

22,812,798.00

Superior Boiler Works, Inc

Superior Boiler

Works, Inc

$

 

1,001,914.00

$

 

0.00

 

$

 

1,001,914.00

Pro Air Plus, Inc

Pro Air Plus, Inc

$

210,000.00

$

0.00

 

$

210,000.00

Modular Comfort Systems

Modular Comfort

Systems

$

 

549,074.00

$

 

0.00

 

$

 

549,074.00

Johnson Controls, Inc.

Johnson Controls,

Inc.

$

 

606,639.00

$

 

0.00

 

$

 

606,639.00

61

Division 25 - Integrated Automation

 

 

 

 

 

 

 

 

Uncommitted

 

$

9,129,149.00

$

0.00

 

$

9,129,149.00

62

Division 26 - Electrical

 

 

 

 

 

 

 

 

Uncommitted

 

$

16,708,263.00

-$

611,005.67

 

$

16,097,257.33

 

Kinsley

Kinsley

$

606,739.00

$

0.00

 

$

606,739.00

 

Ferguson Electric - Underground

Ferguson - Pike

$

2,268,261.00

$

611,005.67

 

$

2,879,266.67

 

Ferguson Electric - Switchyard

Ferguson - Exyte

$

6,325,000.00

$

0.00

 

$

6,325,000.00

61

Division 27 - Communications

 

 

 

 

 

 

 

 

Uncommitted

 

$

1,551,000.00

$

0.00

 

$

1,551,000.00

61

Division 28 - Electronic Safety & Security

 

 

 

 

 

 

 

 

Uncommitted

 

$

336,758.00

$

0.00

 

$

336,758.00

 

SITE AND INFRASTRUCTURE

 

 

 

 

 

 

 

63

Division 31 - Earthwork

 

 

 

 

 

 

 

 

S.St. George

S St George

$

5,672,148.66

$

266,544.54

 

$

5,938,693.20

 

Uncommitted

 

$

595,017.34

-$

266,544.54

 

$

328,472.80

64

Division 32 - Exterior Improvements

 

 

 

 

 

 

 

 

Uncommitted

 

$

1,400,350.12

$

1,209,100.19

 

$

191,249.93

 

S. St. George

S St George

$

446,669.88

$

1,209,100.19

 

$

1,655,770.07

65

Division 33 - Utilities

 

 

 

 

 

 

 

 

S. St. George

S St George

$

2,047,592.46

$

179,377.26

 

$

2,226,969.72

Uncommitted

 

$

3,388,439.54

-$

179,377.26

 

$

3,209,062.28

66

Division 41 - Material Processing & Handling Equipment

 

 

 

 

 

 

 

 

Uncommitted

 

$

14,552,248.00

$

0.00

 

$

14,552,248.00

 

SUBTOTAL COW

 

$

160,008,316.00

$

0.00

 

$

160,008,316.00

67

CONTINGENCY

 

 

 

 

 

 

 

 

 

Contingency

 

$

13,187,324.00

$

0.00

 

$

13,187,324.00

 

Yet-To-Buy

 

$

4,804,470.00

$

0.00

 

$

4,804,470.00

 

AIA INSURANCE COST - M+W FEE - PO

041816

 

 

 

 

 

 

 

 

68

Exyte Insurance Cost

Exyte

$

1,600,371.00

$

0.00

 

$

1,600,371.00

 

Pike Insurance Cost

Pike

$

30,613.00

$

0.00

 

$

30,613.00

69

Exyte Fee

Exyte

$

4,000,927.00

$

0.00

 

$

4,000,927.00

 

Pike Fee

Pike

$

1,350,000.00

$

0.00

 

$

1,350,000.00

 

TOTAL PROJECT COST

 

$

212,669,599.43

-$

74,793.43

 

$

212,594,806.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 1                                                5/8/2019 1:20 PM

 

 